CONFIDENTIAL



--------------------------------------------------------------------------------


AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
by and among
ALLY FINANCIAL INC.,
as Parent
GENERAL MOTORS FINANCIAL COMPANY, INC.
as Purchaser




and, solely for purposes of Section 5.3, Section 5.6, Section 5.14(b) and
Article X,


GENERAL MOTORS COMPANY,
as Purchaser Topco




Dated as of November 21, 2012
Amendment and Restatement Dated as of February 22, 2013









SC1:3347968.1D

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




-2-








SC1:3347968.1D

--------------------------------------------------------------------------------

TABLE OF CONTENTS
                                                

Article I
DEFINITIONS AND TERMS
1


 
Section 1.1
Certain Details
1


 
Section 1.2
Interpretation
18


Article II
SALE AND PURCHASE OF THE TARGET EQUITY INTERESTS
20


 
Section 2.1
Sale and Purchase of the Target Equity Interests
20


 
Section 2.2
Purchase Price
20


 
Section 2.3
Purchase Price Adjustment
20


 
Section 2.4
Holdbacks
22


 
Section 2.5
Closing
22


 
Section 2.6
Closing Deliverables
23


 
Section 2.7
Purchase Price Allocation
24


 
Section 2.8
Withholding
24


 
Section 2.9
Deferred Closings
25


Article III
REPRESENTATIONS AND WARRANTIES OF PARENT
27


 
Section 3.1
Organization, Authorization, Enforceability, Non-Contravention
27


 
Section 3.2
Equity Interests of the Target Companies
28


 
Section 3.3
Target Company Financial Information
29


 
Section 3.4
No Undisclosed Liabilities
30


 
Section 3.5
Absence of Changes
30


 
Section 3.6
No Litigation
30


 
Section 3.7
Approvals
30


 
Section 3.8
Taxes
31


 
Section 3.9
Employee Benefit Plans
34


 
Section 3.10
Labor Matters
36


 
Section 3.11
No Violation of Law; Required Licenses and Permits
37


 
Section 3.12
Real Property
38


 
Section 3.13
Environmental Matters
38


 
Section 3.14
Intellectual Property
39


 
Section 3.15
Contracts
40


 
Section 3.16
Title to Assets
43


 
Section 3.17
Insurance
43


 
Section 3.18
Transactions with Affiliates
43


 
Section 3.19
Securitizations
43


 
Section 3.20
Intercompany Loans
45


 
Section 3.21
Finder's Fees
45


 
Section 3.22
Foreign Asset Control
45


 
Section 3.23
Anti-Money Laundering
45


 
Section 3.24
Anti-Corruption; No Unlawful Payments; Prohibited Practices
45


 
Section 3.25
Export Controls
46


 
Section 3.26
Consumer Financial Protection
47


 
Section 3.27
Financing Contracts
47


 
Section 3.28
No Amendments to Transferred Derivatives or Corresponding Derivatives
48


 
Section 3.29
No Other Representation or Warranties
48












-i-


SC1:3347968.1D

--------------------------------------------------------------------------------

TABLE OF CONTENTS
                                                

Article IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
49


 
Section 4.1
Organization, Authorization, Enforceability, Non-Contravention
49


 
Section 4.2
Financing
50


 
Section 4.3
Approvals
50


 
Section 4.4
Finder's Fees
51


 
Section 4.5
No Litigation
51


 
Section 4.6
Securities Law Compliance
51


 
Section 4.7
Due Diligence by Purchaser
51


 
Section 4.8
Solvency
52


 
Section 4.9
No Other Representations or Warranties
52


Article V
COVENANTS
52


 
Section 5.1
Conduct of the Target Business
52


 
Section 5.2
Sale of the Target Equity Interests
57


 
Section 5.3
Cooperation
57


 
Section 5.4
Pre-Closing Restructuring
59


 
Section 5.5
Access and Information
59


 
Section 5.6
Confidentiality
61


 
Section 5.7
Announcements
62


 
Section 5.8
Insurance
63


 
Section 5.9
Interest in Intellectual Property
64


 
Section 5.10
Cooperation Regarding Transition Arrangements
66


 
Section 5.11
Employee Matters
66


 
Section 5.12
Termination of Certain Affiliate Arrangements; Replacement of Guarantees and
Transferred Derivatives; Certain Releases
71


 
Section 5.13
Notices and Consents
72


 
Section 5.14
Financing
73


 
Section 5.15
Non-Compete; Non-Solicit
74


 
Section 5.16
Other Transaction Documents
78


 
Section 5.17
Intercompany Loans
78


 
Section 5.18
Further Assurances
79


 
Section 5.19
Delivery of Audited Financial Statements
79


 
Section 5.20
VAT Provisions
80


 
Section 5.21
No Shop
81


 
Section 5.22
Powers of Attorney
82


 
Section 5.23
Derivative Treatment
82


Article VI
CONDITIONS TO CLOSING
52


 
Section 6.1
Conditions to Each Party's Obligations
83


 
Section 6.2
Conditions to Obligations of Purchaser
83


 
Section 6.3
Conditions to Obligations of Parent
84


Article VII
TAX MATTERS
85


 
Section 7.1
Seller Returns and Reports
85


 
Section 7.2
Purchaser Returns and Reports
85


 
Section 7.3
Amendments
85


 
Section 7.4
Contest Provisions
86










-ii-
SC1:3347968.1D

--------------------------------------------------------------------------------

TABLE OF CONTENTS
                                                

 
Section 7.5
Transfer Taxes
87


 
Section 7.6
Cooperation; Access to Records
88


 
Section 7.7
No Tax Elections
88


 
Section 7.8
No Dividends
88


 
Section 7.9
Tax Sharing
88


 
Section 7.10
IRS Forms 5471
88


 
Section 7.11
Staddle Period Tax Allocation
89


 
Section 7.12
Disputes
89


 
Section 7.13
Refunds
89


 
Section 7.14
Exclusivity
90


Article VIII
SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES
90


 
Section 8.1
Survival
90


 
Section 8.2
Indemnification by Parent
91


 
Section 8.3
Indemnification by Purchaser
93


 
Section 8.4
Claims Procedure
95


 
Section 8.5
Payment
96


 
Section 8.6
Treatment of Indemnification Payments
97


 
Section 8.7
Provisions
97


 
Section 8.8
Exclusive Remedies
97


 
Section 8.9
Damages
97


 
Section 8.10
Net Financial Benefit
98


 
Section 8.11
Contingent Liabilities
98


 
Section 8.12
Right to Recovery
98


 
Section 8.13
Double Claims
99


 
Section 8.14
Mitigation of Losses
99


Article IX
TERMINATION
99


 
Section 9.1
Termination
99


 
Section 9.2
Notice of Termination
100


 
Section 9.3
Effect of Termination
100


 
Section 9.4
Additional Rights and Remedies
101


Article X
MISCELLANEOUS
101


 
Section 10.1
Notices
101


 
Section 10.2
Assignment
102


 
Section 10.3
No Third-Party Beneficiaries
103


 
Section 10.4
Whole Agreement; Conflict with Other Transaction Documents
103


 
Section 10.5
Costs
103


 
Section 10.6
Governing Law; Consent to Jurisdiction; Specific Performance
103


 
Section 10.7
Counterparts
105


 
Section 10.8
Severability
105


 
Section 10.9
Amendments; Waiver
105


 
Section 10.10
Payments; Currency Conversion
105




-iii-
SC1:3347968.1D

--------------------------------------------------------------------------------






Schedules and Exhibits



Schedule A
Target Companies
Schedule B
Jurisdiction-Specific Closing Deliverables
Schedule C
Agreed Accounting Principles
Schedule D
Reference Closing Statement
Schedule 1.1(a)
Agreed Derivative Valuation Principles
Schedule 1.1(b)
Brazilian Target Companies
Schedule 1.1(c)
Dutch Target Companies
Schedule 1.1(d)
European Target Companies
Schedule 1.1(e)
French Target Company
Schedule 1.1(f)
German Target Companies
Schedule 1.1(g)
MCC Target Companies
Schedule 1.1(h)
Restricted Region
Schedule 1.1(i)
UK Target Companies
Schedule 2.8
Fiscal Residence of Purchasing Entity
Schedule 3.8(q)
Net Deferred Tax Asset
Schedule 3.8(u)
U.K. Tax Representations
Schedule 3.8(v)
French Tax Representations
Schedule 3.8(w)
German Tax Representations
Schedule 3.8(x)
Dutch Tax Representations
Schedule 5.17
European Intercompany Loans
Schedule 6.2(d)
Brazilian Withholding Tax Calculations


Exhibit 1


Form of Transition Services Agreement
Exhibit 2
Form of Transitional Trademark License Agreement (Mexico)
Exhibit 3
Form of Transitional Trademark License Agreement (Other than Mexico)
Exhibit 4
Trademark License Agreement Amendment
Exhibit 5
Global Services Agreement
 
 
Disclosure Letters
 
Parent’s Disclosure Letter
Purchaser’s Disclosure Letter
 
 
 
 






-iv-
SC1:3347968.1D

--------------------------------------------------------------------------------

106

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT, dated as of November 21, 2012,
and amended and restated as of February [•], 2013 (as amended and restated, the
“Agreement”), by and among Ally Financial Inc., a corporation organized under
the laws of the state of Delaware (“Parent”), and General Motors Financial
Company, Inc., a corporation organized under the laws of the state of Texas
(“Purchaser”) and, solely with respect to Section 5.3, Section 5.6, Section
5.14(b) and Article X, General Motors Company, a corporation organized under the
laws of the state of Delaware (“Purchaser Topco”).
RECITALS
WHEREAS, Parent, directly or indirectly through the other Sellers (as defined
below), owns all of the Target Equity Interests (as defined below) issued by the
Brazilian Target Companies (as defined below), the European Target Companies (as
defined below), and the MCC Target Companies (as defined below), (each of the
foregoing groups of Target Companies, a “Target Business Segment”); and
WHEREAS, on the terms and conditions set forth herein, the Sellers desire to
sell to Purchaser (or to one or more assignees of Purchaser pursuant to an
assignment made in accordance with Section 10.2), and Purchaser desires to
purchase from (or to cause one or more assignees of Purchaser pursuant to an
assignment made in accordance with Section 10.2 to purchase from) each Seller,
either directly or through one or more Subsidiaries, all of each Seller’s rights
in the Target Equity Interests.
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:





SC1:3347968.1D

--------------------------------------------------------------------------------




Article I
DEFINITIONS AND TERMS
Section 1.1    Certain Definitions. As used in this Agreement, the following
terms have the meanings set forth below:
“2006 Agreement” means the Purchase and Sale Agreement by and among General
Motors Corporation, General Motors Acceptance Corporation, GM Finance Co.
Holdings Inc. and FIM Holdings LLC, dated as of April 2, 2006, and all
agreements, undertakings or other written instruments entered into in connection
therewith or with respect thereto, including the letter agreement, dated as of
March 13, 2007, by and among GMAC LLC, GM Finance Co. Holdings Inc. and FIM
Holdings LLC and the November 5, 2008 e-mail from Purchaser’s Executive Director
– Tax Counsel to Parent’s Director of Tax Operations and Analysis regarding the
income tax effects of non-income tax refunds.
“Accounting Expert” has the meaning set forth in Section 2.3(a).
“Action” means any civil, criminal or administrative action, suit, demand, claim
(including any counterclaim), case, litigation, mediation, arbitration,
opposition, objection, cancellation, inquiry, hearing, dispute, investigation or
other proceeding.
“Adjustment Amount” means an amount (which may be negative) equal to (i) the
Final Net Asset Value minus (ii) the Estimated Net Asset Value.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly Controlling, Controlled by or under common Control with
such specified Person; provided, that (i) neither of the U.S. Department of the
Treasury nor any Person under common Control with Parent (other than Parent’s
Controlled Affiliates) as a result of the ownership of Equity Interests in
Parent by the U.S. Department of the Treasury shall constitute an Affiliate of
Parent, and (ii) neither of the U.S. Department of the Treasury nor any Person
under common Control with Purchaser Topco or Purchaser (other than Purchaser
Topco’s Controlled Affiliates) as a result of the ownership of Equity Interests
in Purchaser Topco by the U.S. Department of the Treasury shall constitute an
Affiliate of Purchaser Topco or Purchaser, respectively.
“Agreed Accounting Principles” means the principles set forth on Schedule C.
“Agreed Derivative Valuation Principles” means the principles set forth on
Schedule 1.1(a).
“Agreement” has the meaning set forth in the Preamble.
“AIM” means Ally Investment Management LLC.
“AIM Derivative” means (i) any Derivative Transaction set forth on Section
1.1(g) of Parent’s Disclosure Letter and (ii) any Derivative Transaction
primarily related to a Target Company entered into on or after the date hereof,
to which AIM is a party, except for BG Derivatives, Corresponding Derivatives
and foreign exchange swaps.

2







--------------------------------------------------------------------------------




“Allocation Schedule” has the meaning set forth in Section 2.7.
“BG Derivative” means (i) any Derivative Transaction set forth on Section 1.1(h)
of Parent’s Disclosure Letter and (ii) any balance guarantee Derivative
Transaction primarily related to a Target Company entered into on or after the
date hereof, to which AIM is a party, except for Corresponding Derivatives and
foreign exchange swaps.
“Brazilian Target Companies” means the Target Companies set forth on Schedule
1.1(b).
“Brazilian Withholding Taxes Calculation” has the meaning set forth in Section
6.2(d).
“Business Combination” has the meaning set forth in Section 5.15(b)(vii).
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks located in New York, New York, Detroit, Michigan or Fort Worth, Texas or,
to the extent relating to the transfer of Target Equity Interests in any of the
jurisdictions listed on Schedule B, such jurisdiction, are authorized or
required by Law to be closed.
“Business Employees” means the individuals set forth in Section 5.11(b) of
Parent’s Disclosure Letter, it being understood that such list may be updated
from time to time to add or subtract individuals, subject, in each case, to the
mutual agreement of Purchaser and Parent.
“Cap” has the meaning set forth in Section 8.2(b).
“Claim Notice” has the meaning set forth in Section 8.4(a).
“Class Action Deductible” has the meaning set forth in Section 8.2(b).
“Closing” has the meaning set forth in Section 2.5.
“Closing Company Material Adverse Effect” shall have the same meaning as Company
Material Adverse Effect, except that (i) each reference to “Target Companies”
set forth in such definition shall be replaced with a reference to “Subject
Companies,” and (ii) in clause (ii) thereof, the phrase “to perform their
obligations under any of the Transaction Documents or to consummate the
transactions contemplated thereby in a timely manner” shall be replaced with “to
perform their obligations under any of the Transaction Documents or to
consummate the transactions contemplated thereby in a timely manner, in each
case to the extent they relate, or are contemplated to be consummated, at the
applicable Closing”.
“Closing Date” means, with respect to any Closing, the date on which such
Closing occurs.
“Closing Payment” means, as of any Closing, the sum of the following in respect
of each Target Business Segment to be purchased and sold at such Closing: (a)
the Estimated Net Asset Value of such Target Business Segment, and (b) the
Premium applicable to such Target Business Segment; provided, however, that at
the Closing in respect of the European Target Companies, the Closing Payment
shall be reduced by an amount, if any, equal to the Holdback Amount in respect

3







--------------------------------------------------------------------------------




of each other Target Business Segment if the Closing for such other Target
Business Segment has not occurred concurrently with or prior to such Closing.
“Closing Purchaser Material Adverse Effect” shall have the same meaning as
Purchaser Material Adverse Effect, except that the phrase “to perform its
obligations under any of the Transaction Documents or to consummate the
transactions contemplated thereby in a timely manner” shall be replaced with “to
perform its obligations under any of the Transaction Documents or to consummate
such Closing contemplated thereby in a timely manner, in each case to the extent
they relate, or are contemplated to be consummated, at the applicable Closing”.
“Code” means the Internal Revenue Code of 1986.
“Company In-Process Marks” means the trademarks listed in Section 1.1(a) of
Parent’s Disclosure Letter which will be assigned to one of the Target Companies
on the applicable Closing Date.
“Company Material Adverse Effect” means any change, effect, event or occurrence
that, either individually or in the aggregate with any other change, effect,
event or occurrence, (i) has or is reasonably likely to have a material and
adverse effect on the business, operations, assets, liabilities, condition
(financial or otherwise) or the results of operations of the Target Companies,
taken as a whole, or (ii) would be reasonably likely to prevent or materially
impair the ability of Parent or any of its Affiliates to perform their
respective obligations under the Transaction Documents or to consummate the
transactions contemplated thereby in a timely manner; provided that, in the case
of clause (i) only, none of the following (or the results thereof), either alone
or in combination with any other changes, effects, events or occurrences, shall
constitute or contribute to a Company Material Adverse Effect: (a) any change in
applicable accounting principles or any adoption, proposal, implementation or
change in Law (including any Law in respect of Taxes) or any interpretation
thereof by any Government Authority; (b) any change in global, national or
regional political conditions (including protests, strikes, riots, acts of
terrorism or war) or in general global, national or regional economic, business,
regulatory, political or market conditions or in national or global financial or
capital markets (including any such conditions or markets in the United States
or any of the countries in which any Target Company is incorporated or
organized); (c) any change generally affecting the industries or market sectors
in the geographic regions in which one or more of the Target Companies operate;
(d) any change resulting from or arising out of hurricanes, earthquakes, floods,
or other natural disasters; (e) the negotiation, execution, announcement or
performance of the Transaction Documents or consummation of the transactions
contemplated thereby; (f) the failure of one or more of the Target Companies to
meet any internal or public projections, forecasts or estimates of performance,
revenues or earnings (it being understood that the facts and circumstances
contributing to such failure may constitute or contribute to a Company Material
Adverse Effect); (g) any actions (or the effects of any action) taken (or
omitted to be taken) upon the written request or instruction of, or with the
written consent of, Purchaser, consistent with the terms hereof, to consummate
the transactions contemplated hereby; (h) any action (or the effects of any
action) taken (or omitted to be taken) by the Target Companies as required
pursuant to this Agreement or (i) any change, effect, event or circumstance
primarily caused by, occurring at, affecting or relating to Purchaser Topco,
Purchaser or any of their Affiliates

4







--------------------------------------------------------------------------------




(including any bankruptcy, work stoppage or other adverse change at Purchaser
Topco, Purchaser or any of their Affiliates); except in the cases of
clauses (a), (b) and (c) to the extent such change (or any results thereof) has
a disproportionate effect on the Target Companies, taken as a whole, compared
with other Persons operating in the industries and jurisdictions in which the
Target Companies operate.
“Company Trademarks” means those trademarks listed on Section 1.1(b) of Parent’s
Disclosure Letter.
“Competing Person” has the meaning set forth in Section 5.15(b)(v).
“Confidential Information” means, with respect to either Party or any of its
respective Affiliates, any information disclosed to such Party by the other
Party or any of the other Party’s respective Affiliates that relates to (i) the
provisions of this Agreement or any agreement entered into pursuant to this
Agreement, (ii) the negotiations relating to this Agreement (or any such other
agreement), (iii) any information relating to the business, financial or other
affairs (including future plans, financial targets, trade secrets and know-how)
of such other Party or such other Party’s Affiliates, or (iv) any information of
the other Party or such other Party’s Affiliates provided in a manner which
reasonably indicates the confidential or proprietary nature of such information.
With respect to Purchaser and its Affiliates, Confidential Information includes
all Evaluation Material (as such term is defined in the Confidentiality
Agreement).
“Confidentiality Agreement” means the letter agreement, dated as of April 10,
2012, as amended, between Parent and Purchaser Topco.
“Constituent Documents” means, with respect to any corporation, its charter or
articles of incorporation or association and by-laws; with respect to any
partnership, its certificate of partnership and partnership agreement; with
respect to any limited liability company, its certificate of formation and
limited liability company or operating agreement; with respect to each other
Person, its comparable constitutional instruments or documents (and, in each
case, such similar instruments or documents as applicable under a relevant
jurisdiction).
“Consumer Financial Protection Law” means (i) all Laws concerning the protection
of consumers in credit, credit sale and leasing transactions, including Laws
addressing usury, credit terms, disclosure, collection and repossession
practices, and limitations on creditor’s rights; and (ii) Data Protection Laws.
“Continuing Employees” has the meaning set forth in Section 5.11(c).
“Contract” means any written contract, agreement, undertaking, indenture, lease
or other written instrument of any kind to which any Target Company, any
Securitization Originator, any Securitization Depositor or any Securitization
Issuing Entity is a party or by which it or any of its assets or properties is
bound but shall exclude any Target Company Benefit Plan.
“Control” means, with respect to any specified Person, the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities,

5







--------------------------------------------------------------------------------




by contract or otherwise. The terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.
“Corresponding Derivative” means (i) any Derivative Transaction set forth under
“Swap Transactions Between Ally Investment Management LLC and a Target Company”
in Section 3.18 of Parent’s Disclosure Letter and (ii) any Derivative
Transaction entered into on or after the date hereof between Ally Investment
Management LLC, on the one hand, and a Target Company, on the other hand.
“Credit Enhancement” means any security deposit or unapplied advance payment,
investment certificate, certificate of deposit, authorization to hold funds,
hypothecation of account or like instrument, letter of credit, agreement of
indemnity guarantee, recourse agreement, security agreement or property, in each
case pledged, assigned, mortgaged, made, delivered or transferred as security
for the performance of any obligation under or with respect to any Financing
Contract.
“Criminal Liability” means any liability, fine, censure or other sanction
resulting from the violation of any criminal Law, other than immaterial
violations that have not and could not result in (a) any financial liability
that is material to any Target Business Segment taken as a whole, or (b)
incarceration of any director or employee of any Target Company.
“Data Protection Laws” means all Laws covering the protection of Personal Data
in any Target Jurisdiction, including if and to the extent applicable the Data
Protection Directive 95/46/EC.
“De Minimis Target Companies” means (i) with respect to the European Target
Companies, one or more European Target Companies, that both (a) are not
organized in the United Kingdom or Germany and (b) the asset value of which does
not exceed 20% of the aggregate asset value of all of the European Target
Companies, in each case, as at September 30, 2012, and (ii) with respect to the
MCC Target Companies, either (a) GMAC Automotriz Limitada and/or Comerical
Automotriz Chile S.A., or (b) GMAC Financiera de Colombia S.A. Compañía de
Financiamiento, GMAC Servicios S.A.S., a Colombia sociedad de acciones
simplificada and/or GMAC Colombia S.A. LLC, a Delaware limited liability
company; provided that any group of MCC Target Companies that includes one or
more MCC Target Companies identified in each of (a) and (b) shall not constitute
“De Minimis Target Companies”.
“Deductible” has the meaning set forth in Section 8.2(b).
“Deferred Closing” has the meaning set forth in Section 2.9(a).
“Deferred Closing Date” has the meaning set forth in Section 2.9(a).
“Deferred Premium” means, in the event one or more MCC Target Companies is a
Deferred Target Company, the amount equal to the Premium applicable to the MCC
Target Companies multiplied by the pro rata portion of the estimated book value
that the Deferred Target Company and its Sibling Companies (if any) represent
relative to the estimated book value of the MCC Target Companies as a whole,
estimated as of the applicable Closing.

6







--------------------------------------------------------------------------------




“Deferred Target Company” has the meaning set forth in Section 2.9(a).
“Derivative Transaction” means any swap transaction, option, warrant, forward
purchase or sale transaction, futures transaction, cap transaction, floor
transaction or collar transaction relating to one or more currencies,
commodities, bonds, equity securities, loans, interest rates, catastrophe
events, weather-related events, credit-related events or conditions or any
indices, or any other similar transaction (including any option with respect to
any of these transactions) or combination of any of these transactions,
including collateralized mortgage obligations or other similar instruments or
any debt or equity instruments evidencing or embedding any such types of
transactions, and any related credit support, collateral or other similar
arrangements related to such transactions.
“Disclosing Party” has the meaning set forth in Section 5.6(b).
“Disclosure Letter” means, with respect to either Party, a letter delivered by
such Party to the other Party contemporaneously with the execution and delivery
of this Agreement setting forth, among other things, items the disclosure of
which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more
representations, warranties or covenants of such Party contained in this
Agreement; provided that the mere inclusion of an item in a Disclosure Letter as
an exception to a representation, warranty or covenant shall not be deemed an
admission by the disclosing Party that such item (or any non-disclosed item or
information of comparable or greater significance) represents a material
exception, fact, event or circumstance or that such item has had or is
reasonably likely or expected to result in a Company Material Adverse Effect or
a Purchaser Material Adverse Effect, as applicable; provided, further, that a
disclosure in any section of such Party’s Disclosure Letter shall be deemed to
be a disclosure for all other sections of such Party’s Disclosure Letter in
respect of which it is reasonably apparent on the face of such disclosure that
such disclosure is applicable, whether or not repeated or cross-referenced in
such other section; provided that although Parent’s Disclosure Letter has been
divided into two segments labeled “Europe” and “Latin America”, each section and
subsection in each segment shall be read in concert so that each disclosure
under an applicable section or subsection in either segment of Parent’s
Disclosure Letter shall be considered to be disclosed in a single unified
section or subsection of Parent’s Disclosure Letter, and the fact that an item
has been disclosed in one segment shall not be construed to mean that such
disclosure is limited to such segment.
“Dutch Target Companies” means the Target Companies listed on Schedule 1.1(c).
“Effective Hire Date” has the meaning set forth in Section 5.11(a).
“Employee Representative Body” has the meaning set forth in Section 3.10(g).
“Encumbrance” means any mortgage, deed of trust, easement, pledge,
hypothecation, assignment, security interest, restriction, option, equity
interest, preference, participation interest, claim, lien, or encumbrance;
provided, however, that no Encumbrance shall be deemed to be created by this
Agreement or any other Transaction Document.

7







--------------------------------------------------------------------------------




“Environmental Law” means all Laws concerning the protection of the environment
or natural resources, or the use, handling, release, disposal of, or exposure to
any pollutants, contaminants or toxic or hazardous materials, substance or
wastes.
“Equity Interest” means, with respect to any Person, any share of capital stock
of, or any general, limited or other partnership interest, membership interest
or similar ownership interest in, such Person.
“Estimated Closing Statement” means, for any Closing, a statement setting forth
the unaudited combined balance sheet of the Subject Companies as of the close of
business on the last day of the month ended two months immediately prior to the
month in which such Closing occurs, prepared in accordance with the Agreed
Accounting Principles and using the same methodology used to prepare the
Reference Closing Statement, including Parent’s good faith calculation of the
Estimated Net Asset Value.
“Estimated Net Asset Value” means, for any Closing, a calculation of the Net
Asset Value of each Target Business Segment (excluding any Deferred Target
Companies) as of the close of business on the last day of the month ended two
months immediately prior to the month in which such Closing occurs, as set forth
on the Estimated Closing Statement.
“European Intercompany Loan” has the meaning set forth in Section 5.17(a)(iii).
“European Target Companies” means the Target Companies listed on Schedule
1.1(d).
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Target Company Benefit Plans” has the meaning set forth in Section
3.9(a).
“Final Closing” means the Closing at which, upon the consummation of the
purchase and sale of the Subject Companies, all Target Companies will have been
purchased by and sold to Purchaser.
“Final Closing Statement” means, for any Closing, the audited combined balance
sheet of the Subject Companies as of the close of business on the day
immediately preceding the applicable Closing Date, prepared in accordance with
the Agreed Accounting Principles, including a calculation of the Net Asset Value
of each Target Business Segment (excluding any Deferred Target Companies) as of
the close of business on the day immediately preceding such Closing Date.
“Final Net Asset Value” means the Net Asset Value of a Target Business Segment
(excluding any Deferred Target Companies) as of the close of business on the day
immediately preceding the relevant Closing Date as shown on the applicable Final
Closing Statement.
“Financing Contract” means any executory Contract in the form of a lease of or
rental agreement with respect to motor vehicles or secured or unsecured
financing of motor vehicles with respect to which (i) any Target Company, any
Securitization Originator, any Securitization Depositor or any Securitization
Issuing Entity is the lessor, seller, lender, secured party or obligee

8







--------------------------------------------------------------------------------




(whether initially or as an assignee), or (ii) is between an obligor, on the one
hand, and a lessor, seller, obligee, secured party or assignee of any of the
foregoing, on the other hand.
“French Target Company” means the Target Company listed on Schedule 1.1(e) and
identified as such thereon.
“GAAP” means U.S. generally accepted accounting principles.
“German Target Companies” means the Target Companies listed on Schedule 1.1(f)
and identified as such thereon.
“GMAC IF” means GMAC International Finance B.V.
“GMAC-SAIC” means GMAC-SAIC Automotive Finance Co. Ltd.
“Government Authority” means any foreign or domestic, federal, state,
provincial, county, city or local legislative, administrative or regulatory
authority, agency, court, tribunal, body or other governmental or
quasi-governmental entity with competent jurisdiction, including any
supranational body and any self-regulatory authority or organization.
“Government Order” means any order, writ, judgment, injunction, approval,
decree, declaration, stipulation, determination, agreement or award entered by
or with any Government Authority.
“Historical Financial Statements” has the meaning set forth in Section 5.19.
“Holdback Amount” means (i) with respect to the Brazilian Target Companies,
$65,000,000, and (ii) with respect to the MCC Target Companies, $100,000,000.
“Indemnifiable Tax Representations” means the representations and warranties set
forth in Section 3.8(i) through and including (l) (other than clause (iv)
thereof), (m), (o), (p), (s), clause (c) on Schedule 3.8(v) (France), clauses
(a)(i) through (a)(iii) on Schedule 3.8(x) (Netherlands), and clauses (a)
through (e) on Schedule 3.8(w) (Germany).
“Indemnified Person” has the meaning set forth in Section 8.4(a).
“Indemnifying Person” has the meaning set forth in Section 8.4(a).
“Initial Terms and Conditions of Employment” has the meaning set forth in
Section 5.11(a).
“Insurance Policies” has the meaning set forth in Section 3.17.
“Intellectual Property” means, in any and all jurisdictions throughout the
world, any (i) trademarks, service marks, Internet domain names, trade dress and
trade names, registrations and applications for registration of the foregoing,
and the goodwill associated therewith and symbolized thereby (“Trademarks”),
(ii) patents and patent applications (including any provisional, continuation,
continuation-in-part, divisional and reissue) and any term extensions,
(iii) confidential

9







--------------------------------------------------------------------------------




and proprietary information, including trade secrets, know-how and invention
disclosures, and (iv) copyrights (including copyrights in computer software,
Internet websites and databases) and registrations and applications for
registration of the foregoing.
“Intercompany Loan” has the meaning set forth in Section 3.20.
“IRS” means the U.S. Internal Revenue Service.
“ISDA Agreement” means an International Swaps and Derivatives Association Master
Agreement.
“IT Assets” means computers, computer software (whether in source or object
code), firmware, middleware, servers, workstations, routers, hubs, switches,
data, data communications lines, and other information technology equipment, and
associated documentation.
“Key Person” has the meaning set forth in Section 5.15(f)(i).
“Knowledge” means (i) with respect to Parent, the actual knowledge after
reasonable inquiry of any of the officers listed in Section 1.1(c) of Parent’s
Disclosure Letter and (ii) with respect to Purchaser, the actual knowledge after
reasonable inquiry of any of the officers listed in Section 1.1(c) of
Purchaser’s Disclosure Letter. “Knowledge” does not require Parent to conduct,
have conducted, obtain or have obtained any non-infringement, inventorship,
invalidity, freedom-to-operate or any other opinions of counsel of any nature,
formal or informal, or any searches regarding Intellectual Property, including
any subject matter, ownership, competitive intelligence or other searches, and
no knowledge of any third-party Intellectual Property rights that would have
been revealed by such inquiries, opinions or searches will be imputed to Parent;
provided, however, that Parent shall be deemed to have actual knowledge of any
such opinions of counsel conducted or obtained directly by Parent.
“Law” means any law, statute, ordinance, rule, regulation, code, order,
judgment, injunction, decree, directive, policy, guideline, ruling, approval or
other requirement or rule of law enacted, issued, promulgated, enforced or
entered by a Government Authority.
“Leased Properties” has the meaning set forth in Section 3.12(a).
“Leases” has the meaning set forth in Section 3.12(a).
“Liabilities” means any/or all (as applicable from the context) debt, liability
or obligation of any kind whatsoever, whether known or unknown, asserted or
unasserted, determined or determinable, absolute or contingent, liquidated or
unliquidated, accrued or unaccrued and whether due or to become due.
“Losses” means any damages, losses, claims, demands, actions, suits,
proceedings, payments, liabilities, charges, interest, fines, judgments,
penalties and out-of-pocket costs and expenses (including reasonable fees and
out-of-pocket expenses of outside legal counsel), whether or not involving a
Third-Party Claim.

10







--------------------------------------------------------------------------------




“Material Indebtedness” has the meaning set forth in Section 3.4.
“MCC Target Companies” means the Target Companies listed on Schedule 1.1(g).
“Net Asset Value” means, as of and for any Closing, the aggregate amount (in
U.S. Dollars) of the assets and property of the Subject Companies (which, for
the avoidance of doubt, shall not include any asset attributable to a right to
receive refunds in respect of Taxes or VAT to which Purchaser or any of its
Affiliates is entitled pursuant to the 2006 Agreements) minus the aggregate
amount of the Liabilities of the Subject Companies, in each case that are
required to be set forth on a balance sheet of each respective Subject Company
prepared in accordance with the Agreed Accounting Principles. Notwithstanding
the foregoing, Net Asset Value shall not give effect to purchase accounting or
any other adjustments relating to the sale of the Target Equity Interests
contemplated by this Agreement or the conduct by Purchaser following a Closing
of the business operated by the Subject Companies.
“Net Deferred Tax Asset” shall mean the aggregate of the deferred tax assets and
deferred tax liabilities (which aggregate shall not be reduced by the amount of
any reserve for contingent tax liabilities maintained under FAS 5, FIN 48 or any
successor or similar accounting principle) (net of any valuation allowance) of
the Target Companies taken into account in calculating Net Asset Value based on
the more recent of (i) the September 30 Financials, (ii) the Estimated Closing
Statements, and (iii) the Final Closing Statements of the Target Business
Segments.
“Net Derivative Value” means, with respect to any Closing, the sum (which may be
positive or negative) of (i) the positive or negative aggregate value (including
the value of any deferred cost associated therewith) of each outstanding Subject
Trust Derivative plus (ii) the positive or negative aggregate value (including
the value of any deferred cost associated therewith) of each outstanding Subject
Transferred Derivative plus (iii) the Purchaser Derivative Termination
Obligations incurred in connection with such Closing; it being understood that
the values calculated pursuant to clauses (i) and (ii) shall be calculated
pursuant to the Agreed Derivative Valuation Principles.
“Non-Approved Company” has the meaning set forth in Section 2.9(a).
“Non-Compete Term” has the meaning set forth in Section 5.15(a).
“Non-Indemnifiable Tax Representations” means the representations and warranties
set forth in Section 3.8(a) through and including (h), (n), (q), (r), (t), (u),
clause (iv) of Section 3.8(l), clauses (a) and (b) on Schedule 3.8(v) (France)
and clause (f) on Schedule 3.8(w) (Germany).
“Notice” has the meaning set forth in Section 10.1(a).
“OFAC” means the Office of Foreign Assets Control, within the U.S. Department of
Treasury.
“Old Plans” has the meaning set forth in Section 5.11(d).
“Outside Date” has the meaning set forth in Section 9.1(b).

11







--------------------------------------------------------------------------------




“Owned Properties” has the meaning set forth in Section 3.12(a).
“Paid Purchase Price” means, as of any date, the cumulative amount of each
Target Business Segment Purchase Price paid to Parent on or before such date.
“Parent” has the meaning set forth in the Preamble.
“Parent Benefit Plans” has the meaning set forth in Section 3.9(a).
“Parent Fundamental Representations” means Section 3.1(a) (Organization),
Section 3.1(b) (Authorization), Section 3.1(c) (Binding Effect), Section 3.2
(other than clause (d) thereof) (Equity Interests of the Target Companies) and
Section 3.21 (Finder’s Fees).
“Parent Guarantees” has the meaning set forth in Section 5.12(b).
“Parent In-Process Marks” means the trademarks listed in Section 1.1(d) of
Parent’s Disclosure Letter which will be assigned to Parent on or prior to the
applicable Closing Date.
“Parent Indemnified Persons” has the meaning set forth in Section 8.3(a).
“Parent Required Governmental Approvals” has the meaning set forth in Section
3.7.
“Parent Trademarks” means those trademarks listed on Section 1.1(e) of Parent’s
Disclosure Letter.
“Parties” means Parent, Purchaser and, solely for purposes of Section 5.3,
Section 5.6, Section 5.14(b) and Article X, Purchaser Topco.
“Pension Plan” has the meaning set forth in Section 5.11(h).
“Permits” means licenses, permits, certificates, notifications, registrations
and other authorizations and approvals that are issued by or obtained from any
Government Authority.
“Permitted Encumbrances” means (i) Encumbrances for Taxes, assessments or
governmental charges or levies not yet due and payable, or which although
delinquent can be paid without penalty or interest, or are being contested in
good faith by appropriate proceedings, and for which appropriate reserves have
been established therefor in the Target Company Financial Information in
accordance with GAAP, (ii) Encumbrances resulting from a precautionary filing by
a lessor with respect to a lease, (iii) Encumbrances imposed by Law, such as
carriers’, warehousemen’s and mechanics’ liens and other similar liens arising
in the ordinary course which secure payment of obligations not more than 60 days
past due or which are being contested in good faith by appropriate proceedings,
(iv) purchase money security interests for the purchase or leasing of office
equipment, computers, vehicles and other items of tangible personal property
arising in the ordinary course of business consistent with past practice, (v) in
the case of the Specified Properties, zoning, building, subdivision,
environmental, entitlement or other land use regulations (including requirements
for geo-referencing of rural properties’ metes and bounds according to Brazilian
Federal Law No. 10,267/2001 and the restrictions for acquisition of rural
properties by

12







--------------------------------------------------------------------------------




foreign entities or Brazilian entities controlled by foreign Persons according
to Brazilian Federal Law No. 5,709/71), (vi) in the case of the real property,
easements, quasi-easements, encumbrances, licenses, covenants, rights-of-way,
rights of re-entry or other restrictions and similar agreements, conditions or
restrictions or Encumbrances that would be shown by a current title report or
other similar report or listing or by a current survey or physical inspection,
(vii) Encumbrances incurred in accordance with the terms of Securitization
Transactions and (viii) any other Encumbrances that do not impair in any
material respect, in each case, the ownership, operation, current use or value
of the Target Companies, any Specified Property or any material asset of a
Target Company.
“Person” means any individual, bank, corporation, general or limited
partnership, association, limited liability company, business trust, branch,
unincorporated organization or similar organization, whether domestic or
foreign, or any Government Authority.
“Personal Data” means information or data relating to an identifiable
individual.
“Post-Closing Period” means, with respect to a Target Company, each taxable
period of the Target Company that begins after the applicable Closing Date and,
in the case of a taxable period beginning on or before and ending after the
applicable Closing Date, the portion of such period beginning after the
applicable Closing Date.
“Pre-Closing Period” means, with respect to a Target Company, each taxable
period of the Target Company that ends on or before the applicable Closing Date
and, in the case of a taxable period beginning on or before and ending after the
applicable Closing, the portion of such period through the end of the applicable
Closing Date.
“Premium” means, with respect to (i) the Brazil Target Companies, $53,000,000,
(ii) with respect to the MCC Target Companies, the remainder of $80,000,000 less
the amount of any Deferred Premium, and (iii) with respect to the European
Target Companies, $0.
“Prohibited Person” means (i) any Person identified on OFAC’s list of Specially
Designated Nationals and Blocked Persons or targeted by an OFAC Sanctions
Program; (ii) the government, including any political subdivision, agency,
instrumentality, or national thereof, of any country against which the United
States or any Target Jurisdiction targets through economic sanctions or
embargoes; (iii) any Person acting, directly or indirectly, on behalf of, or an
entity that is owned or controlled by, a Specially Designated National and
Blocked Person or by a government or Person identified in clause (ii) above, or
(iii) a Person on any other similar export control, terrorism, money laundering
or drug trafficking related list administered by any Government Authority either
within or outside the U.S. with whom it is illegal to conduct business pursuant
to applicable Law.
“Purchaser” has the meaning set forth in the Preamble.
“Purchaser Benefit Plans” has the meaning set forth in Section 5.11(d).
“Purchaser Derivative Termination Obligations” means, with respect to any
Closing, 50% of the out-of-pocket expenses incurred by Parent in connection with
its efforts to terminate any Subject Rejected Derivative, and the
non-realization of any deferred cost associated therewith;

13







--------------------------------------------------------------------------------




provided that in no event shall the aggregate amount of Derivative Termination
Expenses payable at all Closings exceed $10,000,000.
“Purchaser Fundamental Representations” means Section 4.1(a) (Organization),
Section 4.1(b) (Authorization), Section 4.1(c) (Binding Effect), Section 4.4
(Finder’s Fees) and Section 4.6 (Securities Law Compliance).
“Purchaser Indemnified Persons” has the meaning set forth in Section 8.2(a).
“Purchaser Material Adverse Effect” means, as of any particular date, any
change, effect, event or occurrence that, individually or when considered in the
aggregate with any other change, effect, event or occurrence, would be
reasonably likely to materially and adversely impair the ability of Purchaser or
any of Purchaser’s Affiliates to perform its respective obligations under any of
the Transaction Documents or to consummate the transactions contemplated thereby
in a timely manner.
“Purchaser Required Governmental Approvals” has the meaning set forth in Section
4.3.
“Purchaser Topco” has the meaning set forth in the Preamble.
“Receiving Party” has the meaning set forth in Section 5.6(b).
“Reference Closing Statement” means the statement attached as Schedule D.
“Rejected Derivative” means each AIM Derivative not identified by Purchaser in
accordance with Section 5.23(a).
“Related Party” has the meaning set forth in Section 3.18.
“Related Party Contract” has the meaning set forth in Section 3.18.
“Relevant Transfer” has the meaning set forth in Section 3.10(f).
“Remaining Target Business Segments” means, as of any date, each Target Business
Segment that has not been purchased and sold pursuant to an applicable Closing
on or prior to such date.
“Representatives” means, with respect to any Person, such Person’s Affiliates,
directors, managers, officers, employees, legal or financial advisors, agents or
other representatives, or anyone acting on behalf of them or such Person.
“Required Governmental Approvals” means the Purchaser Required Governmental
Approvals and the Parent Required Governmental Approvals.
“Restricted Activity” has the meaning set forth in Section 5.15(a).
“Restricted Persons” has the meaning set forth in Section 5.15(a).
“Restricted Region” means, for any Target Business Segment, the jurisdictions
identified in respect of such region on Schedule 1.1(h).

14







--------------------------------------------------------------------------------




“Restricted Territory” has the meaning set forth in Section 5.15(a).
“Restructuring” means the transactions described in Section 1.1(f) of Parent’s
Disclosure Letter.
“Retention Agreements” has the meaning set forth in Section 5.11(e).
“Revised Statements” has the meaning set forth in Section 2.7.
“Run-Off Insurance” has the meaning set forth in Section 5.8(c).
“Sanctions Program” means an OFAC-administered economic sanctions program that
targets threats to the U.S. national security, foreign policy or economy and
pursuant to which targets are identified through legislation, by Executive Order
and/or in the Foreign Assets Control Regulations, 31 CFR, Subtitle B, Chapter V.
“Scheduled Intellectual Property” has the meaning set forth in Section 3.14(a).
“Securities Act” means the Securities Act of 1933.
“Securitization Depositor” means the depositor, assignor, trustor, settlor,
receivables trustee, seller or any similar role in any Securitization
Transaction.
“Securitization Instruments” has the meaning set forth in Section 3.19(a).
“Securitization Issuing Entity” means any issuing entity in any Securitization
Transaction.
“Securitization Originator” means, with respect to a Securitization Transaction,
the entity that originated or otherwise acquired the assets securitized in such
Securitization Transaction and directly or indirectly sold them to the related
Securitization Depositor or Securitization Issuing Entity.
“Securitization Servicer” has the meaning set forth in Section 3.19(a).
“Securitization Transaction” means any transaction sponsored by any of the
Target Companies under which any of the Target Companies have sold or pledged
receivables in a securitization in which securities backed by, or other interest
in, such receivables were sold and any of such securities or other interests
remain outstanding.
“Sellers” means, with respect to any Target Equity Interests, those Persons
listed in Part 2 of Schedule A as a “Seller” of such Target Equity Interests.
“Sibling Target Company” means any Target Company incorporated or organized in
the same jurisdiction as a Non-Approved Company.
“Solvent” has the meaning set forth in Section 4.8.
“Specified Closing Date” has the meaning set forth in Section 2.5.

15







--------------------------------------------------------------------------------




“Specified Contracts” has the meaning set forth in Section 3.15(a).
“Specified Jurisdiction” means Brazil, Germany, Mexico and the United Kingdom.
“Specified Jurisdiction Cap” means, with respect to any Specified Jurisdiction,
an amount equal to 20% of the aggregate revenue for the year ended December 31,
2012 generated by the Target Companies, taken as a whole, located in such
Specified Jurisdiction.
“Specified Properties” has the meaning set forth in Section 3.12(a).
“Straddle Period” has the meaning set forth in Section 7.11.
“Subject BG Derivative” means, with respect to any Closing, a BG Derivative
entered into primarily relating to one or more Subject Companies.
“Subject Companies” means, with respect to any Closing, the Target Companies to
be purchased and sold at such Closing.
“Subject Rejected Derivative” means, with respect to any Closing, a Rejected
Derivative primarily relating to one or more Subject Companies.
“Subject Transferred Derivative” means, with respect to any Closing, a
Transferred Derivative primarily relating to one or more Subject Companies.
“Subject Trust Derivative” means, with respect to any Closing, a Trust
Derivative to which a Securitization Issuer primarily relating to one or more
Subject Companies is a party.
“Subsidiary” means, for any Person, any other Person of which such first Person
owns (either directly or through one or more other Subsidiaries) a majority of
the outstanding Equity Interests or securities carrying a majority of the voting
power in the election of the board of directors or other governing body of such
other Person, and with respect to which entity such first Person is not
otherwise prohibited contractually or by other legally binding authority from
exercising control.
“Surviving Provisions” means Article I (Definitions and Terms), Section 5.6
(Confidentiality), Section 5.7 (Announcements), Section 8.8 (Exclusive
Remedies), Article IX (Termination), and Article X (Miscellaneous).
“Target Business” means the business conducted by the Target Companies as of the
date hereof.
“Target Business Segment” has the meaning set forth in the Recitals.
“Target Business Segment Purchase Price” has the meaning set forth in Section
2.2(a).
“Target Companies” means those Persons listed in Part 1 of Schedule A as a
“Target Company.”

16







--------------------------------------------------------------------------------




“Target Company Benefit Plans” has the meaning set forth in Section 3.9(a).
“Target Company Financial Information” has the meaning set forth in Section
3.3(a).
“Target Equity Interests” means all of the Equity Interests listed in Part 2 of
Schedule A as “Target Equity Interests.”
“Target Guarantee” has the meaning set forth in Section 3.15(d).
“Target Jurisdiction” means any jurisdiction in which any Target Company is
operating, located or incorporated or organized.
“Target Permits” has the meaning set forth in Section 3.11(b).
“Tax” and “Taxes” means (i) all federal, state, local, municipal or foreign
taxes, customs duties and governmental levies of any kind whatsoever imposed by
a Government Authority, including all income, gross receipts, capital, sales,
services, use, financial transaction, insurance, ad valorem, VAT, business flat
tax, transfer, franchise, profits, inventory, capital stock, license,
withholding, payroll, employment, contributions to public or governmental funds,
investment grants or subsidies, social security contributions (including
employer and employee national insurance contributions and contributions to
Instituto Mexicano del Seguro Social), housing and retirement quotas or
contributions (including Instituto del Fondo Nacional de la Vivienda para los
Trabajadores), contributions to retirement savings funds (including Sistema de
Ahorro para el Retiro), compulsory profit sharing with employees for (including
Participación de los Trabajadores en las Utilidades), and unemployment, excise,
severance, stamp, occupation, property and estimated taxes that are taxes,
customs duties or levies imposed by a Government Authority, whether payable on
the basis of a tax assessment or by direct payment, withholding, deduction or
liability to account, (ii)  any interest, additions, penalties or other
incidental payments or ancillary charges with respect thereto and (iii) any
liability in respect of any items described in clauses (i) or (ii) payable by
reason of Contract, assumption, transferee or successor liability, operation of
Law, Treasury Regulations Section 1.1502-6(a) (or any predecessor or successor
thereof of any analogous or similar provision under Law) or otherwise. “Tax
Attribute” shall mean the net operating loss, foreign tax credit, tax basis in
an asset or any similar tax characteristic or attribute of any of the Target
Companies prior to the applicable Closing.
“Tax Claim” has the meaning set forth in Section 7.4(a).
“Tax Notice” has the meaning set forth in Section 7.4(a).
“Tax Returns” means any return, amended return or other report or notice
(including elections, declarations, disclosures, schedules, estimates, claims
for refund, tax audit reports (including dictámenes fiscales) and information
returns and any amendments thereto) filed or required to be filed with a Taxing
Authority by Law with respect to any Tax and including, where permitted or
required, combined, consolidated or unitary returns for any group of entities
that includes any Target Company and its Affiliates.

17







--------------------------------------------------------------------------------




“Taxing Authority” means any Government Authority or other fiscal, revenue,
customs and excise authority, body or official having jurisdiction over the
assessment, determination, collection or imposition of any Tax.
“Third-Party Claim” has the meaning set forth in Section 8.4(a).
“Threshold” has the meaning set forth in Section 8.2(b).
“Title Corrections” has the meaning set forth in Section 5.9(e).
“Trademark License Agreement Amendment” means an amendment substantially in the
form attached as Exhibit 4 to the Trademark License Agreement, together with
such changes and other terms as the Parties may mutually agree.
“Transaction Documents” means this Agreement, the Transition Services Agreement,
and the Transitional Trademark License Agreements, the Trademark License
Agreement Amendment and the deliverables listed on Schedule B.
“Transfer In-Process Marks” means the Company In-Process Marks and the Parent
In-Process Marks.
“Transfer Taxes” has the meaning set forth in Section 7.5.
“Transferred Derivatives” mean (i) all BG Derivative Transactions, and (ii) each
AIM Derivative, if any, selected by Purchaser in accordance with Section
5.23(a).
“Transferred Employees” has the meaning set forth in Section 5.11(a).
“Transition Services Agreement” means a Transition Services Agreement
substantially in the form attached as Exhibit 1, together with such changes and
other terms as the Parties may mutually agree.
“Transitional Trademark License Agreements” means collectively, the Transitional
Trademark License Agreements substantially in the form attached as Exhibit 2
with respect to Mexico and Exhibit 3 for each of the other countries in which a
Target Company is sold, together with such changes and other terms as the
Parties may mutually agree.
“Treasury Regulations” means the regulations prescribed under the Code.
“Trust Derivative” means any Derivative Transaction to which a Securitization
Issuing Entity is a party.
“UK Target Companies” means the Target Companies listed on Schedule 1.1(i).
“VAT” means value added tax as provided for in Council Directive 2006/112/EC (or
as implemented by any member state of the European Union) and any other tax of a
similar nature, irrespective of the jurisdiction in which it is imposed.

18







--------------------------------------------------------------------------------




“VATA” means the Value Added Tax Act 1994 of the United Kingdom.
“Virtual Data Room” means the virtual data room containing documents and
information relating to, among other things, the Target Companies, the Target
Business and the Target Equity Interests made available by Parent in electronic
form to Purchaser and its Representatives.
Section 1.2    Interpretation.
(a)    Unless the context otherwise specifically requires:
(i)    the words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement;
(ii)    all terms defined in the singular have a comparable meaning when used in
the plural, and vice versa;
(iii)    the terms “Dollars” and “$” mean United States Dollars;
(iv)    references to words of inclusion herein shall not be construed as terms
of limitation, and thus references to “included” matters or items shall be
regarded as non-exclusive, non-characterizing illustrations;
(v)    the words “or” and “nor” shall not be exclusive;
(vi)    references herein to either gender shall include the other gender;
(vii)    references to this Agreement shall include Parent’s Disclosure Letter,
Purchaser’s Disclosure Letter, the Preamble and any Recitals, Schedules and
Exhibits to this Agreement;
(viii)    references herein to the Preamble or to any Recital, Article, Section,
Subsection, Exhibit or Schedule shall refer, respectively, to the Preamble or to
a Recital, Article, Section, Subsection, Exhibit or Schedule to this Agreement;
(ix)    references to any statute, rule or regulation are to the statute, rule
or regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and all references to any section of any statute, rule or
regulation include any successor to the section;
(x)    references to any Government Authority include any successor to such
Government Authority;
(xi)    references to any agreement or other document are to such agreement or
document as amended, modified, supplemented or replaced in accordance with its
terms from time to time;

19







--------------------------------------------------------------------------------




(xii)    references to books, records or other information mean books, records
or other information in any form including paper, electronically stored data,
magnetic media, film and microfilm;
(xiii)    references to a time of day are, unless otherwise specified,
references to New York City time;
(xiv)    references to “made available” (or words of similar import) in respect
of information made available (or words of similar import) by Parent mean any
information made available to Purchaser (including any information made
available prior to the date hereof in the Virtual Data Room);
(xv)    references herein to Parent making available, or having made available,
a “complete” copy of any document shall mean that Parent makes available, or has
made available, a copy of the entire text of such document, including any
material amendments or modifications thereto or thereof;
(xvi)    references to writing shall include any mode of reproducing words in a
legible and non-transitory form; and
(xvii)    references to the “date hereof” and the “date of this Agreement” (or
any words of similar import) shall mean November 21, 2012.
(b)    The table of contents and headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.
(c)    No rule of construction against the draftsperson shall be applied in
connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel.
(d)    Whenever a provision of this Agreement provides that an action is to be
effected as of, on or by a certain date, and such date is not a Business Day,
this Agreement shall be read so that such action is required to be effected as
of, on or by (as applicable) the next succeeding Business Day.
ARTICLE II    
SALE AND PURCHASE OF THE TARGET EQUITY INTERESTS
Section 2.1    Sale and Purchase of the Target Equity Interests. On the terms
and subject to the conditions set forth herein, at each Closing, Parent shall
cause each applicable Seller to sell, transfer and deliver to Purchaser, free
and clear of any Encumbrances other than any restrictions arising under
applicable Law and the Constituent Documents of the Target Companies, and
Purchaser shall purchase and receive from each applicable Seller, all of such
Seller’s right, title and interest in and to the Target Equity Interests in each
Subject Company owned by such Seller.

20







--------------------------------------------------------------------------------




Section 2.2    Purchase Price.
(a)    The aggregate purchase price for each Target Business Segment (each, a
“Target Business Segment Purchase Price”) shall be an amount in respect of such
Target Business Segment equal to (i) the Closing Payment in respect of such
Target Business Segment, plus (ii) the Adjustment Amount in respect of such
Target Business Segment, plus (iii) in the case of the European Target
Companies, any Holdback Amount actually paid. Each Target Business Segment
Purchase Price shall be payable and subject to adjustment as provided herein.
The Purchase Price shall be inclusive of any applicable VAT (howsoever arising),
and neither Parent nor any Seller (on the one hand) nor Purchaser nor any
Affiliate of Purchaser (on the other hand) shall exercise any option or right
available to it under applicable Law to voluntarily qualify any of the
transactions contemplated hereunder as a taxable transaction for VAT purposes.
(b)    No later than seven Business Days prior to each Closing Date, Parent
shall deliver to Purchaser an Estimated Closing Statement relating to the Target
Business Segment(s) that will be the subject of such Closing Date. Purchaser
shall have an opportunity to review each Estimated Closing Statement and shall
be provided reasonable access to the books, records and other relevant
information of Parent and its Representatives to the extent reasonably necessary
to review such Estimated Closing Statement.
Section 2.3    Purchase Price Adjustment.
(a)    As soon as reasonably practicable, following each Closing Date, Purchaser
shall prepare, or shall cause to be prepared, a Final Closing Statement for each
Target Business Segment that is the subject of such Closing and a certificate of
the chief financial officer directly overseeing the Target Companies comprising
such Target Business Segment certifying that the Final Closing Statement was
prepared in accordance with the Agreed Accounting Principles and engage Deloitte
and Touche LLP (or such other registered public accounting firm of international
reputation which is mutually acceptable to Parent and Purchaser) (the
“Accounting Expert”) to (i) audit the Final Closing Statement and issue a report
thereon, and (ii) certify in writing to Parent and Purchaser that such audit was
conducted in accordance with the terms hereof, and Purchaser shall cause such
report and such certificate to be produced no later than 120 days following each
Closing Date. The Accounting Expert shall be provided reasonable access to the
books, records and other relevant information of the Target Companies,
Purchaser, Parent and their respective Representatives, to the extent necessary
to complete its audit of the Final Closing Statement, and Purchaser and Parent
shall, and shall cause their Representatives (including the Subject Companies)
to, make reasonably available their respective personnel directly responsible
for and knowledgeable about the information to be used in, and reasonably
necessary for the preparation of, such Final Closing Statement and in order to
respond to inquiries made by the Accounting Expert, and Purchaser shall cause
the Subject Companies to prepare and deliver customary management representation
letters as may be requested by the Accounting Expert. Parent shall be provided
reasonable access to the books, records and other relevant information of the
Target Companies, Purchaser, and their respective Representatives (including the
working papers of Parent and the Accounting Expert in connection with the
preparation and audit of the applicable Final Closing Statement), and Purchaser
and Parent shall, and shall cause their Representatives (including the Subject
Companies) to, make reasonably available their respective personnel

21







--------------------------------------------------------------------------------




directly responsible for and knowledgeable about the information to be used in
the Final Closing Statement in order to respond to inquiries made by Parent. The
Final Closing Statement shall be final and binding and shall be used in
determining the Adjustment Amount, absent manifest error. The fees and expenses
of the Accounting Expert shall be borne by Parent.
(b)    Within five Business Days of the delivery of the report on any Final
Closing Statement in respect of any Target Business Segment by the Accounting
Expert, to the extent that the applicable Estimated Net Asset Value is not equal
to the applicable Final Net Asset Value:
(i)    if the applicable Estimated Net Asset Value is greater than the
applicable Final Net Asset Value, Parent shall cause the Sellers to pay promptly
to Purchaser an amount equal to the absolute value of the Adjustment Amount, by
wire transfer of immediately available funds to one or more accounts designated
by Purchaser; and
(ii)    if the Estimated Net Asset Value is less than the Final Net Asset Value,
Purchaser shall pay promptly to the Sellers an amount equal to the absolute
value of the Adjustment Amount, by wire transfer of immediately available funds
to one or more accounts designated by Parent.
(c)    The Parties agree that any such payment pursuant to this Section 2.3
shall be treated as an adjustment to the applicable Target Business Segment
Purchase Price for the applicable Target Equity Interests for Tax purposes.
(d)    One Business Day prior to any Closing, or such other time and date as the
Parties may agree, Parent shall deliver to Purchaser a statement setting forth
the Net Derivative Value in respect of such Closing. The Net Derivative Value
calculation delivered by Parent to Purchaser shall be final and binding, absent
manifest error.
Section 2.4    Holdbacks. In the event that the Closing Payment at the Closing
in respect of any European Target Company is reduced by any Holdback Amount,
then, as deferred purchase price payments in respect of the European Target
Companies, at each subsequent Closing (if any), an amount in Dollars equal to
the Holdback Amount in respect of the Target Business Segment(s) that is the
subject of such subsequent Closing shall be payable by wire transfer in
immediately available funds to one or more accounts designated by Parent.
Section 2.5    Closing. The sale and purchase of the Target Equity Interests in
each Target Business Segment will take place at a closing (each, a “Closing”) to
be held at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York, at 10:00 a.m., New York City time, on (a) in the case of the
European Target Companies and the MCC Target Companies the first Business Day of
the calendar month following the calendar month in which the last of the
conditions set forth in Article VI has been satisfied or waived (other than
those conditions that, by their terms, are to be satisfied on such Closing Date,
but subject to the satisfaction of those conditions) with respect to such Target
Business Segment; provided, however, that in the event that the last of the
conditions set forth in Article VI has been satisfied or waived (other than
those conditions that, by their terms, are to be satisfied on such Closing Date,
but subject to the satisfaction of those conditions) with respect to any Target
Business Segment composed of the European Target Companies or the

22







--------------------------------------------------------------------------------




MCC Target Companies in the month of February, May, August or November of any
year, then the Closing in respect of such Target Business Segment shall occur on
the first Business Day of the second calendar month following such calendar
month; (b) in the case of the Brazilian Target Companies, the first Business Day
of the next fiscal quarter following the fiscal quarter in which the last of the
conditions set forth in Article VI has been satisfied or waived (other than
those conditions that, by their terms, are to be satisfied on the Closing Date,
but subject to the satisfaction of those conditions) with respect to the
Brazilian Target Companies; or (c) on such other date or at such other time and
place as the Parties may mutually agree (any such date contemplated by (a), (b)
or (c), a “Specified Closing Date”); provided, further, however, that in the
event that, at any Closing, one or more Deferred Target Companies would be
excluded from such Closing, Parent shall have the right, in its sole discretion,
to postpone the Closing in respect of any Target Business Segment by delivering
written notice to Purchaser informing Purchaser of its decision to postpone the
Closing in respect of such Target Business Segment until the earliest to occur
of (x) the first Specified Closing Date at which none of the Target Companies in
such Target Business Segment would be Deferred Target Companies, (y) the last
Specified Closing Date that is 120 or fewer days after the date that the last of
the conditions set forth in Article VI has been satisfied or waived (other than
those conditions that, by their terms, are to be satisfied on such Closing Date,
but subject to the satisfaction of those conditions) with respect to such Target
Business Segment and (z) any other Specified Closing Date identified by Parent
in a subsequent written notice delivered to Purchaser. In no case shall the
Closing in respect of any Target Business Segment occur prior to April 1, 2013.
For the avoidance of doubt, the Closings associated with the three Target
Business Segments may occur on three separate dates. Each Closing shall be
deemed to be effective as of 12:01 a.m., New York City time, on the first
calendar day of the calendar month in which such Closing occurs.
Section 2.6    Closing Deliverables.
(a)    At each Closing, Purchaser shall deliver, or cause to be delivered, to
Parent the following:
(i)    an amount in Dollars equal to the sum of (A) the applicable Closing
Payment plus (B) the applicable Net Derivative Value, by wire transfer in
immediately available funds, to one or more accounts that have been designated
by Parent at least two Business Days prior to the applicable Closing Date;
(ii)    if the Closing in respect of the European Target Companies has
previously occurred, an amount in Dollars equal to the applicable portion of the
Holdback Amount payable, by wire transfer in immediately available funds, to one
or more accounts that have been designated by Parent at least two Business Days
prior to the applicable Closing Date;
(iii)    to the extent applicable, funds in an amount and of a type sufficient
to satisfy Purchaser’s obligations with respect to the repayment of Intercompany
Loans set forth in Section 5.17;
(iv)    the deliverables listed on Schedule B for which Purchaser or any of its
Affiliates is responsible to the extent they relate to the Subject Companies;

23







--------------------------------------------------------------------------------




(v)    reasonable evidence that all Purchaser Required Governmental Approvals
have been obtained;
(vi)    the certificate referred to in Section 6.3(c); and
(vii)    such other customary instruments of transfer or assumption, in each
case in form and substance reasonably satisfactory to Parent, as may be
reasonably required to give effect to the Transaction Documents to the extent
they relate to such Closing.
(b)    At each Closing, Parent shall deliver, or cause to be delivered, to
Purchaser the following:
(i)    the deliverables listed on Schedule B for which Parent or any of its
Affiliates is responsible, to the extent they relate to the Subject Companies;
(ii)    the certificate referred to in Section 6.2(c);
(iii)    the certificates referred to in Section 6.2(d), to the extent they
relate to the Subject Companies;
(iv)    reasonable evidence that all Parent Required Governmental Approvals have
been obtained;
(v)    subject to applicable Law, the resignations, effective as of such
Closing, of all directors and officers of the Subject Companies, except for such
individuals who are Continuing Employees;
(vi)    executed assignments of Parent’s right, title and interest in and to the
Company In-Process Marks applicable to the Target Companies involved in such
Closing; and
(vii)    such other customary instruments of transfer or assumption, in each
case in form and substance reasonably satisfactory to Purchaser, as may be
reasonably required to give effect to the Transaction Documents to the extent
they relate to such Closing.
(c)    At the first Closing to occur, Parent and Purchaser shall deliver, or
cause to be delivered, to the other duly executed counterparts to each of the
Transaction Documents (other than this Agreement) to which it or any of its
Affiliates is a party.
Section 2.7    Purchase Price Allocation. Within 120 days following each Closing
Date, Purchaser shall prepare (or cause to be prepared) and deliver to Parent a
schedule (the “Allocation Schedule”) allocating the applicable Target Business
Segment Purchase Price and other amounts payable and liabilities assumed
pursuant to this Agreement or otherwise treated as consideration for U.S.
federal income tax purposes among the Target Companies that comprise the Target
Business Segment, and (ii) the amounts allocated to each Target Company included
in such Target Business Segment and listed on Section 3.8(i) of Parent’s
Disclosure Letter that is treated as a “partnership” or “disregarded entity” for
U.S. federal income tax purposes among the assets of such Target

24







--------------------------------------------------------------------------------




Company. Thereafter, Purchaser shall provide Parent from time to time revised
copies of the Allocation Schedule (the “Revised Statements”) so as to report any
matter on the Allocation Schedule that needs updating (including adjustments to
any Target Business Segment Purchase Price, if any). The Allocation Schedule and
the Revised Statements shall be prepared in accordance with Section 1060 of the
Code and the Treasury Regulations thereunder. If a change proposed by Parent is
disputed by Purchaser, then Purchaser and Parent shall negotiate in good faith
to resolve such dispute. If Purchaser and Parent are unable to resolve any
dispute, then Purchaser and Parent may allocate the Target Business Segment
Purchase Price with respect to the disputed item as each sees fit.
Section 2.8    Withholding. Notwithstanding any other provision of this
Agreement, and for the avoidance of doubt, (a) each payment made by Purchaser or
any Affiliate of Purchaser pursuant to this Agreement shall be made net of any
Taxes required by applicable Law to be deducted or withheld from such payment
(and any Taxes arising in connection with the remittance of such withheld
amounts to the appropriate Government Authority) and (b) any amounts deducted or
withheld from any such payment shall be remitted to the applicable Taxing
Authority and shall be treated for all purposes of this Agreement as having been
paid to the Person in respect of which such withholding was required, provided
that Purchaser shall provide within 60 days of such payment by Purchaser or its
Affiliate under this Agreement the original as a certified copy of a receipt
issued by the Governmental Authority evidencing the payment of such Taxes, a
copy of the return reporting the payment of such Taxes, or other evidence of
such payment reasonably satisfactory to Parent; provided, however, that if
Purchaser causes a Target Company to be acquired at an applicable Closing by a
Person organized or having a fiscal residence in a jurisdiction other than one
of the jurisdictions set forth opposite the jurisdiction of such Target Company
on Schedule 2.8, or if Purchaser causes a Target Company to be acquired at an
applicable Closing by a branch or permanent establishment located in a
jurisdiction other than one of the jurisdictions set forth opposite the
jurisdiction of such Target Company on Schedule 2.8, in each case, then
Purchaser shall be responsible for any withholding tax arising as a result of
such acquisition that exceeds the withholding tax that would have been imposed
had such acquisition been effected by a Person organized and having a fiscal
residence in one of the jurisdictions set forth opposite the jurisdiction of
such Target company on Schedule 2.8. The Parties hereby acknowledge and agree
that Purchaser and the Brazilian Target Companies shall (a) be entitled to rely
on the Brazilian Withholding Taxes Calculations and (b) provide, if and to the
extent required by Brazilian Law, information regarding the capital gain taxes
to the Brazilian Government Authority (as calculated and described in the
Brazilian Withholding Taxes Calculations).
Section 2.9    Deferred Closings.
(a)    Subject to the second proviso set forth in Section 2.5, if, at any time
and from time to time, all of the conditions to a Closing with respect to a
Target Business Segment specified in Article VI other than Section 6.1(a) are
satisfied or have been waived (other than those which, by their nature, are to
be satisfied at the Closing) and at such time Section 6.1(a) has not been
satisfied solely as a result of the absence of Required Governmental Approvals
relating to one or more Target Companies (each such Target Company, a
“Non-Approved Company”) in such Target Business Segment that together with any
other Non-Approved Companies and any Sibling Target Companies

25







--------------------------------------------------------------------------------




constitute De Minimis Target Companies (“Deferred Target Companies”), then
(subject to the remaining provisions of this Section 2.9), an initial Closing
shall occur with respect to all Target Companies in such Target Business Segment
for which Section 6.1(a) has been satisfied (assuming at such time that all
other conditions to Closing specified in Article VI in fact are satisfied or
waived). The closing of the transactions contemplated hereby (a “Deferred
Closing”) with respect to each Deferred Target Company shall be deferred until
the first Specified Closing Date on which all of the conditions described in
Section 2.9(c) and Section 2.9(d) are satisfied or waived (a “Deferred Closing
Date”) with respect to such Deferred Target Company.
(b)    The obligation of Purchaser to consummate any Deferred Closing shall be
subject to the fulfillment, at or prior to the date of the applicable Deferred
Closing, of each of the following conditions:
(i)    all Required Governmental Approvals relating to such Deferred Target
Company shall have been made or obtained, and any applicable waiting periods
relating thereto shall have expired or been terminated early;
(ii)    there shall be no Law in effect enjoining or otherwise prohibiting such
Deferred Closing and no pending lawsuits, actions or proceedings to enjoin or
otherwise prohibit such Closing shall have been commenced by any Government
Authority or other Person;
(iii)    the covenants and agreements of Parent set forth in this Agreement to
be performed at or prior to such Deferred Closing shall have been duly performed
in all material respects to the extent that they relate to such Deferred Target
Company; and
(iv)    the closing condition set forth in Section 6.2(a) shall have been
satisfied or waived with respect to such Deferred Target Companies that are the
subject of such Deferred Closing, except that each reference in Section 6.2(a)
to “Target Business Segment” shall refer to the group of Deferred Target
Companies that are the subject of such Deferred Closing.
(c)    The obligation of Parent to consummate any Deferred Closing shall be
subject to the fulfillment, at or prior to the date of the applicable Deferred
Closing, of each of the following conditions:
(i)    all Required Governmental Approvals relating to such Deferred Target
Company shall have been made or obtained, and any applicable waiting periods
relating thereto shall have expired or been terminated early;
(ii)    there shall be no Law in effect enjoining or otherwise prohibiting such
Deferred Closing and no pending lawsuits, actions or proceedings to enjoin or
otherwise prohibit such Closing shall have been commenced by any Government
Authority or other Person;

26







--------------------------------------------------------------------------------




(iii)    the covenants and agreements of Purchaser set forth in this Agreement
to be performed at or prior to such Deferred Closing shall have been duly
performed in all material respects to the extent that they relate to such
Deferred Target Company; and
(iv)    the closing condition set forth in Section 6.3(a) shall have been
satisfied or waived with respect to such Deferred Target Companies that are the
subject of such Deferred Closing, except that each reference in Section 6.3(a)
to “Target Business Segment” shall refer to the group of Deferred Target
Companies that are the subject of such Deferred Closing.
(d)    No later than three Business Days prior to each Deferred Closing Date,
Parent shall deliver to Purchaser an Estimated Closing Statement relating to the
Deferred Target Companies that will be the subject of such Deferred Closing
Date. Purchaser shall have an opportunity to review each Estimated Closing
Statement and shall be provided reasonable access to the books, records and
other relevant information of Parent and its Representatives to the extent
reasonably necessary to review such Estimated Closing Statement.
(e)    At each Deferred Closing, if any, (i) Purchaser shall deliver to Parent
any of the documents or other deliverables required to be delivered by Parent
pursuant to Section 2.6 to the extent related to the Deferred Target Company and
not previously delivered to Parent at an earlier Closing (including any amounts
payable pursuant to Section 2.6(a)(i)) and (ii) Parent shall deliver to
Purchaser any of the documents or other deliverables required to be delivered by
Parent pursuant to Section 2.6 to the extent related to the Deferred Target
Company and not previously delivered to Purchaser at a previous Closing.
(f)    Unless the context otherwise clearly requires, references in this
Agreement (i) to “Closing”, “Closing Date”, “Subject Company” and “Target
Business Segment” shall, with respect to any Deferred Target Company, be deemed
to refer to the applicable Deferred Closing, Deferred Closing Date, Deferred
Target Company or Deferred Target Companies, respectively and (ii) “Closing
Payment” shall, with respect to any Deferred Target Company, be deemed to refer
to the sum of (A) the Estimated Net Asset Value in respect of such Deferred
Target Company and (B) the Deferred Premium in respect of such Deferred Target
Company.
(g)    Following each Deferred Closing Date, each Party shall take all actions
contemplated to be taken by it in connection with a Closing Date pursuant to
Section 2.3.
(h)    In respect of each Deferred Target Company, Parent and the Purchaser
shall continue to comply, to the extent reasonably practicable, through the
applicable Deferred Closing Date, with all covenants and agreements contained in
this Agreement that are required by their terms to be performed prior to the
Closing relating to the extent related to such Deferred Target Company.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF PARENT
Except as set forth in Parent’s Disclosure Letter, Parent represents and
warrants to Purchaser, as of the date hereof and as of each Closing Date (with
respect to the Subject Companies at such Closing Date) (or in the case of
representations and warranties that speak of a specified date, as of

27







--------------------------------------------------------------------------------




such specified date), as follows (it being understood that the following
representations and warranties are made assuming that the Restructuring has been
completed in full):
Section 3.1    Organization, Authorization, Enforceability, Non-Contravention.
(c)    Authorization. Parent and each of its Affiliates that is a party to any
of the Transaction Documents has the requisite corporate or other organizational
power and authority to execute and deliver each of the Transaction Documents to
which it is a party and to perform its obligations under, and consummate the
transactions contemplated by, each such Transaction Document. The execution,
delivery and performance of this Agreement by Parent has been duly and validly
authorized by all necessary corporate action on the part of Parent. The
execution, delivery and performance of each of the Transaction Documents (other
than this Agreement) to which Parent or any of its Affiliates is (or is
contemplated to be) a party have been, or prior to the Closing at which such
Transaction Document is to be executed will have been, duly and validly
authorized by all necessary corporate or other action on the part of such
Person.
(d)    Binding Effect. This Agreement has been, and each other Transaction
Document will be at the Closing at which such Transaction Document is to be
executed, duly executed and delivered by Parent or those of its Affiliates that
are (or are contemplated to be) party thereto. This Agreement is a legal, valid
and binding obligation of Parent enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. Each of the Transaction
Documents other than this Agreement to which Parent or any of its Affiliates is
or will be a party, when executed and delivered by such Person, will be legal,
valid and binding obligations of such Person enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
(e)    Non-Contravention. Assuming the receipt of all Required Governmental
Approvals, and the expiration of any related waiting periods, the execution,
delivery and performance of each of the Transaction Documents to which Parent or
any of its Affiliates is a party by such Person, and the consummation by such
Person of the transactions contemplated by the Transaction Documents, will not
(i) violate or conflict with any provision of the Constituent Documents of such
Person, (ii) violate or conflict with any Law or Permit applicable to such
Person, other than violations of Law or any Permit that would not materially
impair the ability of the Target Companies, taken as a whole, to conduct the
Target Business in substantially the manner it is conducted as of the date
hereof, or (iii) constitute a breach or default (or event which, with the giving
of notice or the lapse of time, would constitute a breach or default) under, or
give any third party (with or without the giving of notice, the passage of time
or otherwise) any rights of termination, acceleration, prepayment, redemption or
cancellation of, or give rise to any loss of a material benefit or obligation to
make a payment under, or result in the creation of any Encumbrance (other than
Permitted Encumbrances) on any of the assets, properties or Equity Interests of
any of the Target Companies pursuant to, any Contract to which any Target
Company is a party or by which any Target Company’s properties or assets may be
bound (other than any Contract to which any Affiliate of Purchaser Topco or
Purchaser is a party), any Government Order to which any Target Company is a
party or any Securitization Instrument, except in case

28







--------------------------------------------------------------------------------




of clause (iii), for any such breaches, terminations, accelerations,
cancellations, losses or Encumbrances that would not have a Company Material
Adverse Effect (solely for purposes of this Section 3.1(d), disregarding clause
(e) in the proviso set forth in the definition of Company Material Adverse
Effect).
Section 3.2    Equity Interests of the Target Companies.
(e)    Schedule A sets forth a complete list of each of the Target Companies and
sets forth the designation and par value, if applicable, and the number of
authorized, issued and outstanding Equity Interests of each of the Target
Companies, and the percentage ownership interest of any Seller or other Target
Company in each Target Company. Each Seller legally or beneficially owns,
directly or indirectly, all of the respective Equity Interests set forth
opposite its name in Part 2 of Schedule A free and clear of any Encumbrances,
except for transfer restrictions arising under applicable securities Laws. Each
Target Company legally or beneficially owns, directly or indirectly, all of the
respective Equity Interests in the other Target Companies set forth opposite its
name in Part 1 of Schedule A free and clear of any Encumbrances, except for
restrictions arising under applicable securities Laws.
(f)    All the Target Equity Interests have been duly authorized and validly
issued and are fully paid and were not issued in violation of any preemptive or
other similar right. There are no outstanding options, warrants, rights of
conversion, exchange or purchase or any similar rights in respect of any Equity
Interests in any of the Target Companies. There are no agreements or
understandings outstanding with respect to the issuance, voting, sale or
transfer of any Equity Interests in any of the Target Companies (except for this
Agreement).
(g)    No Target Company owns, beneficially, directly or indirectly, any Equity
Interests of any Person other than another of the Target Companies. None of the
Target Companies has any registered branches (Niederlassungen) or non-registered
offices (Geschäftsräume), except as set forth in Section 3.2(c) of the Parent’s
Disclosure Letter.
(h)    As of the date hereof, to Parent’s Knowledge, no Government Authority
owns, directly or indirectly, any Equity Interest of any Target Company
Section 3.3    Target Company Financial Information.
(a)    The Target Company Financial Information has been derived from the books
of account (including the financial records) of the Target Companies and Parent.
Such books of account (including the financial records) (i) of each Target
Company have been maintained in accordance with the Agreed Accounting Principles
in all material respects and (ii) of Parent, to the extent used to derive the
Target Company Financial Information, have been maintained in accordance with
Parent’s accounting policies in all material respects.
(b)    Each of the Target Companies is subject to Parent’s system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act). No significant deficiencies or material weaknesses in
the design or operation of Parent’s system of internal control over financial
reporting were identified in Parent’s most recent assessment that

29







--------------------------------------------------------------------------------




would be reasonably likely to adversely affect the Target Companies’ ability to
record, process, summarize and report financial information and such recent
assessment did not identify any instances of fraud, whether or not material,
that involves management or other employees who have a significant role in the
Target Companies’ internal control over financial reporting.
(c)    Each of the Target Companies is Solvent, and none of them has been
declared bankrupt.
Section 3.4    No Undisclosed Liabilities. Except (i) as set forth in the Target
Company Financial Information, (ii) for Liabilities incurred by the Target
Companies since September 30, 2012 in the ordinary course of their respective
businesses, consistent with past practice, (iii) for Liabilities for Taxes and
(iv) for Liabilities that are not material to (A) the Target Companies, taken as
a whole, or (B) any Target Business Segment, taken as a whole, there are no
Liabilities of the Target Companies. Section 3.4 of Parent’s Disclosure Letter
sets forth a true and correct listing of all material outstanding indebtedness
for borrowed money as of October 31, 2012 (“Material Indebtedness”) of each
Target Company.
Section 3.5    Absence of Changes. Except as contemplated by the Transaction
Documents, since December 31, 2011, (a) except for the redirection of effort by
executives, employees and agents of the Parent and its Affiliates in connection
with the sale processes for the Target Companies and the other international
operations of Parent and its Affiliates, the consummation of transactions
resulting from said sale processes and the incurrence of expenses and
obligations under transaction agreements and in matters related thereto, the
Target Companies have operated their respective businesses in the ordinary
course, consistent with past practice, (b) there has not been any change,
effect, event or occurrence that has had or would, individually or in the
aggregate, have a Company Material Adverse Effect and (c) none of the Target
Companies has taken any action that would have been prohibited by Section
5.1(a)(i), (ii), (iii), (iv), (v), (vi), (ix), (x), (xiii), (xiv), (xix) or (xx)
if taken after the date of this Agreement.
Section 3.6    No Litigation. There is no Action by any Person pending or, to
Parent’s Knowledge, threatened against the Sellers or the Target Companies that,
in any of the foregoing cases, would be reasonably likely to result in (a)
monetary damages, injunctive action or the taking of any other action that
would, individually or in the aggregate, be reasonably likely to be material to
(i) the Target Companies, taken as a whole, or (ii) any Target Business Segment,
taken as a whole, or (b) criminal liability or sanctions. There are no
unsatisfied or outstanding Government Orders against the Sellers in relation to
the Target Business or any of the Target Companies or against any of the
properties or businesses of the Target Companies that would, individually or in
the aggregate, be reasonably likely to be material to (i) the Target Companies,
taken as a whole, or (ii) any Target Business Segment, taken as a whole.
Section 3.7    Approvals. Other than the authorizations, waivers, consents,
approvals, filings, registrations and notices as set forth in Section 3.7 of
Parent’s Disclosure Letter (collectively, the “Parent Required Governmental
Approvals”), neither Parent nor any of its Affiliates is required to (i) obtain
any authorization, waiver, consent or approval of, (ii) make any filing or
registration with, or (iii) give any notice to, any Government Authority in
connection with or as a condition to the execution, delivery and performance of
any of the Transaction Documents or the consummation

30







--------------------------------------------------------------------------------




of the transactions contemplated thereby, other than (1) any authorization,
waiver, consent, approval, filing, registration or notice the failure of which
to obtain, make or give would not be reasonably likely to materially impair the
ability of (x) the Target Companies, taken as a whole, or (y) any Target
Business Segment, taken as a whole, in each case, to conduct their business in
the manner it is conducted as of the date hereof, or (2) as would be required
solely as a result of the identity or regulatory status of Purchaser or its
Affiliates. To Parent’s Knowledge, as of the date hereof, no event has occurred
nor has any circumstance arisen that would reasonably be likely to result in the
failure of any Parent Required Governmental Approvals to be received in a timely
manner in order to permit the consummation of the transactions contemplated by
this Agreement.
Section 3.8    Taxes.
(a)    Since November 30, 2006, all material amounts of Taxes payable by or on
behalf of each Target Company (including, for the avoidance of doubt, all
deficiencies asserted or assessments made as a result of any examinations by any
Taxing Authority) have been duly and timely paid, whether or not shown on a Tax
Return.
(b)    With respect to any period for which Tax Returns have not yet been filed
or for which Taxes are not yet due or owing, each Target Company has made due
and sufficient accruals for such Taxes in its financial statements in accordance
with GAAP.
(c)    Since November 30, 2006, all required estimated Tax payments sufficient
to avoid any underpayment penalties or interest have been made by or on behalf
of each Target Company.
(d)    There are no Encumbrances as a result of any unpaid Taxes upon any of the
assets of the Target Companies, other than Permitted Encumbrances.
(e)    None of the Target Companies is a party to any audit, review,
examination, investigation, Action, or proceeding for assessment or collection
of an amount of Taxes that could exceed $500,000.00, nor, since November 30,
2006, has such an event been threatened or announced, in each case in a written
document delivered to any Target Company from a Taxing Authority. Since November
30, 2006, no material issue has been raised by a Taxing Authority in any prior
audit, review, examination, investigation, action, dispute or proceeding for
assessment or collection of Taxes of any Target Company which has resulted in a
proposed deficiency that has been communicated to a Target Company in writing.
(f)    No agreements, suspensions, consents or waivers of any statute of
limitations or extension of time with respect to a Tax assessment or deficiency
is in effect or has been requested in writing with respect to any Tax that
reasonably could be expected to amount to $500,000.00 or more in Taxes of any
Target Company.
(g)    Since November 30, 2006, each Target Company has complied in all material
respects with all applicable Laws relating to the payment and withholding of
Taxes and has timely withheld and paid to the appropriate Government Authority
all material amounts of Taxes required to have been withheld and paid, including
in connection with amounts paid or owing to any employee, creditor, independent
contractor, consultant, shareholder, supplier or other third party.

31







--------------------------------------------------------------------------------




(h)    Section 3.8(i) of Parent’s Disclosure Letter sets forth a complete list
of each of the Target Companies and the proper classification for U.S. federal
income tax purposes of each such Target Companies. Since the latter of November
30, 2006 and the dates of their respective formations, (i) each of the Target
Companies has been and is treated for U.S. federal income tax purposes as
indicated on Section 3.8(i) of Parent’s Disclosure Letter, (ii) no Seller (or
any of its Affiliates) has taken a position on any Tax Return contrary to such
treatment or inconsistent therewith and (iii) no Taxing Authority has questioned
such treatment in writing.
(i)    Since November 30, 2006, no written claim has been made to Parent or its
Affiliates by a Taxing Authority in a jurisdiction where any Target Company does
not file Tax Returns that such Target Company is or may be subject to taxation
by that jurisdiction.
(j)    Since November 30, 2006, none of the Target Companies or any other Person
with authority acting on their behalf (i) has agreed to or is required to make
any adjustments pursuant to Section 481(a) of the Code or any similar provision
of Law, has any Knowledge that any Taxing Authority has proposed any such
adjustment, or has any application pending with any Taxing Authority requesting
permission for any changes in accounting methods that relate to the Target
Companies, (ii) has executed or entered into a closing agreement pursuant to
Section 7121 of the Code or any similar provision of Law with respect to any
Target Company, or (iii) has granted to any Person any power of attorney that is
currently in force with respect to any Tax matter.
(k)    None of the Target Companies (i) is a party to any Tax sharing,
allocation, indemnity or similar agreement or arrangement pursuant to which it
will have any obligation to make any payments after the applicable Closing
(other than any Tax sharing, allocation or indemnity within a Target Business
Segment), (ii) is subject to any private letter ruling of the IRS or comparable
rulings of or clearances issued by any other Taxing Authority, or has applied
for any other Tax rulings or clearances within the past three years (iii) is or
has, since November 30, 2006, ever been a member of any consolidated, combined,
affiliated, unitary or similar group of corporations for any Tax purposes other
than a VAT group or a group where Parent or an Affiliate was the common parent
or (iv) is or could be liable for Tax which is primarily or directly chargeable
against or attributable to a person other than the relevant Target Company, or
which is charged by reference to the income or gains of another person (other
than Taxes chargeable against or attributable, or which is charged by reference
to the income or gain of, another Target Company within the same Target Business
Segment that is being acquired in the applicable Closing). To Parent’s
Knowledge, there are or have been no facts or other circumstances which have led
or may lead to an invalidity, cancellation or removal of a binding Tax ruling or
a similar clearance of any Taxing Authority granted to any of the Target
Companies.
(l)    None of the Target Companies will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the applicable Closing Date with
respect to income that was realized (and reflects economic income arising) prior
to the applicable Closing Date, but after November 30, 2006, including as a
result of (i) an installment sale or open transaction disposition made on or
prior to the applicable Closing Date, (ii) any prepaid amount received or
deferred revenue recognized on or prior to the applicable Closing Date.

32







--------------------------------------------------------------------------------




(m)    Sellers have made available to Purchaser complete copies of (i) all filed
Tax Returns of the Target Companies relating to the taxable periods beginning in
or subsequent to 2009 and (ii) any audit report, examination report or interim
finding in respect of a pending audit issued within the last three years
relating to any Taxes due from or with respect to the Target Companies, in each
case that list at least $500,000.00 of Tax as due.
(n)    No Target Company is treated for any Tax purposes as resident in a
country other than the country of its incorporation, and no Target Company has a
branch, agency or permanent establishment in a country other than the country of
its incorporation.
(o)    Each of the Target Companies listed on Section 3.8(p) of Parent’s
Disclosure Letter (i) is registered for the purposes of VAT, and (ii) since
November 30, 2006, has been so registered at all times that it has been required
to be registered by VAT legislation, and such registration is not subject to any
conditions imposed by or agreed with the relevant Taxing Authority.
(p)    The amount of the Net Deferred Tax Asset prepared in accordance with GAAP
as of September 30, 2012 is $374,125,972. The components of the Net Deferred Tax
Asset are set forth on Schedule 3.8(q) by company and type of asset, including
offsetting valuation allowances. With respect to each applicable Closing,
Parent’s Disclosure Letter shall be updated to reflect the amounts shown with
respect to each deferred tax asset and deferred tax liability (net of any
valuation allowance) taken into account in calculating Net Asset Value based on
the applicable Final Closing Statement.
(q)    To Parent’s Knowledge, all material documents by virtue of which any
Target Company has any right which are required to be stamped have been properly
stamped and all duty, interest and penalties on those documents have been paid.
(r)    To Parent’s Knowledge, all material transactions in respect of which any
clearance or consent was required from any Taxing Authority have been entered
into by each Target Company after such consent or clearance has been properly
obtained. To Parent’s Knowledge, any application for such clearance or consent
has been made on the basis of full and accurate disclosure of all the relevant
material facts and considerations and, to Parent’s Knowledge, all such
transactions have been carried into effect only in accordance with the terms of
the relevant clearance or consent.
(s)    To Parent’s Knowledge, the Target Companies possess the relevant
exemption certificates or other administrative decisions or authorizations
issued by the relevant Tax authorities, which are necessary in order to effect
all material amounts of payments made within a year of the date hereof free of
any withholding taxes (including withholding taxes on dividends, interest or
license payments) or Tax deductions (including withholding by a third party,
such as a paying agent), if and to the extent such payments were made free of
withholding taxes or Tax deductions.
(t)    The representations and warranties set forth on Schedule 3.8(u) are true
and correct in all respects as to the UK Target Companies.

33







--------------------------------------------------------------------------------




(u)    The representations and warranties set forth on Schedule 3.8(v) are true
and correct in all respects as to the French Target Company.
(v)    The representations and warranties set forth on Schedule 3.8(w) are true
and correct in all respects as to the German Target Companies.
(w)    The representations and warranties set forth on Schedule 3.8(x) are true
and correct in all respects as to the Dutch Target Companies.
(x)    For purposes of this Section 3.8, Article VII, Section 8.2(a)(vii), and
Section 8.2(a)(viii), any reference to a Target Company shall be deemed to refer
to (i) any entity that shall have merged with or liquidated or converted into
such Target Company prior to the applicable Closing and (ii) any Subsidiary of a
Target Company.
(y)    Notwithstanding any other provision of this Article III, except for the
representation contained in Section 3.5, the representations and warranties
contained in this Section 3.8 and Section 3.9 constitute the sole
representations and warranties of Parent with respect to Taxes, or Actions or
Liabilities that relate to Taxes.
Section 3.9    Employee Benefit Plans.
(a)    Each Target Company Benefit Plan has been administered in accordance with
its terms and is in compliance with applicable Laws (including any requirements
as to registration), except for any failures to so administer or be in
compliance that would not, individually or in the aggregate, be reasonably
likely to be material to (A) the Target Companies, taken as a whole or (B) any
Target Business Segment, taken as a whole. No Target Company Benefit Plan is
(i) maintained in the United States or (ii) primarily for the benefit of
employees working in the United States. As of the date hereof, there is no
pending, outstanding, or, to Parent’s Knowledge, threatened litigation relating
to any Target Company Benefit Plans (other than claims for benefits in the
ordinary course) which would, if adversely determined, result, individually or
in the aggregate, in any material Liability to (A) the Target Companies, taken
as a whole or (B) any Target Business Segment, taken as a whole. All material
contributions that any Target Company is required to make to any Target Company
Benefit Plan have been fully and timely paid when due. Each Target Company
Benefit Plan that is intended to qualify for tax-favored status under applicable
Law does so qualify, except for any failures to so qualify that would not,
individually or in the aggregate, be reasonably likely to be material to (A) the
Target Companies, taken as a whole or (B) any Target Business Segment, taken as
a whole. Except as set forth in Section 3.9(b) of Parent’s Disclosure Letter,
the transactions contemplated by this Agreement shall not result in (x) the
payment, any increase in any payment, or any acceleration of payment, vesting or
funding of any compensation or benefit under any Target Company Benefit Plan or
Parent Benefit Plan or to any Business Employee or any current or former
employee or director of any of the Target Companies, or (y) payment of any
compensation or benefit that could not be deductible by any of the Target
Companies under Code Section 280G.

34







--------------------------------------------------------------------------------




(b)    Neither Parent nor any Target Company has in the six years prior to the
date of this Agreement participated in or had any actual or contingent Liability
or obligation towards a defined benefit pension scheme which is subject to the
provisions of the UK Pensions Act 2004.
Section 3.10    Labor Matters.
(a)    The Target Companies are, and since January 1, 2010 have been, in
compliance with all applicable Laws relating to employment or terms and
conditions of employment, and are not and have not engaged in any unfair labor
practices or similar prohibited practices, except for any failures to comply or
engagement in such practices that would not, individually or in the aggregate,
be reasonably likely to be material to (a) the Target Companies, taken as a
whole or (B) any Target Business Segment, taken as a whole.
(b)    There is no pending or, to Parent’s Knowledge, threatened, strike,
walkout or other work stoppage, material labor dispute or any union organizing
effort by any of the employees of any Target Company. There has not been since
January 1, 2010, any material strike, walkout, work stoppage, material labor
dispute, or to Parent’s Knowledge, any union organizing efforts.
(c)    There is no material unfair labor practice charge or complaint against
any of the Target Companies pending or, to Parent’s Knowledge, threatened,
before any Government Authority which would, if adversely determined, result in
any material Liability to (A) the Target Companies, taken as a whole and (B) any
Target Business Segment, taken as a whole.
(d)    Except as set forth in Section 3.10(e) of Parent’s Disclosure Letter, all
individual independent contractors and individual consultants can be terminated
immediately without incurring any Liabilities on the part of the Target
Companies provided that notice of such termination is provided to such
individual independent contractor or individual consultant either three months’
prior to such termination or such longer notice period as required by applicable
Law.
(e)    (i) No Target Company has, during the three year period prior to the date
hereof, been party to any relevant transfer as defined in the UK Transfer of
Undertakings (Protection of Employment) Regulations 2006 or similar local
legislation in Europe applicable to any Target Company (a “Relevant Transfer”),
and (ii) no employee has transferred to any Target Company at any time pursuant
to a Relevant Transfer who remains employed by any Target Company.
(f)    No Target Company has, during the three year period prior to the date
hereof, failed to provide information to and/or to consult with any employees or
workers of any Target Company and/or their representatives and/or any employee
representative bodies (including without limitation any works councils, trade
unions or other staff representative bodies) (each a “Employee Representative
Body”) whether such information and/or consultation is required under (i) any
legislation applicable to any Target Company affecting relations between
employers and their employees or workers, or (ii) any agreement with any
Employee Representative Body, and there is no obligation to inform and/or
consult any employees or workers of any Target Company and/or any Employee
Representative Body in respect of the transactions contemplated or effected by
this Agreement, except, in each case, in which the failure to do so would not,
individually or in

35







--------------------------------------------------------------------------------




the aggregate, be reasonably likely to be material to (A) the Target Companies,
taken as a whole or (B) any Target Business Segment, taken as a whole.
(g)    None of the Target Companies (i) has received a claim in writing from any
Person to the effect that any Target Company has improperly classified as an
independent contractor or consultant any Person that provides services to any of
the Target Companies or (ii) is liable for any labor or social security matters
in connection with such Persons except, in each case, in which the failure to do
so would not, individually or in the aggregate, be reasonably likely to be
material to (A) the Target Companies, taken as a whole or (B) any Target
Business Segment, taken as a whole.
Section 3.11    No Violation of Law; Required Licenses and Permits. (a) No
Target Company has, since December 31, 2007, violated any applicable Law, and no
Target Company is a party or subject to any Government Order with any Government
Authority which is charged with regulating or supervising any Target Company
which imposes any restrictions or fines on the business of any Target Company or
the Target Business, in each case, except as would not, individually or in the
aggregate, be reasonably likely to (i) be material to (A) the Target Companies,
taken as a whole, or (B) any Target Business Segment, taken as a whole, or (ii)
result in any Criminal Liability. To the Knowledge of Parent, none of the Target
Companies is under investigation with respect to the violation of any Laws,
other than routine examinations by Government Authorities.
(a)    Each Target Company has all Permits necessary for the conduct of the
Target Business as presently conducted (all such Permits for all of the Target
Companies, collectively, the “Target Permits”), and the business of each Target
Company and the Target Business have, since January 1, 2010, been conducted in
compliance with all such Permits, in each case, except as would not,
individually or in the aggregate, be reasonably likely to (i) be material to (A)
the Target Companies, taken as a whole, or (B) any Target Business Segment,
taken as a whole, or (ii) result in any Criminal Liability. There are no Actions
pending, or to the Knowledge of Parent, threatened or reasonably expected to be
asserted, relating to the suspension, revocation or modification of any Target
Permit, in each case, except as would not, individually or in the aggregate, be
reasonably likely to be material to (A) the Target Companies, taken as a whole,
or (B) any Target Business Segment, taken as a whole, or (ii) result in any
Criminal Liability.
Section 3.12    Real Property.
(a)    Section 3.12 of Parent’s Disclosure Letter sets out a list of all real
property that is (i) owned in fee by any of the Target Companies (the “Owned
Properties”), or (ii) leased or subleased from any other Person, by any of the
Target Companies (the “Leased Properties”, and together with the Owned
Properties, the “Specified Properties”), and identifies the instruments under
which such real property is leased or subleased (the “Leases”). Each Target
Company (i) has good and valid title to all of the Owned Properties owned by it,
free and clear of all Encumbrances other than Permitted Encumbrances, and (ii)
has a good and valid leasehold interest in all of the Leased Properties that is
leased or subleased from any other Person by such Target Company.

36







--------------------------------------------------------------------------------




(a)    As of the date hereof, none of the Target Companies or, to Parent’s
Knowledge, any other party to a Lease is in breach of a Lease, except for any
such breaches that would not, individually or in the aggregate, be material to
(i) the Target Companies, taken as a whole, or (ii) any Target Business Segment,
taken as a whole.
Section 3.13    Environmental Matters.  
(a)    Except as would not have a Company Material Adverse Effect, each of the
Target Companies:
(i)    is and has within the prior five years been in compliance with all
applicable Environmental Laws;
(ii)    possesses, maintains and is in compliance with all Permits required
under applicable Environmental Laws for the operation of the Target Business as
presently conducted;
(iii)    has not within the prior five years received any written claim, notice
of violation or citation, and is not party to any Government Order, concerning
any violation or alleged violation of any applicable Environmental Law or any
alleged liability pursuant to any Environmental Law;
(iv)    is not the subject of any pending or, to Parent's Knowledge, threatened
Action alleging or addressing any violation or alleged violation of any
applicable Environmental Law or any alleged liability pursuant to any
Environmental Law; and
(v)    to Parent’s Knowledge, there are no pollutants, contaminants or toxic or
hazardous materials, substance or wastes present at, on, or under any Specified
Property except in compliance with Environmental Law.
(b)    Notwithstanding any other provision of this Article III, the
representations and warranties contained in this Section 3.13 constitute the
sole representations and warranties of Parent with respect to any Environmental
Law.
Section 3.14    Intellectual Property.
(a)    Section 3.14(a) of Parent’s Disclosure Letter contains a list of all
registered Intellectual Property and applications for registration of
Intellectual Property owned or purportedly owned by the Target Companies (other
than the Parent In-Process Marks and Internet domain names), indicating for each
item of such registered or applied for Intellectual Property the registration or
application number, the applicable Target Company that is the purported owner
and the applicable filing jurisdiction (collectively, the “Scheduled
Intellectual Property”, except for the Scheduled Intellectual Property provided
pursuant to Section 5.5(e)(iv)). To the Parent’s Knowledge, all Scheduled
Intellectual Property that is or has been registered is subsisting, valid and
enforceable. All material Intellectual Property owned by a Target Company is
owned free and clear of any Encumbrance other than Permitted Encumbrances and
all necessary registration, maintenance, renewal and other relevant filing fees
due through the date hereof in connection

37







--------------------------------------------------------------------------------




therewith have been timely paid and all necessary documents and certificates in
connection therewith have been timely filed with the relevant patent, copyright,
trademark or other authorities in the United States or foreign jurisdictions, as
the case may be, for the purposes of maintaining such registered Intellectual
Property in full force and effect.
(b)    To Parent’s Knowledge, (i) the operation of the businesses of the Target
Companies as currently conducted does not infringe or misappropriate the
Intellectual Property of any third party, and (ii) no third party has infringed
or misappropriated, or is infringing or misappropriating, any material
Intellectual Property owned by the Target Companies.
(c)    To Parent’s Knowledge, no Person has asserted in a writing received by
Parent or any Target Company in the two-year period prior to the date of this
Agreement that any of the Target Companies have infringed or misappropriated, or
are infringing and misappropriating, the Intellectual Property of any third
party, nor has any Person asserted such a claim prior to that period of which
discussions are ongoing.
(d)    The Target Companies have taken reasonable measures to protect the
confidential nature of the trade secrets and confidential information that they
own or use. To Parent’s Knowledge, no trade secret or other confidential
information owned by the Target Companies that is material to their businesses
as currently conducted has been disclosed or authorized to be disclosed by the
Target Companies to any of their employees or consultants, contractors or other
third parties other than pursuant to a written agreement containing
confidentiality or nondisclosure obligations, except where such obligations are
imposed by applicable Law. To Parent’s Knowledge, no employee, consultant or
independent contractor of the Target Companies is in default or breach of any
material term of any such non-disclosure or confidentiality agreement, covenant
or obligation.
(e)    The Target Companies’ respective IT Assets (A) are, to the Parent’s
Knowledge, adequate for the businesses of the Target Companies as currently
conducted, (B) operate and perform as required by the Target Companies in
connection with their respective businesses as currently conducted and (C) are
functioning and in good order and have not materially malfunctioned or failed
within the past two years. The Target Companies have implemented reasonable
backup, security and disaster recovery technology and procedures consistent with
historical practices. To Parent’s Knowledge, the Target Companies are compliant
in all material respects with their respective privacy policies and contractual
commitments to their respective customers, consumers and employees, concerning
data protection.
(f)    Neither the execution of this Agreement or any Transaction Documents
(except as expressly set forth herein or therein), nor the conduct of the
business and operations of the Target Companies as presently conducted, will
result in the Target Companies granting to any third Person any right to any
material Intellectual Property owned by, or licensed to, the Target Companies.
Immediately following the applicable Closing, the applicable Target Companies
will have the right to exercise all of their current rights under the Specified
Contracts set forth in Section 3.15(a)(viii) of Parent’s Disclosure Letter
(subject to obtaining any required consent from the applicable counterparty
thereto) granting rights to the applicable Target Companies with respect to
Intellectual Property or IT Assets of a third party to the same extent and in
the same

38







--------------------------------------------------------------------------------




manner they would have been able to had the transaction contemplated by the
Transaction Documents not occurred, except as would not, individually or in the
aggregate, have a Company Material Adverse Effect.
(g)    The IT Assets on which Personal Data is processed enable the Target
Companies to: (i) determine the scope of lawful use of the Personal Data; and
(ii) comply with data subject access requests (as such requests are provided for
under applicable Data Protection Laws) within the relevant time limits specified
by applicable Data Protection Laws.
(h)    Notwithstanding any other provision of this Article III, the
representations and warranties contained in Section 3.1(d), Section 3.11, this
Section 3.14 and Section 3.15 constitute the sole representations and warranties
of Parent with respect to any Intellectual Property and IT Assets.
Section 3.15    Contracts.
(a)    Section 3.15(a) of Parent’s Disclosure Letter lists, as of the date
hereof, each of the following Contracts to which any Target Company is a party
or is otherwise bound (collectively, the “Specified Contracts”):
(i)    Future Payment Obligations. Any Contract (other than any Contract (A)
containing a covenant by any Target Company to make, directly or indirectly, any
advance, loan, extension of credit or capital contribution to, or other
investments in, any Person, (B) relating to indebtedness for borrowed money, or
(C) between any Target Company, on the one hand, and any customer or dealer, on
the other hand, in each case, entered into in the ordinary course consistent
with past practice, or any Contract between any Target Company, on the one hand,
and any manufacturer or distributor of automobiles, sport utility vehicles,
light duty trucks or vans) involving the payment by such Target Company of more
than $1,000,000 in any 12-month period or $7,500,000 in the aggregate during the
term thereof, and which by its terms does not terminate or is not terminable
without penalty by such Target Company upon 90 days’ or less prior notice;
(ii)    Non-Compete. Any Contract containing covenants limiting in any material
respect the freedom of the Target Companies (or that would apply after the
applicable Closing to an Affiliate of the Target Companies) to compete or
operate in any line of business or geographical area or to compete with any
Person;
(iii)    Required Loans. Any Contract containing a covenant by any Target
Company to make, directly or indirectly, any advance, loan, extension of credit
or capital contribution to, or other investments in, any Person in excess of
$1,000,000, in each case other than as made in the ordinary course of such
Target Company’s business consistent with past practice;
(iv)    Indebtedness. Any Contract relating to any indebtedness for borrowed
money, in each case, which creates payment obligations of, or from, any party to
any Target Company, other than indebtedness for borrowed money in the ordinary
course of such Target Company’s business consistent with past practice;

39







--------------------------------------------------------------------------------




(v)    Capital Expenditures. Any Contract containing covenants requiring capital
expenditures by a Target Company in excess of $1,000,000;
(vi)    Acquisition Agreements. Other than in connection with any Securitization
Transaction, any Contract for the acquisition, sale or lease of any material
properties, operating business or assets of or by a Target Company (by merger,
purchase or sale of assets or otherwise), in each case under which any Target
Company has any material indemnification or other continuing obligations;
(vii)    Joint Ventures. Any partnership, joint venture agreement, strategic
alliance or profit sharing agreement (other than any Contract with any
manufacturer or distributor of automobiles, sport utility vehicles, light duty
trucks or vans);
(viii)    Intellectual Property and IT Assets. (A) Any grant or license by the
Target Companies to another Person of any right to or under material
Intellectual Property or material IT Assets that are owned by the Target
Companies, excluding any confidentiality agreements or other agreements the main
purpose of which is not to grant or license Intellectual Property; and (B) any
grant or license by another Person to any of the Target Companies of any right
to or under any third Person’s Intellectual Property or IT Assets that are
material to the conduct of the Target Companies’ business, excluding any
Contract with an annual license fee of less than $1,000,000;
(ix)    Labor Agreements. Any Contract with any labor union or association
representing any employee of any Target Company, including any collective
bargaining agreements;
(x)    Financing Contracts. Any Contract (A) providing for the collection,
servicing or administration of leases, loans, conditional sales agreements or
financial instruments of a similar type, by any Target Company on behalf of any
other Person, or (B) providing for the administration by any Person of any part
of the loans or financial instruments of a similar type of any Target Company,
in each case, involving the payment by or to such Target Company of more than
$5,000,000 during the term thereof;
(xi)    OEM Contracts. Any Contract with any manufacturer or distributor of
automobiles, sport utility vehicles, light duty trucks or vans (other than
Purchaser or any of its Affiliates) that was previously made available to
Purchaser; provided that Parent shall have no obligation to make available to
Purchaser any such Contract that was not previously made available prior to the
date hereof and that is subject to confidentiality or similar provisions
prohibiting its disclosure; or
(xii)    Outsourcing Agreements. Any Contract for the outsourcing of financial
or other services to an Affiliate or a third-party the entry into which requires
the submission of written notice to a competent Government Authority pursuant to
applicable Law.
(b)    A complete copy of each Specified Contract has been made available to
Purchaser. As of the date hereof, each Specified Contract is a valid and binding
obligation of, and is an

40







--------------------------------------------------------------------------------




enforceable obligation against, the relevant Target Company that is a party
thereto, and, to Parent’s Knowledge, the party or counterparties thereto
(subject in each case to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, rehabilitation, liquidation, fraudulent
conveyance, preferential transfer or similar Laws now or hereafter in effect
relating to or affecting creditors’ rights and remedies generally and subject,
as to enforceability, to the effect of general equitable principles (regardless
of whether enforcement is sought in a proceeding in equity or law)), except for
such failures to be valid, binding or enforceable as would not, individually or
in the aggregate, be materially adverse to (i) the Target Companies, taken as a
whole, or (ii) any Target Business Segment, taken as a whole. As of the date
hereof, none of the Target Companies or, to Parent’s Knowledge, any other party
to a Specified Contract is in breach of a Specified Contract, except for any
such breaches that would not be materially adverse to (i) the Target Companies,
taken as a whole, or (ii) any Target Business Segment, taken as a whole.
(c)    Section 3.15(c) of Parent’s Disclosure Letter lists, as of the date
hereof, each Contract under which any Person has directly or indirectly
guaranteed or agreed to guarantee or otherwise to be responsible for borrowed
money or other Liabilities of any Target Company, Securitization Servicer,
Securitization Depositor, Securitization Issuing Entity or Securitization
Originator. As of the date hereof, to the Knowledge of Parent, no such Person is
in breach of such a Contract, except for any such breaches that would not,
individually or in the aggregate, be reasonably likely to be material to (i) the
Target Companies, taken as a whole, or (ii) any Target Business Segment, taken
as a whole.
(d)    None of the Target Companies or their subsidiaries are parties to or
otherwise bound by any Contract under which such Target Company has directly or
indirectly guaranteed or agreed to guarantee or otherwise to be responsible for
indebtedness for borrowed money or other Liabilities of any Person other than
another Target Company or its subsidiaries (any such Contract, other than as set
forth in Section 3.15(d) of the Parent Disclosure Letter, a “Target Guarantee”).
Section 3.16    Title to Assets. Each of the Target Companies has good and valid
title to all properties and assets, other than the Specified Properties, any
Intellectual Property and any IT Assets, material to the conduct of such Target
Company’s business and owned or stated to be owned by it, free and clear of all
Encumbrances other than Permitted Encumbrances.
Section 3.17    Insurance. Section 3.17 of Parent’s Disclosure Letter contains a
list of all policies of casualty and liability and other insurance directly, or
indirectly through Parent and its Affiliates, maintained by the Target Companies
(collectively, and together with any other policies provided pursuant to Section
5.5(e)(iii), the “Insurance Policies”), other than policies that are to be
provided pursuant to Section 5.5(e)(iii). All of the Insurance Policies are in
full force and effect and all insurance premiums due thereon have been paid in
full when due, except, in each case, as would not, individually or in the
aggregate, be reasonably likely to be material to (i) the Target Companies,
taken as a whole or (ii) any Target Business Segment, taken as a whole. Between
January 1, 2012 and the date of this Agreement, the Target Companies have not
received in writing any notice of cancellation or termination or denial of
coverage with respect to any such policy, except to the extent such policy has
expired and been replaced in the ordinary course of business consistent with
past practice. As of the date hereof, there is no (i) outstanding claim related
to the Target Business under any Insurance Policy for an amount either
currently, or reasonably expected

41







--------------------------------------------------------------------------------




to be, in excess of $500,000 or (ii) outstanding material default with respect
to the provisions in any Insurance Policy.
Section 3.18    Transactions with Affiliates. Section 3.18 of Parent’s
Disclosure Letter contains a list of loans, leases and other Contracts between
Parent, its Affiliates (other than the Target Companies) or the directors,
officers or employees of the Target Companies (each of the foregoing, a “Related
Party”), on the one hand, and any of the Target Companies, on the other hand
(each of the foregoing, a “Related Party Contract”), involving payments in
excess of $120,000 annually with the Target Business.
Section 3.19    Securitizations.
(a)    Each of the Target Companies, in each case, to the extent that it is a
servicer of any Securitization Transaction (in such a capacity, a
“Securitization Servicer”) or otherwise a party to a Securitization Transaction,
is in compliance in all material respects with all Contracts to which it is
bound under such Securitization Transaction (collectively referred to as the
“Securitization Instruments”). Each of the Target Companies, to the extent that
it is a Securitization Issuing Entity or Securitization Servicer, has performed
in all material respects all of its respective obligations under the
Securitization Instruments. Each of the Target Companies, in each case, to the
extent that it is a Securitization Depositor or Securitization Originator, has
performed in all material respects all of its respective obligations under the
Securitization Instruments. To Parent’s Knowledge, each other party to a
Securitization Transaction is in compliance in all material respects with and
has performed in all material respects all of its respective obligations under
the Securitization Instruments.
(b)    Since January 1, 2009, each Target Company, each Securitization
Depositor, each Securitization Issuing Entity has made or caused to be made all
material filings required to be made by it with any Government Authority under
applicable Law in connection with any Securitization Transaction, and each such
filing complied in all material respects with the requirements of applicable
Law. There are no pending or, to Parent’s Knowledge, threatened, lawsuits,
actions, proceedings or claims in which it is alleged that any registration
statement, prospectus, private placement memorandum or other offering document,
or any amendments or supplements thereto contained, as of the date on which it
was issued in any Securitization Transaction, any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. No securities were issued or sold by any
of the Target Companies or any Securitization Issuing Entity in violation in any
material respect of applicable Law in any Securitization Transaction.
(c)    No event of default, servicer default, termination event, amortization
event, event triggering a debtor notification obligation in relation to the
perfection of security or title or other similar event currently exists under
any Securitization Instrument and no cash trapping trigger event (including
interest premium or fee increase) or other event requiring the increase of
credit enhancement for any Securitization Transaction currently exists, except,
in each case, for any cash trapping trigger or other event requiring the
increase of credit enhancement for any Securitization Transaction that occurred
as a result of the performance of the related pool of assets,

42







--------------------------------------------------------------------------------




and no event has occurred that, with the giving of notice, the passage of time,
or both would constitute any such event.
(d)    None of the Target Companies has acted in the capacity of guarantor or
credit enhancer in any Securitization Transaction, nor has any of the Target
Companies provided any type of guaranty in any Securitization Transaction with
respect to any payments of principal or interest in connection with any issued
securities; provided, however, that for the purposes of this representation,
none of the Target Companies shall be deemed a “guarantor” or “credit enhancer”
solely by reason of owning or holding any credit residual, subordinate interest,
credit reserve account or similar instrument or account related to any
Securitization Transaction.
(e)    Section 3.19(e) of Parent’s Disclosure Letter lists all of the
Securitization Transactions as of the date of this Agreement. With respect to
each Securitization Transaction, a complete copy of all material documents,
agreements, reports and instruments relating to such Securitization Transaction
has been made available to Purchaser.
(f)    Each Securitization Issuing Entity is not a party to any agreement,
contract or commitment other than the relevant Securitization Instruments to
which it is a party.
(g)    As of the date hereof, (i) no material claim has been made since January
1, 2009 pursuant to an indemnification obligation, and (ii) no event has
occurred and is continuing that (with or without notice or lapse of time) would
be reasonably likely to result in any material indemnification obligation, in
either case, of any Target Company, any Securitization Originator,
Securitization Servicer or Securitization Depositor to any Securitization
Issuing Entity or to any securitization trustee, investor, lender, guarantor,
surety provider, swap provider, or other counterparty or participant in any
Securitization Transaction.
(h)    As of the date hereof, to Parent’s Knowledge, no party to a
Securitization Transaction has validly exercised a right to cause a repurchase,
buyback or replacement of a securitized asset pursuant to such Securitization
Transaction other than a repurchase, buyback or replacement obligation (i)
exercised for administrative purposes in the ordinary course of business or (ii)
pursuant to the terms and conditions of a Securitization Instrument with respect
to delinquencies and defaulted Contracts.
(i)    Parent has made available to Purchaser a complete copy of all material
credit, underwriting or collection policies of each Securitization Originator
and Securitization Servicer.
Section 3.20    Intercompany Loans. Section 3.20 of Parent’s Disclosure Letter
sets forth a complete listing of all intercompany loans outstanding as of the
date hereof made by (a) GMAC IF or any Affiliate of Parent other than a Target
Company, on the one hand, to any Target Company, on the other hand, (each, an
“Intercompany Loan”) and (b) any Target Company, on the one hand, to GMAC IF or
any Affiliate of Parent, on the other hand, and, in each case, as of October 31,
2012, the outstanding principal amount.
Section 3.21    Finder’s Fees. Except for Citigroup Global Markets Inc. and
Evercore Group LLC, whose fees will be paid by Parent or one of its Affiliates
(other than any of the Target

43







--------------------------------------------------------------------------------




Companies), there is no other investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Parent or its Affiliates who would be entitled to any fee or commission in
connection with the transactions contemplated by this Agreement.
Section 3.22    Foreign Asset Control. Parent, each Seller and each Target
Company maintains a risk-based system of controls which reasonably assures, as
applicable, the monitoring, prevention, detection, and reporting of transactions
involving OFAC Specially Designated Nationals and Blocked Persons as required by
applicable Law.
Section 3.23    Anti-Money Laundering. Parent, each Seller and each Target
Company maintains a risk-based system of controls which reasonably assures the
monitoring, prevention, detection, and reporting of transactions violating any
applicable anti-money laundering Law, including the Proceeds of Crime Act 2003,
the Money Laundering Regulations 2007, the Bank Secrecy Act of 1970, the U.S.A.
Patriot Act of the United States, and the rules and guidance of the Financial
Services Authority and Office of Fair Trading.
Section 3.24    Anti-Corruption; No Unlawful Payments; Prohibited Practices.
(a)    To the extent required by applicable Law, each Target Company maintains
systems of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to maintain accountability for assets; (iii) access to assets is permitted only
in accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the actual levels at
reasonable intervals and appropriate action is taken with respect to any
differences.
(b)    Each Target Company maintains a risk-based system of controls which
reasonably assures, as applicable, the monitoring, prevention, detection, and
reporting of transactions violating any applicable Laws relating to
anti-corruption, including the U.S. Foreign Corrupt Practices Act of 1977 and
the U.K. Bribery Act of 2011.
(c)    Since December 31, 2007, none of the Target Companies or, to Parent’s
Knowledge, any Representative of any Target Company has paid, offered or
promised to pay, or authorized or ratified the payment directly or indirectly,
of any monies or anything of value to any official or employee of any Government
Authority or any political party or candidate for political office for the
purpose of influencing any act or decision of such official or of the Government
Authority to obtain or retain business, direct business to any person or secure
any other improper benefit or advantage, in each case in violation of any
applicable Law.
(d)    Since December 31, 2007, none of the Target Companies or, to Parent’s
Knowledge, any Representative of any Target Company has committed or engaged in
any Prohibited Practices.
(e)    For purposes of this Section 3.24, an “official or employee” includes any
official or employee of any entity owned or controlled by a Government Authority
(or family members thereof), members of royal families, any officer or employee
of a public international organization, as well as any person acting in an
official capacity for or on behalf of any of the foregoing.

44







--------------------------------------------------------------------------------




Section 3.25    Export Controls.
(a)    None of Parent, any Seller, Target Company, or any of their respective
directors or senior officials are Prohibited Persons.
(b)    Since December 31, 2007, none of Parent, any Seller or Target Company is
a party to any contract or bid with, and has not conducted business with any
Prohibited Persons in violation of any applicable Law.
(c)    Since December 31, 2007, none of Parent, any Seller or Target Company is
a party to any contract or bid with, and has not conducted any business directly
or indirectly involving Cuba, Iran, Myanmar (Burma), North Korea, Sudan or Syria
in violation of any applicable Law.
(d)    There is no pending or, to the Knowledge of Parent, threatened Action
against, or, to the Knowledge of Parent, investigation by any Government
Authority of, any Target Company, nor is there any injunction, order, judgment,
ruling or decree imposed (or, to the Knowledge of Parent, threatened to be
imposed) upon any Target Company or any asset of any Target Company by or before
any Government Authority, or pending voluntary disclosure to any Government
Authority, in each case, in connection with an alleged violation of any
applicable Law relating to the export of data, goods or services to any foreign
person or jurisdiction against which the United States maintains sanctions or
export controls, including applicable regulations of the U.S. Department of
Commerce, the U.S. Department of State, U.S. Department of Energy and OFAC, as
well as any applicable requirements or restrictions imposed by any other
non-U.S. jurisdiction.
(e)    Since December 31, 2007, each of the Target Companies has complied with
all applicable U.S. and non-U.S. export control requirements, including
regulations controlling the export of certain products, services, and
technologies and anti-boycott requirements as set forth in the Export
Administration Regulations (EAR), 15 CFR Parts 730-774, as amended, and Section
999 of the Code and similar non-US requirements.    
Section 3.26    Consumer Financial Protection. Except as would not, individually
or in the aggregate, be reasonably likely to (i) be material to (A) the Target
Companies, taken as a whole, or (B) any Target Business Segment, taken as a
whole, or (ii) result in Criminal Liability, each Target Company:
(a)    is compliant with its own current and in-force privacy policies and
express commitments to its respective customers, consumers and employees
concerning the privacy and security of their Personal Data;
(b)    is compliant with its obligations under applicable Consumer Financial
Protection Law in respect of the use of electronic communications (including
e-mail, text messaging, fax machines, automated calling systems and
non-automated telephone calls) for direct marketing purposes; and
(c)    each of the Target Companies:

45







--------------------------------------------------------------------------------




(i)    may, subject to the requirements of applicable Consumer Financial
Protection Law, exploit all Personal Data forming the subject matter of any
executory Contract entered into in by such Target Company as part of the
operation of the Target Business in accordance with applicable Consumer
Financial Protection Law;
(ii)    either (1) holds all Personal Data used by such Target Company on its IT
Assets, or (2) such Personal Data is held (a) by a third party under a Contract
allowing reasonable access by the Target Company to the Personal Data, or (b) is
otherwise held in such a manner as to allow reasonable access by the Target
Company to the Personal Data; and
(iii)    has, since December 31, 2007, processed Personal Data in accordance
with applicable Consumer Financial Protection Law.
Section 3.27    Financing Contracts. Except as would not have a Company Material
Adverse Effect:
(a)    Each Financing Contract and each related Credit Enhancement is valid,
binding and enforceable, by the applicable Target Company, Securitization
Depositor or Securitization Issuing Entity, as the case may be, against the
obligor or borrower thereunder in accordance with its respective written terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
(b)    (i) Each Financing Contract and each related Credit Enhancement is, in
full force and effect, free and clear of Encumbrances other than Permitted
Encumbrances and Encumbrances arising in connection with any Securitization
Transaction or under any Securitization Instrument; (ii) each Target Company or
Securitization Issuing Entity, as the case may be, has in its possession or
control the notes and other documentation comprising each Financing Contract and
each related Credit Enhancement reasonably necessary to enforce the rights of
such Target Company or Securitization Issuing Entity, as the case may be, with
respect to such Financing Contract, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles; and (iii) all payments by the obligor or borrower under each
Financing Contract are made to or for the benefit of a Target Company or
Securitization Issuing Entity, as the case may be.
(c)    With respect to each Financing Contract, the applicable Target Company or
Securitization Issuing Entity, as the case may be, has a valid and enforceable
security interest in any collateral subject thereto, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles, as and to the extent required by such Target Company’s or the
applicable Securitization Originator’s respective credit or investment approval
with respect to such Financing Contract.
Section 3.28    No Amendments to Transferred Derivatives or Corresponding
Derivatives.

46







--------------------------------------------------------------------------------




(a)    Section 1.1(g) of the Parent's Disclosure Letter lists all of the AIM
Derivatives as of the date of this Agreement and Section 3.18 of the Parent's
Disclosure Letter lists all of the Corresponding Derivatives as of the date of
this Agreement. With respect of each such Transferred Derivative, Parent has
made available to Purchaser a complete copy of the transaction confirmations
relating to such Transferred Derivative.
(b)    The termination of any AIM Derivative pursuant to Section 5.23 shall not
trigger a default, termination event or requirement to post collateral (or event
which, with the giving of notice or the lapse of time, would constitute a breach
or default, termination event or requirement to post collateral) in any
Contract.
Section 3.29    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III (as qualified by
the applicable items disclosed in Parent’s Disclosure Letter), neither Parent
nor any other Person makes any express or implied representation or warranty on
behalf of Parent or any of its Affiliates, and Parent disclaims any other
representations or warranties. To avoid doubt, Parent does not give or make any
warranty or representation as to (and shall have no indemnification obligation
or, in the absence of fraud, other liabilities in respect of) the accuracy or
reasonableness of any forecasts, estimates, projections, statements of intent or
statements of opinion provided to Purchaser, any of its Affiliates, or any of
their respective Representatives on or prior to the date of this Agreement,
including in the “Confidential Information Memorandum” relating to the Target
Business, any management presentations and any other information made available
in the Virtual Data Room. Purchaser acknowledges and agrees that, except for the
representations and warranties contained in this Article III (as qualified by
the applicable items disclosed in Parent’s Disclosure Letter), neither Parent
nor any of its Affiliates is making any representation or warranty regarding any
documents, projections, forecasts, statement or other information made,
communicated or furnished (orally, in writing, in the Virtual Data Room, in
management presentations (including any questions posed and answers given and
any related discussions, whether formal or informal) or otherwise) to Purchaser,
any of its Affiliates, or any of their respective Representatives (including any
opinion, information, projection or advice that may have been or may be provided
to such Person by any Representatives of Parent or any of its Affiliates). No
Person makes any representations or warranties to Purchaser regarding the
probable success or profitability of the Target Companies.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Except as set forth on Purchaser’s Disclosure Letter, the Purchaser represents
and warrants to Parent, as of the date hereof and as of each Closing Date (or in
the case of representations and warranties that speak of a specified date, as of
such specified date), as follows (it being understood that the following
representations and warranties are made assuming that the Restructuring has been
completed in full):



47







--------------------------------------------------------------------------------




Section 4.1    Organization, Authorization, Enforceability, Non-Contravention.
(a)    Organization. Purchaser is a corporation duly incorporated, validly
existing and in good standing under the laws of the state of Texas. Purchaser
Topco is a corporation duly incorporated, validly existing and in good standing
under the laws of the state of Delaware.
(b)    Authorization. Purchaser Topco, Purchaser and each of their Affiliates
that is a party to any of the Transaction Documents has full corporate or other
organizational power and authority to execute and deliver the Transaction
Documents to which it is a party and to perform its obligations under, and
consummate the transactions contemplated by, each such Transaction Document. The
execution, delivery and performance of this Agreement by Purchaser has been duly
and validly authorized by all necessary corporate action on the part of
Purchaser. The execution, delivery and performance of this Agreement by
Purchaser Topco has been duly and validly authorized by all necessary corporate
action on the part of Purchaser Topco. The execution, delivery and performance
of each of the Transaction Documents (other than this Agreement) to which
Purchaser Topco, Purchaser or any of their Affiliates is (or is contemplated to
be) a party have been, or prior to the Closing at which such Transaction
Document is to be executed will have been, duly and validly authorized by all
necessary corporate or other action on the part of such Person.
(c)    Binding Effect. This Agreement has been, and each other Transaction
Document will at the Closing at which such Transaction Document is to be
executed be, duly executed and delivered by Purchaser Topco, Purchaser or those
of their Affiliates that are (or are contemplated to be) party thereto. This
Agreement is a legal, valid and binding obligation of each of Purchaser Topco
and Purchaser enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. Each of the Transaction Documents (other than this Agreement)
to which Purchaser Topco, Purchaser or any of their Affiliates is a party, when
executed and delivered by such Person, will be legal, valid and binding
obligations of such Person enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
(d)    Non-Contravention. Assuming the receipt of all Parent Required
Governmental Approvals and Purchaser Required Governmental Approvals, and the
expiration of any related waiting periods, the execution, delivery and
performance of each of the Transaction Documents to which Purchaser Topco and
Purchaser or any of their Affiliates is a party by such Person, and the
consummation by such Person of the transactions contemplated by the Transaction
Documents, will not (i) violate or conflict with any provision of the
Constituent Documents of such Person, (ii) violate or conflict with any Law or
Permit applicable to such Person, other than immaterial violations of Law or any
Permit or (iii) constitute a breach or default (or event which, with the giving
of notice or the lapse of time, would constitute a breach or default) under, or
give any third party (with or without the giving of notice, the passage of time
or otherwise) any rights of termination, acceleration, prepayment, redemption or
cancellation of, or give rise to any loss of a material benefit or obligation to
make a payment under, or result in the creation of any

48







--------------------------------------------------------------------------------




Encumbrance (other than Permitted Encumbrances) on any of the assets, properties
or Equity Interests of Purchaser Topco, Purchaser or any of their Affiliates
pursuant to any Contract to which any such Person is a party or by which any
such Person’s properties or assets may be bound, except in case of clause (iii),
for any such breaches, terminations, accelerations, cancellations, losses or
Encumbrances that would not have a Purchaser Material Adverse Effect.
Section 4.2    Financing. As of each Closing, Purchaser will have available
sufficient cash, available lines of credit, committed debt or equity financing
or other sources of immediately available funds to enable it to consummate the
transactions contemplated by this Agreement and perform its obligations
hereunder. Purchaser’s obligations hereunder are not subject to any condition
regarding Purchaser’s ability to obtain financing for the consummation of the
transactions contemplated hereunder.
Section 4.3    Approvals. Other than the authorizations, waivers, consents,
approvals, filings, registrations and notices set forth in Section 4.3 of
Purchaser’s Disclosure Letter (collectively, the “Purchaser Required
Governmental Approvals”), none of Purchaser Topco, Purchaser nor any of their
Affiliates is required to (i) obtain any authorization, waiver, consent or
approval of, (ii) make any filing or registration with, or (iii) give any notice
to, any Government Authority in connection with or as a condition to the
execution, delivery and performance of any of the Transaction Documents or the
consummation of the transactions contemplated thereby, other than any
authorization, waiver, consent, approval, filing, registration or notice the
failure of which to obtain, make or give would not have a Purchaser Material
Adverse Effect. To Purchaser’s Knowledge, where Purchaser Required Governmental
Approvals require that Purchaser meet certain qualifications, Purchaser meets
such qualifications. To Purchaser’s Knowledge, as of the date hereof, no event
has occurred nor has any circumstance arisen that would reasonably be likely to
result in the failure of any Purchaser Required Governmental Approvals to be
received in a timely manner in order to permit the consummation of the
transactions contemplated by this Agreement.
Section 4.4    Finder’s Fees. Except for Merrill Lynch, Pierce, Fenner & Smith
Inc., Barclays Capital, Inc., UBS Securities LLC and Banco Bradesco BBI S.A.,
whose fees will be paid by Purchaser or one of its Affiliates, there is no other
investment banker, broker, finder or other intermediary that has been retained
by or is authorized to act on behalf of Purchaser who would be entitled to any
fee or commission in connection with the transactions contemplated by this
Agreement.
Section 4.5    No Litigation. To Purchaser’s Knowledge, there is no Action by
any Person pending or threatened against Purchaser Topco, Purchaser or any of
their Affiliates that would be reasonably likely to result in monetary damages,
injunctive relief or the taking of any other action that would (in any of the
foregoing cases) result in a Purchaser Material Adverse Effect. There are no
unsatisfied or outstanding Government Orders against Purchaser Topco, Purchaser
or any of their Affiliates or any of the properties or business of Purchaser
Topco, Purchaser or any of their Affiliates that would have a Purchaser Material
Adverse Effect.
Section 4.6    Securities Law Compliance. Purchaser is financially sophisticated
and understands that the Target Equity Interests have not been registered under
the securities laws of any jurisdiction, including the Securities Act, and may
only be transferred pursuant to registration

49







--------------------------------------------------------------------------------




or an applicable exemption under all applicable Laws. Purchaser is acquiring the
Target Equity Interests for its own account, for the purpose of investment only
and not with a view to, or for sale in connection with, any distribution thereof
in violation of applicable Law. Purchaser has not, directly or indirectly,
offered the Target Equity Interests to anyone or solicited any offer to buy the
Target Equity Interests from anyone, so as to bring such offer and sale of the
Target Equity Interests by Purchaser within the registration requirements of the
Securities Act or the securities Laws of any other jurisdiction.
Section 4.7    Due Diligence by Purchaser. Purchaser acknowledges that it has
conducted to its satisfaction an independent investigation of the Target
Business and the operations, assets, Liabilities and financial condition of the
Target Companies in making the determination to proceed with the transactions
contemplated by the Transaction Documents and has relied solely on the results
of its own independent investigation and the representations and warranties in
Article III in connection with the Target Companies and the subject matter of
this Agreement. Purchaser has, among other things, had full access to the
Virtual Data Room and received Parent’s Disclosure Letter. Purchaser has also
received certain projections and other forecasts, including projected financial
statements, cash flow items, capital expenditure budgets and certain business
plan information, and acknowledges that (i) there are uncertainties inherent in
attempting to make such projections and forecasts and, accordingly, it is not
relying on them, (ii) Purchaser is familiar with such uncertainties and is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all such projections and forecasts, (iii) Purchaser has no claim
under this Agreement against anyone with respect to the accuracy of such
projections and forecasts and (iv) Parent has made no representation or warranty
with respect to such projections and forecasts. The representations and
warranties of Parent in Article III constitute the sole and exclusive
representations and warranties of Parent to Purchaser in connection with the
transactions contemplated by this Agreement, and Purchaser understands,
acknowledges and agrees that, except as set forth in Article III, all other
representations and warranties of any kind or nature express or implied
(including any relating to the future or historical financial condition, results
of operations, assets or Liabilities of the Target Companies or the quality,
quantity or condition of the assets of the Target Companies) are specifically
disclaimed by Parent. Purchaser hereby waives any other warranty or
representation, in each case, express or implied, as to the quality,
merchantability, fitness for a particular purpose or condition of the Target
Companies or any part thereof.
Section 4.8    Solvency. After giving effect to the payment of all amounts
required to be paid in connection with the consummation of the transactions
contemplated by this Agreement, and payment of all related fees and expenses,
Purchaser will be Solvent as of and immediately following each Closing. For
purposes of this Agreement, the term “Solvent,” when used with respect to any
Person, means that, as of any date of determination, (a) the amount of the “fair
saleable value” of the assets of such Person will, as of such date, exceed (i)
the value of all “liabilities of such person, including contingent and other
liabilities,” as of such date, as such quoted terms are generally determined in
accordance with applicable Laws governing determinations of the insolvency of
debtors, and (ii) the amount that will be required to pay the probable
Liabilities of such Person as such debts become absolute and mature, (b) such
Person will not have, as of such date, an unreasonably small amount of capital
for the operation of the businesses in which it is engaged or proposed to be
engaged following such date, and (c) such Person will be able to pay its
Liabilities

50







--------------------------------------------------------------------------------




as they mature.
Section 4.9    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV, neither Purchaser
nor any other Person makes any other express or implied representation or
warranty on behalf of Purchaser or any of its Affiliates, and Purchaser
disclaims any other representations or warranties.
ARTICLE V    
COVENANTS
Section 5.1    Conduct of the Target Business.
(a)    Parent undertakes to procure that, between the date hereof and the
Closing at which any Subject Companies are purchased and sold, such Subject
Companies (except in each case as referred to in Section 5.1(b) or as may be
approved by Purchaser (such approval not to be unreasonably withheld,
conditioned or delayed)) (1) shall carry on the business of such Subject
Companies and, to the extent applicable to any such Subject Company, the
Securitization Transactions, in the ordinary course, consistent in all material
respects with past practice (including by continuing the business of such
Subject Companies in each market in which it is currently conducted), (2) shall
use their respective commercially reasonable efforts to preserve intact in all
material respects their respective business organizations and preserve their
relationships with customers, key employees and other Persons with whom they
have material business dealings, and (3) shall not:
(iii)    amend any provision of the Constituent Documents of any Subject
Company, or any term of any outstanding Equity Interest issued by any Subject
Company;
(iv)    effect any recapitalization, reclassification, stock split, combination
or like change in the capitalization of any Subject Company;
(v)    sell, pledge, transfer, dispose of, encumber (other than Permitted
Encumbrances) create, allot or issue, or grant an option to subscribe for, any
Equity Interest in any Subject Company;
(vi)    acquire or agree to acquire any Equity Interest in any Person (other
than another of the Subject Companies), other than in connection with investment
activities conducted in the ordinary course of business consistent with past
practice;
(vii)    merge or consolidate any Subject Company with any Person, or adopt a
plan of complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization of any Subject Company;
(viii)    other than in the ordinary course of business consistent with past
practice, (A) make any loans, advances or capital contributions to, any other
Person, except another Subject Company, or (B) incur, issue, assume, increase or
modify the material terms of any indebtedness for borrowed money or guarantee
any such Liabilities;

51







--------------------------------------------------------------------------------




(ix)    (A) grant any salary or wage increase to any director, employee or
individual consultant of any Target Company or to any Business Employee from
those existing on the date of this Agreement, except in any case (1) as may be
required by applicable Law, (2) to satisfy contractual obligations existing as
of the date of this Agreement (including pursuant to any collective bargaining
agreement), (3) pursuant to national trade agreements; (4) in the ordinary
course of business consistent with past practice, including increases that are
consistent with past increases, with respect to any employee and such increase
for any such employee does not exceed the total budgeted amount for
compensation, or (5) for newly hired or recently promoted employees (other than
any employee replacing a Key Person or Business Employee) to fill a vacant
position as of the date hereof or to replace an employee who terminated
employment after the date hereof on terms that are in the ordinary course of
business consistent with past practice for the applicable position; provided
however, that any once-per-year salary increase for any Business Employee that
is employed in the US shall not exceed 3% of such Business Employee’s
then-current annual salary; or (B) enter into, amend or renew any employment,
individual consulting, severance, retention, change in control or similar
agreements or arrangements with any Business Employee or Key Person, except for
any such agreement or arrangements for which Purchaser and its Affiliates would
not have any obligation or Liability; (C) enter into, amend or renew any
employment, individual consulting, severance, retention, change in control or
similar agreements or arrangements with any director, officer, employee or
individual consultant of any Target Company except (other than for a Key Person)
on terms that are in the ordinary course of business consistent with past
practice, including increases that are consistent with past increases, for the
applicable position (it being understood that any such employment agreement may
provide for severance in the ordinary course of business consistent with past
practices);
(x)    (A) enter into, establish, adopt or amend any Target Company Benefit Plan
or other pension, retirement, stock option, stock purchase, profit sharing,
deferred compensation, bonus, severance, group insurance, employee benefit,
incentive or welfare contract, plan or arrangement in respect of any director,
officer, employee or individual consultant of any Target Company, or take any
action to accelerate the vesting of compensation or benefits payable thereunder
(other than in respect of Parent Benefit Plans), except (other than in respect
of any employment, individual consulting, severance, retention, change in
control or similar agreements or arrangements of Key Persons for which Purchaser
and its Affiliates would have any obligation or Liability): (1) as may be
required by applicable Law, (2) to satisfy contractual obligations under this
Agreement or existing as of the date of this Agreement, (3) pursuant to national
trade agreements; (4) to comply with any judicial or administrative order from
any Government Authority, (5) as part of an annual renewal process consistent
with past practice, including increases that are consistent with past increases,
or (6) in the ordinary course of business consistent with past practice,
including increases that are consistent with past increases, provided, however,
that notwithstanding the foregoing, any newly hired or recently promoted
employee (other than any employee replacing a Key Person) shall be eligible to
participate in any existing contract, plan or arrangement on terms that are in
the ordinary course of business consistent with past practice for the applicable
position; further provided, that the amount of cumulative, aggregate costs

52







--------------------------------------------------------------------------------




of all changes under this subsection (A) shall not exceed the total budgeted
amount for any such contract, plan or arrangement, or (B) enter into, establish,
adopt or amend any pension, retirement, stock option, stock purchase, profit
sharing, deferred compensation, bonus, severance, group insurance, employee
benefit, incentive or welfare contract, plan or arrangement in respect of any
Business Employee, except (other than in respect of any employment, individual
consulting, severance, retention, change in control or similar agreements or
arrangements of Business Employees for which Purchaser and its Affiliates would
have any obligation or Liability) in any manner such that the resulting terms or
increases in amounts applicable to any Business Employee is not
disproportionately favorable to such Business Employee relative to the resulting
terms or increases in amounts applicable to similarly situated non-Business
Employees;
(xi)    make any change, in any material respect, in accounting methods,
principles, practices or policies used by any Subject Company or in the manner
of application of such methods, principles, practices or policies, except
insofar as may be required by Law or applicable accounting principles;
(xii)    make, change or revoke any Tax election (including any entity
classification election), change an annual accounting period, change any taxable
year, adopt or change any accounting method, file any amended Tax Return, enter
into any closing agreement with respect to Taxes, settle any claim for Taxes or
assessments relating to it, surrender any right to claim a refund of Taxes,
consent to any extension or waiver of any limitation period applicable to any
claim for Taxes or assessments relating to it;
(xiii)    other than the settlement of collection Actions in the ordinary course
of business consistent with past practice, settle any pending or threatened
Action (A) with a value greater than $1,750,000 individually or $7,500,000, in
the aggregate, and for which a reserve has not been established by the
applicable Subject Company or (B) for an amount more than 15% above the amount
of any reserve established for such Action by the applicable Subject Company;
(xiv)    other than in the ordinary course of business consistent with past
practice, sell, lease, license or otherwise dispose of, grant an Encumbrance on
or permit an Encumbrance to exist on, or agree to sell, lease, license, or
otherwise dispose of, or grant or permit an Encumbrance on, any properties or
assets of the Subject Companies with a value greater than $2,500,000, in each
case, other than any Permitted Encumbrances;
(xv)    acquire a substantial portion of the assets or business of any Person or
any division or line of business thereof, or otherwise acquire any assets or
properties, in each case, whether in a single transaction or a series of related
transactions, with a value greater than $2,500,000, or enter into any new line
of business;
(xvi)    make any distribution (whether in cash, stock, equity rights or
property), declare or pay any dividend, effect a reduction of the capital, or
enter into any contractual commitment to effect any of the foregoing;

53







--------------------------------------------------------------------------------




(xvii)    commence any proceeding or file any petition in any court relating to
the bankruptcy, reorganization, insolvency, dissolution, liquidation or relief
from debtors, in any case, in respect of any Subject Company;
(xviii)    enter into any new Contract that, if existing on the date hereof,
would be a Specified Contract (other than a Specified Contract described in
Section 3.15(a)(i), Section 3.15(a)(iv), or Section 3.15(a)(v), to the extent
entered into in the ordinary course of business consistent with past practice,
or Section 3.15(a)(x) or Section 3.15(a)(xi)), or amend, modify, waive, renew or
terminate, in each case, in any material respect, any material right under any
existing Specified Contract except renewals, extensions or replacements of
existing Specified Contracts on terms that are, in the aggregate, at least as
favorable in all material respects to the Target Company as the terms thereof on
the date of this Agreement or fail to comply with any material obligation of the
relevant Subject Company under any Specified Contract;
(xix)    other than in the ordinary course of business consistent with past
practice, sell, lease, license or otherwise dispose of, grant an Encumbrance on
or permit an Encumbrance to exist on, or agree to sell, lease, license, or
otherwise dispose of, or grant or permit an Encumbrance on, any Intellectual
Property or IT Assets owned or used by the Subject Companies;
(xx)    fail to maintain any Scheduled Intellectual Property or fail to use
reasonable measures to protect the confidential nature of the material trade
secrets of the Target Companies;
(xxi)    make or commit to make capital expenditures in excess of $2,000,000
individually and $5,000,000 in the aggregate;
(xxii)    enter into, modify or terminate any labor or collective bargaining
agreement of any Target Company or, through negotiation or otherwise, make any
commitment to incur any Liability to any labor organization with respect to any
Target Company except pursuant to national trade agreements;
(xxiii)    other than actions taken in the ordinary course of business
consistent with past practice, take or permit any of its Affiliates to take any
action that would result in any Securitization Servicer, Securitization
Originator, Securitization Depositor or Securitization Issuing Entity failing to
comply in any material respect with its obligations under any applicable
Securitization Instrument;
(xxiv)    other than in the ordinary course of business, consistent with past
practice, and except as required by Law, applicable accounting standards
updating requirements of internal policies and procedures in place as of the
date hereof, changes to policies and procedures applicable to Parent and its
Affiliates and not targeted at the Target Companies or the Securitization
Instruments, modify, replace or supersede the any credit, underwriting or
collection practices of any Target Company in any material respect;

54







--------------------------------------------------------------------------------




(xxv)    transfer the employment of any Business Employee to a position outside
of the Target Business; or
(xxvi)    affirmatively authorize or commit to do any of the actions prohibited
by this Section 5.1(a).
(b)    Notwithstanding anything to the contrary in Section 5.1(a), or any other
provision of this Agreement or any other Transaction Document, neither Parent
nor any of its Affiliates shall be prevented from undertaking, be required to
obtain Purchaser’s consent in relation to, or incur any Liability as a result of
effecting any of the following:
(i)    any matter required by Law or any Government Authority;
(ii)    the implementation of any transaction or the taking of any action
expressly contemplated to be taken in any Transaction Document, including any
action that arises as a result of the fact that more than one Closing may occur;
(iii)    any matter disclosed in Section 5.1(b) of Parent’s Disclosure Letter;
(iv)    the performance of an obligation under any Contract existing as at the
date hereof;
(v)    the contribution of any funding to any Subject Company in the ordinary
course of business consistent with past practice;
(vi)    the release or discharge of any Liability owed by a Subject Company to
Parent or any of its Affiliates, or owed by Parent or any of its Affiliates to a
Subject Company;
(vii)    the amendment, modification or revision of the terms of any European
Intercompany Loan pursuant to Section 5.17;
(viii)    any action taken in connection with disaster recovery or related
emergency response efforts with the intention of minimizing any adverse effect
resulting from such efforts (provided that Parent shall promptly notify
Purchaser of any such efforts); or
(ix)    the assignment of any Transfer In-Process Marks to Parent.
Section 5.2    Sale of Target Equity Interests. Except in connection with the
Restructuring or the transactions contemplated hereby, between the date hereof
and the Final Closing, Parent shall not, and shall cause each of the Sellers not
to (except as may be approved by Purchaser (such approval not to be unreasonably
withheld, conditioned or delayed)), issue, sell, transfer, dispose of or
encumber any Target Equity Interests or rights in respect thereof, or admit any
new partner or member with respect to any Target Company.

55







--------------------------------------------------------------------------------




Section 5.3    Cooperation.
(a)    Each of Parent, Purchaser Topco and Purchaser shall, and shall cause
their respective Affiliates to, cooperate with each other and use their
respective reasonable best efforts to take or cause to be taken all actions, and
do or cause to be done all things, reasonably necessary, proper or advisable on
their respective parts under this Agreement and applicable Laws to satisfy the
conditions set forth in Article VI and to consummate and make effective the
transactions contemplated by the Transaction Documents with the intent of
effecting each Closing as promptly as practicable, including preparing and
filing all documentation to effect all necessary notices, reports and other
filings and to obtain as promptly as practicable all consents, registrations,
approvals, waivers, orders, interpretive guidance, exemptions, Permits and
authorizations necessary to be obtained from any Government Authority (including
the Required Governmental Approvals) in order to consummate the transactions
contemplated hereby; provided, however, that each Party agrees to, and to cause
its respective Affiliates to, reasonably consult with each other in advance of
any filing, and agrees to consider and reasonably take into account the views of
the other Party in connection with each such filing. Without limiting the
generality of the foregoing, each Party shall, and shall cause its respective
Affiliates to, make timely and as promptly as practicable (and in no event later
than 30 calendar days after the date hereof or within such further period
acceptable to both Parties) all filings and submissions required under any
applicable Law in connection with the Transaction Documents and the transactions
contemplated thereby, and file promptly any additional information requested
under any applicable Law in connection therewith, after receipt of the request
therefor.
(b)    Without limiting the generality of this Section 5.3, the Parties shall
reasonably cooperate with each other and shall each furnish to the other all
information reasonably necessary or desirable in connection with making any
application or other filing required to be made pursuant to any applicable Law,
and in connection with resolving any investigation or other inquiry by any
Government Authority under any applicable Laws, in each case, with respect to
the transactions contemplated by the Transaction Documents. Each Party shall as
promptly as reasonably practicable inform the other of any communication
(including promptly furnishing copies of any written communication) with or
from, and any proposed understanding, undertaking or agreement with, any
Government Authority regarding such applications and filings. Neither Party nor
any of their respective Representatives shall agree to participate in any
substantive meeting or discussion with any Government Authority in respect of
any filing, investigation or inquiry concerning the transactions contemplated by
this Agreement unless it consults with the other Party in advance and, to the
extent permitted by such Government Authority, gives the other Party the
opportunity to attend. The Parties shall consult and reasonably cooperate with
one another in connection with any analyses, appearances, presentations,
memoranda, briefs, arguments, opinions and proposals made or submitted by or on
behalf of either Party in connection with all meetings, actions and proceedings
under or relating to any applicable Laws in connection with the transactions
contemplated by this Agreement (including, with respect to making a particular
filing, by providing copies of all such documents to the non-filing Party prior
to filing, giving due consideration to all reasonable additions, deletions or
changes suggested in connection therewith). Any such provision of information by
one Party to the other may be made on a counsel-only basis to the extent
required under applicable Law (including any anti-gun jumping Laws), and any
such

56







--------------------------------------------------------------------------------




materials may be redacted (i) to remove references concerning the valuation of
the Target Companies, (ii) as necessary to comply with contractual arrangements,
(iii) as necessary to address reasonable attorney-client or other privilege or
confidentiality concerns or (iv) as otherwise necessary to comply with
applicable Law.
(c)    Without limiting the generality of this Section 5.3, each of Parent,
Purchaser Topco and Purchaser agrees to use its reasonable best efforts to take
or cause to be taken all actions necessary (i) to obtain any and all consents,
registrations, approvals, waivers, orders, interpretive guidance, exemptions,
Permits and authorizations necessary to be obtained from any Government
Authority (including the Required Governmental Approvals) to cause the
transactions contemplated by this Agreement to occur prior to the Outside Date
and (ii) to avoid or eliminate each and every impediment to obtaining any and
all consents, registrations, approvals, waivers, orders, interpretive guidance,
exemptions, Permits and authorizations necessary to be obtained from any
Government Authority (including the Required Governmental Approvals) to cause
the transactions contemplated by this Agreement to occur prior to the Outside
Date; provided, however, that in respect of each Closing, nothing contained
herein will require Purchaser Topco, Purchaser or any of their Affiliates (which
for purposes of this proviso shall include the Target Companies) to (x) agree to
sell, divest, dispose of or hold separate any assets or businesses, (y) take or
commit to take any action that limits its freedom of action with respect to, or
its ability to retain, one or more of its businesses, product lines or assets,
except in the case of Purchaser and its Controlled Affiliates only, in a manner
that would not be materially burdensome to the applicable Target Business
Segment, or (z) litigate, pursue or defend against any administrative or
judicial action or proceeding (including any temporary restraining order or
preliminary injunction) challenging any of the transactions contemplated hereby.
(d)    The Parties shall keep each other apprised of the status of matters
relating to completion of the transactions contemplated by this Agreement,
including promptly furnishing the other with copies of any material notices or
other communications received by either Party or its Affiliates (as the case may
be) or, to its Knowledge, its Representatives from any Government Authority with
respect to the transactions contemplated by this Agreement, in each case to the
extent permitted by applicable Law. The Parties shall give prompt notice to each
other of any development or combination of developments that, individually or in
the aggregate, is reasonably likely to prevent, materially delay or materially
impair its respective ability to consummate the transactions contemplated by
this Agreement, including the failure to satisfy a condition to the Closing set
forth in Article VI; provided, however, that no such notification shall affect
the representations, warranties, covenants or obligations of the Parties or the
conditions to the obligations of the Parties under this Agreement.
Section 5.4    Pre-Closing Restructuring. Between the date hereof and the Final
Closing, Parent shall effect the Restructuring. Notwithstanding the foregoing,
Parent’s obligation pursuant to this Section 5.4 shall be subject to the filing
of all documentation to effect all necessary notices, reports and other filings
with and obtaining all consents, registrations, approvals, waivers, orders,
interpretive guidance, exemptions, Permits and authorizations from all
applicable Government Authorities with respect to the Restructuring. Parent or
one or more of its Affiliates (other than the Target Companies) shall bear all
out-of-pocket costs and expenses (including any fees and Taxes)

57







--------------------------------------------------------------------------------




incurred in connection with the Restructuring. Parent agrees to keep Purchaser
reasonably informed on a timely basis regarding the timing and actions taken (as
described in Section 1.1(f) of Parent’s Disclosure Letter) in connection with
the Restructuring.
Section 5.5    Access and Information.
(a)    With respect to each Subject Company, from the date hereof until the
Closing at which such Subject Company is sold, subject to any applicable Law,
Parent, to the extent not unreasonably disruptive to the business and employees
of such Subject Company, shall, and shall cause its Affiliates to, (i) afford
Purchaser and its Affiliates, subject to any confidentiality restrictions,
reasonable access during normal business hours upon reasonable advance notice to
the books and records and other documents of the Subject Company and assets,
properties and senior management and personnel of such Subject Company and its
Affiliates, agents and auditors, and (ii) promptly furnish, or cause to be
furnished, to Purchaser such technical, financial and operating data and other
information (or copies thereof) with respect to such Subject Company, as may
from time to time be reasonably requested by Purchaser, in each case, to the
extent reasonably required by Purchaser to ensure an orderly and efficient
transition of (including for the purposes of retaining personnel (including Key
Personnel) of or related to) such Subject Company to Purchaser, to prepare for
the Closing relating to such Subject Company or any financing contemplated by
Section 5.14 and to facilitate the satisfaction of the conditions to the Closing
relating to such Subject Company under Article VI; provided, however, that in no
event shall Purchaser have access to any information (i) that relates solely to
any portion of the business of Parent or its Affiliates that is not being
transferred pursuant to this Agreement or (ii) in Parent’s reasonable
determination, the disclosure of which would violate applicable Law, or could
affect any legal privilege. In the event that disclosing information would
violate any obligation of Parent or any of its Affiliates with respect to
confidentiality, the Parties shall reasonably cooperate so the information might
be made available in a redacted format, or, if such redaction would result in
pertinent information being omitted, Parent shall make such information
available if Purchaser delivers confidentiality, and if reasonably required,
indemnity, undertakings reasonably satisfactory to Parent. No information
provided to or obtained by Purchaser pursuant to this Section 5.5(a) or
otherwise obtained after the execution of this Agreement shall limit or
otherwise affect the remedies available hereunder to Purchaser (including
Purchaser’s right to seek indemnification pursuant to Section 8.2), or the
representations or warranties of, or the conditions to the obligations of, the
Parties hereto.
(b)    Following the first Closing hereunder until the sixth (6th) anniversary
of such Closing, to the extent permitted by applicable Law, Purchaser agrees to
provide (or cause its Affiliates to provide) Parent with all necessary access to
all books and records and other documents that Purchaser has acquired pursuant
to this Agreement and to its Representatives to the extent that such access is
reasonably required by Parent or any of its Affiliates and is not unreasonably
disruptive to the business and employees of Purchaser and its Affiliates, (i) to
prepare any required financial statements, Tax filings or regulatory filings of
Parent in respect of periods ending on or prior to any Closing, (ii) to comply
with the terms of any Transaction Document, any applicable Law or request of any
Government Authority, (iii) to defend or prosecute any judicial, arbitral or
regulatory proceeding to which Parent or any of its Affiliates is a party
relating to the business

58







--------------------------------------------------------------------------------




and affairs of any Subject Company prior to any Closing or (iv) in connection
with any claim for indemnity made under or pursuant to this Agreement, in each
case, subject in the case of any Confidential Information of Purchaser or any of
its Affiliates to Parent and its Representatives agreeing to maintain the
confidentiality of such information; provided, however, that in no event shall
Parent have access to any information the disclosure of which, based on advice
of Purchaser’s counsel, or in Purchaser’s reasonable determination, would
violate applicable Law or could destroy any legal privilege. All such
information made available to Parent under this Section 5.5(b) shall be deemed
Confidential Information and shall be subject to Section 5.6 (including Section
5.6(c)). In the event that disclosing information would violate any obligation
of Purchaser or any of its Affiliates with respect to confidentiality, the
Parties shall reasonably cooperate so the information might be made available in
a redacted format. Purchaser agrees to (or to cause its Affiliates to) retain
and preserve all books and records and all other documents that it and its
Affiliates acquire pursuant to this Agreement in accordance with Purchaser’s
internal document retention policies.
(c)    Following the first Closing hereunder until the sixth (6th) anniversary
of such Closing, to the extent permitted by applicable Law, Parent agrees to
provide (or cause its Affiliates to provide) Purchaser with all necessary access
to all books and records and other documents of Parent and to its
Representatives to the extent that such access is reasonably required by
Purchaser or any of its Affiliates and is not unreasonably disruptive to the
business and employees of Parent and its Affiliates, (i) to prepare any required
financial statements, reports (including servicer or investor reports), Tax
filings or regulatory filings of Purchaser, including with respect to any
Securitization Transaction, in respect of periods ending on or prior to any
Closing, (ii) to comply with the terms of any Transaction Document, any
applicable Law or request of any Government Authority, (iii) to defend or
prosecute any judicial, arbitral or regulatory proceeding to which Purchaser or
any of its Affiliates (which, as of and after a Closing, shall include any
Subject Company transferred at such Closing) is a party relating to the business
and affairs of the applicable Target Business Segment prior to such Closing or
(iv) in connection with any claim for indemnity made under or pursuant to this
Agreement, in each case, subject in the case of any Confidential Information of
Parent or any of its Affiliates to Purchaser and its Representatives agreeing to
maintain the confidentiality of such information; provided, however, that in no
event shall Purchaser have access to any information the disclosure of which,
based on advice of Parent’s counsel, or in Parent’s reasonable determination,
would violate applicable Law or could destroy any legal privilege. All such
information made available to Purchaser under this Section 5.5(c) shall be
deemed Confidential Information and shall be subject to Section 5.6 (including
Section 5.6(c)). In the event that disclosing information would violate any
obligation of Parent or any of its Affiliates with respect to confidentiality,
the Parties shall reasonably cooperate so the information might be made
available in a redacted format. Parent agrees to (or to cause its Affiliates to)
retain and preserve all books and records and all other documents that it and
its Affiliates transfer to Purchaser pursuant to this Agreement in accordance
with Parent’s internal document retention policies.
(d)    From the date hereof until the applicable Closing, Parent shall provide
to Purchaser copies of all servicer and security holder reports required to be
delivered by any Subject Company,

59







--------------------------------------------------------------------------------




or any of its Affiliates, under each Securitization Transaction, within five
Business Days following the date such report is required to be delivered under
the applicable Securitization Instruments.
(e)    Within thirty (30) days of the date hereof, Parent shall make available
to Purchaser complete copies of (i) all material Contracts related to Material
Indebtedness, (ii) any Contract for employment of any individual or firm on a
full-time, part-time or consulting or other basis providing annual compensation
in excess of $300,000, to the extent such Contract is in the possession of
Parent, (iii) a list of each Insurance Policy not set forth on Section 3.17 of
Parent’s Disclosure Letter and (iv) a list of all Scheduled Intellectual
Property not listed on Section 3.14(a) of Parent’s Disclosure Letter.
Section 5.6    Confidentiality.
(a)    The first (other than the first two sentences thereof), third, fourth and
fifth paragraphs of the Confidentiality Agreement shall cease to have any force
or effect as of the Final Closing. Paragraph six of the Confidentiality
Agreement is hereby amended as of the Final Closing to extend the term thereof
until the third anniversary of the Final Closing and to apply only to employees
of Parent and its Affiliates (other than the Target Companies).
(b)    Subject to Section 5.6(c) and Section 5.7, from and after the Final
Closing, (i) each Party that receives or obtains Confidential Information, or
whose Affiliates receive or obtain Confidential Information (collectively, the
“Receiving Party”), from the other Party or any of its Affiliates (collectively,
the “Disclosing Party”) as a result of entering into this Agreement (or any
agreement entered into pursuant to this Agreement) shall treat, and shall cause
its Representatives to treat, such Confidential Information as confidential and
shall not disclose or use any such Confidential Information except as provided
herein.
(c)    Section 5.6(b) shall not prohibit disclosure or use of any Confidential
Information if and to the extent: (i) the disclosure or use is required by Law,
any Government Authority or any recognized stock exchange on which the Equity
Interests of the Receiving Party or its Affiliates are listed (provided that, to
the extent permitted by applicable Law, prior to such disclosure or use the
Receiving Party shall (A) promptly notify the Disclosing Party of such
requirement and provide the Disclosing Party with a list of Confidential
Information to be disclosed and (B) reasonably cooperate (at the Disclosing
Party’s cost) in obtaining a protective order covering, or confidential
treatment for, such Confidential Information), (ii) the disclosure is to any
Government Authority having jurisdiction over the Receiving Party or any of its
Affiliates in connection with ordinary course discussions with, and examinations
by, such Government Authority; (iii) disclosed to any Government Authority with
jurisdiction over the Receiving Party or its Affiliates (provided that, to the
extent permitted by applicable Law, prior to such disclosure the Receiving Party
shall (A) promptly notify the Disclosing Party of such requirement and provide
the Disclosing Party with a list of Confidential Information to be disclosed and
(B) reasonably cooperate (at the Disclosing Party’s sole cost) in obtaining a
protective order covering, or confidential treatment for, such Confidential
Information), (iv) the disclosure or use is required for the purpose of any
judicial proceedings arising out of this Agreement or any other agreement
entered into under or pursuant to this Agreement or the disclosure is made in
connection with the Tax affairs of the Disclosing Party, (v) the disclosure is
made to the Receiving Party’s Representatives on a need-

60







--------------------------------------------------------------------------------




to-know basis (with the understanding that the Receiving Party shall be
responsible for any breach by its Representatives of this Section 5.6), (vi) the
Confidential Information is or becomes generally available to the public (other
than as a result of a disclosure, directly or indirectly, in contravention of
this Section 5.6 or the Confidentiality Agreement by the Receiving Party or its
Representatives), (vii) the Confidential Information is already in the Receiving
Party’s possession (provided that such Confidential Information is not known by
the Receiving Party to be subject to another confidentiality obligation to the
Disclosing Party), (viii) the Confidential Information is or becomes available
to the Receiving Party on a non-confidential basis from a source other than the
Disclosing Party (provided that such sources are not known by the Receiving
Party to be subject to another confidentiality obligation to the Disclosing
Party), (ix) in the case of disclosure or use by Purchaser and its Affiliates,
the Confidential Information relates exclusively to the Target Companies and is
independently developed after the Final Closing, or (x) the disclosure or use of
such Confidential Information is made with the Disclosing Party’s prior written
approval.
Section 5.7    Announcements. Neither Party shall, and they shall cause their
respective Affiliates not to, issue any press release or make any written public
announcement relating to the subject matter of this Agreement until the Final
Closing without the prior review and written approval of the other Party (which
approval shall not be unreasonably withheld, conditioned or delayed); provided,
however, the foregoing shall not prohibit such disclosure if required by Law,
any Government Authority or any recognized stock exchange on which the Equity
Interests of either Party or any of their respective Affiliates are listed (in
which case the applicable Party will use its reasonable best efforts to consult
with the other Party before making the disclosure and to allow such other Party
to review the text of the disclosure before it is made).
Section 5.8    Insurance.
(a)    With respect to each Target Business Segment, Parent shall (i) keep, or
cause to be kept, all Insurance Policies or suitable replacements therefor (with
terms, conditions, retentions and limits of liability that are substantially
similar in all material respects to the existing policies or otherwise
consistent with the market practice of businesses of a similar size and type),
in full force and effect through the close of business on the Closing Date
relating to such Target Business Segment, and (ii) use commercially reasonable
efforts to protect the rights of the insured Persons under such insurance
policies or replacements in all material respects, including by causing said
insured Persons to (A) pay or otherwise satisfy or have satisfied any unpaid
premiums when due with respect to any period ending at or prior to the Closing
relating to such Target Business Segment, (B) provide any reasonably required
notices (including renewal notices or, if applicable, other documentation
reasonably required to continue in full force and effect the Insurance Policies)
to the issuers thereof, and (C) act reasonably in respect of any decision
whether to submit and pursue Target Company claims on a timely basis under the
Insurance Policies, and (iii) notify Purchaser of any Target Company claims made
pursuant to such insurance policies on or after the date hereof, in excess of
$500,000 in respect of any individual claim.
(b)    Purchaser and its Affiliates (which, as of and after any Closing, shall
include the Subject Companies) will not have access to, and shall not be
permitted to make any claims under, any of Parent’s or any of its Affiliate’s
insurance policies and programs with respect to any events

61







--------------------------------------------------------------------------------




or circumstances, including events or circumstances relating to a Subject
Company that occurred or existed prior to the Closing relating to such Subject
Company; provided that nothing in this Section 5.8 shall preclude Purchaser
Indemnified Persons from making any claim for indemnification pursuant to
Article VIII; provided, further, however, that Parent (i) shall use commercially
reasonable efforts to pursue and collect claims arising prior to the applicable
Closing for coverage for Losses involving the assets, properties and liabilities
of the Subject Companies or the operation (or interruption) of business
conducted by the Subject Companies, if and to the extent Parent would pursue
such claims pursuant to its internal policies and procedures had such Closing
not occurred, (ii) shall keep Purchaser reasonably apprised of developments
concerning such claims, and (iii) shall promptly pay any amounts collected in
respect of any such claim, net of any external expenses incurred by Parent in
connection with its actions pursuant to this proviso, after the applicable
Closing Date to Purchaser for the benefit of the Subject Companies.
(c)    Parent shall obtain and prepay an extended reporting period of six years
under each of the D&O Insurance Policies (the “Run-Off Insurance”); Parent shall
use commercially reasonable efforts to obtain such Run-Off Insurance prior to
the First Closing, and in the event Parent is unable to acquire Run-Off
Insurance prior to the First Closing, Parent shall obtain it as promptly as
practicable thereafter, and such Run-Off Insurance shall have a commencement
date of the First Closing Date. Such Run-Off Insurance shall be obtained on
terms and conditions substantially similar to the terms and conditions in the
current D&O Insurance Policies.
Section 5.9    Interest in Intellectual Property.
(a)    Except as specifically provided in this Section 5.9 or the Transitional
Trademark License Agreement, Purchaser acknowledges and agrees that none of
Purchaser or its Affiliates (including, after any Closing, the Subject Companies
transferred at such Closing) is purchasing, acquiring, receiving a license to or
otherwise obtaining any right, title or interest in, to or under any
Intellectual Property owned or licensed by Parent or any of its Affiliates
(other than the Target Companies to the extent they are purchased and sold
hereunder), including the Parent Trademarks.
(b)    Except as expressly permitted in the Transitional Trademark License
Agreement, (i) Purchaser shall, and shall cause its Affiliates (which, as of and
after any Closing, shall include the Target Business Segment transferred at such
Closing) to, cease and discontinue all uses of the Parent Trademarks, and (ii)
Parent shall, and shall cause its Affiliates to, cease and discontinue all uses
of the Company Trademarks. Purchaser, for itself and its Affiliates (which, as
of and after any Closing, shall include the Subject Companies transferred at
such Closing), agrees that the rights of the Target Companies to the Parent
Trademarks pursuant to the terms of any trademark agreements between Parent and
its Affiliates, on the one hand, and such Target Companies, on the other hand,
shall terminate as of the Closing relating to such Target Company and be
replaced by such rights as are provided by the Transitional Trademark License
Agreement. Parent, for itself and its Affiliates, agrees that any of their
respective rights to the Company Trademarks pursuant to the terms of any
trademark agreements between Parent and its Affiliates, on the one hand, and any
Target Company, on the other hand, shall terminate as of the Closing relating to
such Target Company and be replaced by such rights as are provided by the
Transitional Trademark License Agreement.

62







--------------------------------------------------------------------------------




(c)    Purchaser hereby irrevocably and unconditionally covenants, and will
cause its Affiliates (which, as of and after any Closing, shall include the
Subject Companies transferred at such Closing) and its and their respective
successors and assigns to covenant, not to, after any Closing, assert, initiate,
file, or otherwise commence anywhere in the world any Action, or participate in
or provide support for any such Action, against Parent or its Affiliates, or
their respective successors or assigns or their respective officers, directors,
employees, agents, direct or indirect customers, users, licensees, direct or
indirect suppliers, service providers, distributors, resellers or contractors
for infringement, misappropriation, or other violation of any patents,
copyrights or trade secrets (in each case, other than with respect to software)
owned by any of the Subject Companies transferred at such Closing and used in
the ordinary course of business at that time by Parent or its Affiliates other
than the Target Companies.
(d)    Parent and other Sellers each hereby grant to Purchaser and its
Affiliates (including the Target Companies) a worldwide, perpetual and
irrevocable license under their respective owned Intellectual Property that is
in existence and used in each Target Business Segment on each Closing Date
(other than Trademarks), for use in the Target Business solely in the manner
used in the Target Business as of the applicable Closing Date, it being
understood that with respect to any Intellectual Property associated with any
website, website content, marketing collateral or any similar materials in
Mexico, such materials may be used in their current form as permitted under the
Transitional Trademark License Agreement for Mexico.
(e)    Prior to the first Closing, Parent shall, and shall cause its Affiliates
to, use commercially reasonable efforts to ensure that: (i) all Scheduled
Intellectual Property is properly filed in the current name of one of the Target
Companies in the applicable jurisdiction; (ii) sole and exclusive title to all
software (x) owned by Parent or its Subsidiaries and used exclusively by or for
the Target Companies and/or (y) identified as having ownership by “GMAC” under
the “IP Ownership” column in Section 5.9(e) of the Parent Disclosure Letter, is
transferred to a Target Company; (iii) all ownership interest Parent and any
applicable Affiliate has in the software identified under the heading “HP
Software” of Section 5.9(e) of the Parent Disclosure Letter is transferred to a
Target Company; (iv) all licenses to software (x) used by or for the Target
Companies and not used by Parent itself or for its other Subsidiaries or (y)
identified as “Licensed” under the “IP Ownership” column in Section 5.9(e) of
the Parent Disclosure Letter, are transferred to a Target Company, subject to
any transfer or assignment restrictions set forth in such licenses; and (v) it
works with Purchaser in good faith to determine if any Trademarks owned by
Parent or its Affiliates and used exclusively by the Target Companies other than
the Scheduled Intellectual Property, the Parent In-Process Marks and the Company
In-Process Marks should be transferred to a Target Company; with the Parties in
each case to equally share all costs related thereto (collectively, the “Title
Corrections”); with the Parties in each case to equally share all costs related
thereto, except for fees associated with any consent obtained under (vi) above
which shall be borne solely by Purchaser. If, as of any Closing, any Title
Correction has not been completed that is applicable to the Target Companies
involved in such Closing, Purchaser shall take all actions necessary to complete
such Title Correction after such Closing. After such Closing, Parent shall
cooperate in good faith with Purchaser in effectuating Title Corrections,
including, but not limited to, the timely execution and delivery of necessary
documentation to Purchaser.

63







--------------------------------------------------------------------------------




(f)    Within 14 days after the date hereof, Parent shall deliver to Purchaser a
list of known deviations from the Ally Global Information Security Policy and
any associated mitigating measures taken.
(g)    Within 30 days after the date hereof, Parent shall deliver to Purchaser a
list of all registered Internet domain names owned by the Target Companies or
owned by Parent or its Affiliates and used by the Target Companies. For such
domain names that contain a Target Company Trademark but not a Parent Trademark,
Parent shall transfer ownership to a Target Company to the extent not already
owned by a Target Company; for such domain names that contain a Parent Trademark
but not a Target Company Trademark, Target Company shall transfer ownership to
the Parent or its Affiliates to the extent not currently owned by the Parent or
its Affiliates and Parent or its Affiliates shall license such domain names to
the relevant Target Company(ies) pursuant to the relevant Transitional Trademark
License Agreement (by adding it to the list of Licensed Trademarks). For all
other such domain names, the parties shall negotiate in good faith on ownership
and usage rights thereto, provided that neither party shall be forced to abandon
use of a domain name without a reasonable transitional period. For purposes of
this provision, the terms “Target Company Trademark” and “Parent Trademark”
shall include misspellings thereof.
Section 5.10    Cooperation Regarding Transition Arrangements.
(b)    Subject to applicable Law, with respect to each Subject Company, between
the date of this Agreement and the earlier of the Closing for such Subject
Company and the termination of this Agreement, each Party shall reasonably
cooperate with the other Party to assist each other in planning and implementing
necessary and appropriate policies, procedures and other arrangements in
connection with the transition of ownership of such Subject Company, including
the services to be provided pursuant to the Transition Services Agreement. As
necessary in connection therewith, each Party shall designate certain of their
respective employees as “Transition Coordinators” to coordinate planning and
implementation contemplated by this Section 5.10(a).
(c)    The Parties shall, and shall cause their respective Affiliates to, use
their respective reasonable best efforts to obtain any consents and approvals
and make any other notifications that may be required in connection with the
provision of services and access to certain facilities following any Closing
pursuant to the Transition Services Agreement. The Parties agree that any costs
and expenses payable to third parties (other than the respective Representatives
of each of the Parties) in connection with the procurement of any such consents
or waivers of third parties necessary or advisable for the provision of such
services and access to such facilities shall be borne by the Party who (or whose
Affiliates) will receive such services or access pursuant to the Transition
Services Agreement. If the Parties are unable to obtain any such consent or
approval prior to the applicable Closing, the Parties shall use reasonable best
efforts to obtain, as of such Closing, a commercially reasonable alternative to
such services and access to the facilities and the costs and expenses payable to
obtain such alternative (but not the costs and expenses for the ongoing receipt
of such alternative services and access to the facilities) shall be borne by the
Party who (or whose Affiliates) will receive such services or access pursuant to
the Transition Services Agreement.

64







--------------------------------------------------------------------------------




Section 5.11    Employee Matters.
(c)    Effective as of and from the applicable Closing, each Continuing Employee
(as defined below) as of immediately prior to the applicable Closing shall
continue in employment as of the applicable Closing Date with the applicable
Target Company. To the extent that the Purchaser and any of its Affiliates
requires the services of any Key Person prior to the applicable Closing Date on
which such Key Person becomes either a Transferred Employee or a Continuing
Employee, the parties agree to enter into a transition services agreement
covering the provision of such services having terms substantially similar to
those contained in the Global Services Agreement between the parties as of the
date hereof; and to the extent that the Purchaser and its Affiliates require the
services of any employees or consultants of a Target Company other than a Key
Person prior to the applicable Closing Date, the parties agree to mutually and
reasonably agree on such other employees or consultants selected to provide
services pursuant to such transition services agreement. For a period of one
year following the applicable Closing Date, neither the Purchaser nor any of its
Affiliates shall transfer the employment of any employee employed by a Target
Company located in France immediately prior to the applicable Closing Date to a
different entity to the extent that such transfer could create Liability for
Parent or any of its Affiliates. For the avoidance of doubt, any reference under
this Section 5.11 and Section 5.11(a) of Parent’s Disclosure Letter to the
“applicable Closing” or “applicable Closing Date” in respect of any Business
Employee providing services to GMAC-SAIC Automotive Finance Company Limited
shall be the Completion Date (as defined in the Share Transfer Agreement, dated
as of the date hereof, between Parent and Purchaser with respect to the sale and
transfer of Parent’s 40% equity interest in GMAC-SAIC).
(d)    By the later of 60 days following the date hereof or the 21st day before
the Effective Hire Date, Purchaser shall or shall cause an Affiliate thereof to
make an offer of employment in writing to each Business Employee set forth on
Section 5.11(a) of Parent’s Disclosure Letter; provided that such Business
Employee is still employed by Parent or an Affiliate thereof as of such date,
and, provided further, that Parent and its Affiliates have complied with all of
its obligations under the terms of this Agreement in respect of the Business
Employees as of the date of such offer of employment. The Purchaser shall
provide a draft of its form of employment offer to Parent for review over a
reasonable period of time and shall reasonably consider in good faith any
comments provided by Parent prior to delivery of any written employment offer to
any Business Employee. Each such offer of employment shall be in compliance with
applicable Law, with such employment to take effect under the terms stated
herein upon the applicable Business Employee’s Effective Hire Date. Subject to
the requirements of applicable Law, each such offer to a Business Employee shall
be for employment (A) in a position comparable to such Business Employee’s
position as of the time such offer is made, (B) with base compensation and
target incentive compensation opportunities substantially comparable to the
aggregate amount of such Business Employee’s base compensation and target
incentive compensation opportunities (including the value of equity compensation
opportunities, it being understood that such portion of the Business Employee’s
compensation does not need to be in the form of equity based compensation but
excluding change in control or retention bonuses) immediately preceding the
Effective Hire Date; provided, however, that with respect to cash annual
incentive compensation opportunities, the relevant comparison shall be to the
amount of such cash annual incentive

65







--------------------------------------------------------------------------------




compensation opportunities as in effect as of the date hereof, (C) at a work
location within 35 miles of such Business Employee’s current work location and
(D) with employee welfare and retirement benefits that are substantially
comparable in the aggregate to the welfare and retirement benefits provided to
such Business Employee in the aggregate immediately preceding the Effective Hire
Date (collectively, the “Initial Terms and Conditions of Employment”). Business
Employees who commence employment with Purchaser or its Affiliates shall be
referred to herein as “Transferred Employees.” Transferred Employees shall be
provided with the Initial Terms and Conditions of Employment during their
employment through the first anniversary of the applicable Effective Hire Date.
Parent shall provide Purchaser with information that Purchaser reasonably
requests to comply with Purchaser’s obligations under this Section 5.11(b),
including with respect to each Business Employee, to update his or her current
base compensation, date of hire, position and work location, and to provide
correct summaries of all benefit and compensation plans, contracts, policies,
agreements or arrangements in which Business Employees participate. Purchaser
shall provide Parent with information that Parent reasonably requests (A) to
verify that such offers of employment are in compliance with this Section
5.11(a) and (B) regarding Business Employees’ acceptances and rejections of such
offers of employment. Business Employees’ commencement of employment with
Purchaser shall not be conditioned upon such employees satisfactorily completing
a background investigation, drug test or other employment screening process
except to the extent that any such process is required as a matter of such
employees’ professional certification or qualification or Purchaser’s and any of
its Affiliates’ obtaining or maintaining a license, permit or authorization to
conduct business, if any, and shall not include a probationary period. Purchaser
and its Affiliates shall be responsible to provide each Business Employee who
does not receive an employment offer that complies with this Section 5.11(b) or
is terminated by Purchaser and its Affiliates within one year following the
Effective Hire Date with severance payments and benefits that are on
substantially similar terms and in the same amount as the severance payments and
benefits that would have been provided by Parent and its Affiliates to such
Business Employee, had such termination occurred immediately prior to the
Effective Hire Date, under the terms of the written severance benefit plan or
arrangement applicable to each such Business Employee (a correct copy of which
has been made available to Purchaser). Effective as of the Effective Hire Date,
the Transferred Employees shall cease to actively participate in and to accrue
benefits under the employee benefit plans and programs of Parent and its
Affiliates. The “Effective Hire Date” shall mean, with respect to each Business
Employee, the date set forth for each such Business Employee in Section 5.11(a)
of Parent’s Disclosure Letter.
(e)    Purchaser shall, or shall cause its Affiliates to treat each
non-union employee of a Target Company who continues in employment with the
Target Companies as of or after the applicable Closing Date as a “Continuing
Employee”. Subject to compliance with applicable Law, Continuing Employees,
during their employment with the Purchaser or any Affiliate thereof after the
applicable Closing Date shall receive during the one-year period commencing on
the applicable Closing Date or such longer period as required by applicable Law,
(i) base compensation and target-incentive compensation opportunities that, in
the aggregate, are substantially comparable to the aggregate amount of base
compensation and target incentive compensation opportunities (including the
value of equity compensation opportunities, it being understood that such
portion of the Continuing Employee’s compensation does not need to be in the
form of equity

66







--------------------------------------------------------------------------------




based compensation but excluding change in control, retention or similar
compensation) as in effect for each such Continuing Employee as of immediately
prior to the applicable Closing, provided, however, that with respect to cash
annual incentive compensation opportunities, the relevant comparison shall be to
the amount of such cash annual incentive compensation opportunities as in effect
as of the date hereof, (ii) employee welfare and retirement benefits, that, in
the aggregate, are substantially comparable to those in effect for each such
Continuing Employee immediately before the applicable Closing, and (iii)
severance benefits that are on substantially similar terms to and in the same
amount as severance benefits provided by the applicable Target Companies to each
such Continuing Employee immediately prior to the applicable Closing under the
terms of the applicable, written severance benefit plan or arrangement (a
complete copy of which has been made available to Purchaser) or as required
under applicable Law; provided, however, that the foregoing shall not apply to
any employee of any Target Company who is a member of a union (regardless of
whether they are covered by a collective bargaining agreement or a labor
agreement), and the parties intend that, following the applicable Closing, such
union employees shall continue to be provided with compensation and employee
benefits consistent with the terms of the applicable collective bargaining
agreement or applicable labor agreement, each such union employee’s employment
contract (if applicable), and applicable Law.
(f)    For purposes of vesting, benefit accrual, vacation and sick time credit
and eligibility to participate under the Purchaser Benefit Plans, each
Transferred Employee and Continuing Employee shall be credited with his or her
years of service with the Parent, Target Companies and any Affiliates thereof,
and their respective predecessors before the applicable Closing, to the same
extent as such Transferred Employee or Continuing Employee was entitled, before
the applicable Closing, to credit for such service under any similar Target
Company Benefit Plan or similar benefit plan of Parent in which such Transferred
Employee or Continuing Employee participated or was eligible to participate
immediately prior to the applicable Closing; provided that the foregoing shall
not apply to the extent that its application would result in a duplication of
benefits with respect to the same period of service. In addition, and without
limiting the generality of the foregoing, Purchaser shall cause or shall cause
its applicable Affiliates (other than Purchaser Topco, General Motors Holdings
LLC or General Motors LLC) to cause (i) each Transferred Employee and Continuing
Employee to be immediately eligible to participate, without any waiting time, in
any and all benefit and compensation plans, contracts, policies and arrangements
of Purchaser or its applicable Affiliates (the “Purchaser Benefit Plans”) to the
extent coverage under any such Purchaser Benefit Plan is replacing comparable
coverage under a Target Company Benefit Plan or similar benefit plan of Parent
or its Affiliates in which such Transferred Employee or Continuing Employee
participated immediately before the Closing (such plans, collectively, the “Old
Plans”), and (ii) for purposes of each Purchaser Benefit Plan providing medical,
dental, pharmaceutical and/or vision benefits to any Transferred Employee or
Continuing Employee, any evidence of insurability requirements, all pre-existing
condition exclusions and actively-at-work requirements of such Purchaser Benefit
Plan to be waived for such Transferred Employee or Continuing Employee and his
or her covered dependents. Parent shall cause any eligible expenses incurred by
any Transferred Employee or Continuing Employee and his or her covered
dependents during the portion of the plan year of the Old Plan ending on the
date such Transferred Employee or Continuing Employee’s participation in the
corresponding Purchaser Benefit Plan begins to be taken into account under such
Purchaser Benefit Plan for purposes of

67







--------------------------------------------------------------------------------




satisfying all deductible, coinsurance and maximum out-of-pocket requirements
applicable to such Transferred Employee or Continuing Employee and his or her
covered dependents for the applicable plan year. For the avoidance of doubt, no
Business Employee, Continuing Employee or any other Target Company employee
shall have the right to participate in or to any new benefit accrual in any
benefit and compensation plan, contract, policy or arrangement sponsored or
maintained by Purchaser Topco, General Motors Holdings LLC, or General Motors
LLC; however, each Continuing Employee or Transferred Employee who was a
participant in the General Motors Retirement Program for Salaried Employees
(“SRP”) at the time of terminating employment with General Motors Corporation or
any of its Affiliates in connection with the divestiture of GMAC LLC and its
subsidiaries and was granted the right to continue to accrue vesting and
eligibility service under the SRP pursuant to the terms of the Revised
Memorandum of Understanding between General Motors Corporation and GMAC LLC,
dated as of November 29, 2006 (“SRP MOU”), shall continue to be eligible to
accrue such vesting and eligibility service credits on the same basis as prior
to his or her Effective Hire Date or the applicable Closing Date with respect to
his or her employment with Purchaser and its Affiliates (including the Target
Companies) to determine vesting and retirement eligibility with respect to the
SRP pursuant to the terms of the SRP and the relevant provision of the SRP MOU,
as set forth in Section 5.11(d) of Parent’s Disclosure Letter. For the avoidance
of doubt, nothing herein shall restrict Purchaser and its Affiliates (including
the Target Companies) from, at any time, amending, modifying or terminating, as
applicable, the SRP, any Purchaser Benefit Plan, any Old Plan, any Target
Company Benefit Plan or any other plan sponsored or maintained by Purchaser or
its Affiliates (including the Target Companies).
(g)    Parent and its Affiliates shall, or shall cause the applicable Target
Company to pay any amounts that are payable in respect of the Retention
Agreements with Target Company employees set forth on Section 5.11(e) of the
Parent’s Disclosure Letter (the “Retention Agreements”), as earned in respect of
the applicable Continuing Employee’s employment with Parent and its Affiliates
on or prior to, and in no event later than as soon as commercially practicable
following, the applicable Closing Date. Parent and its Affiliates shall be
solely responsible for the payment of any and all retention, change in control
or other similar compensation or benefit payments which are or may become
payable to any Transferred Employee with the consummation of the transactions
contemplated hereby or under Parent Benefit Plans, in each case in accordance
with and subject to the terms of the relevant plan, agreement or program, as
applicable.
(h)    Parent and its Affiliates shall pay any and all compensation payable to
any current or former employee, director or individual independent contractor or
individual consultant of any Target Company under the Parent Benefit Plans,
including under the Ally Financial, Inc. Long-Term Equity Compensation Incentive
Plan and the Ally Financial, Inc. Annual Incentive Plans, in accordance with and
subject to the terms of any such plans or arrangements, except to the extent
that such payments are accrued on the audited combined balance sheet of the
Target Companies for purposes of the Final Closing Statement. With respect to
2013 bonuses for Transferred Employees, Parent and its applicable Affiliates
shall accrue for such bonuses for each Transferred Employee for each month from
the beginning of the 2013 calendar year through the Effective Hire Date the
monthly pro rata amount of such Transferred Employee’s actual 2012 bonus amount,
subject to adjustments for reasons that are consistent with past practice, and
shall pay a cash

68







--------------------------------------------------------------------------------




amount to Purchaser and its Affiliates equal to the aggregate amount of such
accrual for each Transferred Employee promptly following such Effective Hire
Date, and the Purchaser shall, or shall cause its Affiliates to, pay each such
Transferred Employee a cash incentive bonus in respect of 2013 at least equal to
the amount of the aggregate amount of bonus accrual paid by Parent and its
Affiliates to Purchaser and its Affiliates in respect of such Transferred
Employee.
(i)    For the avoidance of doubt, except to the extent that such payments are
accrued on the audited combined balance sheet of the Target Companies for
purposes of the Final Closing Statement, Parent and its Affiliates (other than
the Target Companies) shall reimburse Purchaser and its Affiliates to the extent
that Purchaser and its Affiliates (including the Target Companies) pay any
incentive compensation, retention, change in control or other similar
compensation or benefit payments relating to any periods prior to the applicable
Closing Date (for the avoidance of doubt, including without limitation under the
Ally Financial, Inc. Long-Term Equity Compensation Incentive Plan, the Ally
Financial, Inc. Annual Incentive Plans, and pursuant to the Retention
Agreements) to any current or former employee, director or individual
independent contractor or individual consultant of any Target Company or any
Business Employee.
(j)    To avoid doubt, effective as of the applicable Closing, Purchaser and its
Affiliates shall assume or, as applicable, continue to maintain, the applicable
Pension Plan(s) listed in Section 5.11(h) of Parent’s Disclosure Letter (each, a
“Pension Plan” and collectively, the “Pension Plans”) and shall be solely
responsible for all Liabilities with respect to such Pension Plans and shall
hold harmless Parent and its Affiliates in respect of such Pension Plans.
(k)    Purchaser and Parent each shall, and shall each cause its respective
Affiliates to, timely comply with all applicable labor or employment Laws of the
applicable jurisdictions and any collective bargaining agreements or similar
agreements applicable to the employees of the Target Companies to inform and/or
consult with the relevant local unions and works councils, in each case in
connection with the transactions contemplated hereby. Purchaser and Parent shall
reasonably cooperate with each other with respect to the provision of
information required or desirable to be provided to any unions or works councils
in respect of the transactions contemplated hereby.
(l)    Purchaser and Parent acknowledge and agree that all provisions contained
in this Section 5.11 are included for the sole benefit of Purchaser and Parent
and nothing contained herein shall (i) be construed as an amendment to any
employee benefit plan or program, (ii) create any third-party beneficiary or
other rights in any other Person, including any employee or former employee of
any of Purchaser, Parent, the Target Companies or any of their respective
Affiliates, or any dependent or beneficiary thereof, or (iii) otherwise obligate
Purchaser or Parent or any of their respective Affiliates to maintain any
particular employee benefit plan or retain the employment of any particular
employee following the applicable Closing Date.
Section 5.12    Termination of Certain Affiliate Arrangements; Replacement of
Guarantees and Transferred Derivatives; Certain Releases.
(i)    Subject to applicable Law, on or prior to any Closing (i) all Related
Party Contracts (other than (i) those set forth in Section 5.12(a) of Parent’s
Disclosure Letter (subject to the

69







--------------------------------------------------------------------------------




conditions described therein) and (ii) all Intercompany Loans, which shall be
treated as described in Section 5.17) shall be terminated as between Parent or
any of its Affiliates (other than any Subject Company), on the one hand, and any
of the Subject Companies, on the other hand, and all payables and receivables
under any Related Party Contracts so terminated shall have been settled, and
(ii) with respect to the Related Party Contracts terminated on or prior to such
Closing Date pursuant to Section 5.12(a)(i), Parent shall deliver mutual
releases executed by Parent or such Affiliates that are party to such Related
Party Contracts, on the one hand, and such Subject Companies that are party to
such Related Party Contracts, on the other hand, providing that no further
payments are due, or may become due, under or in respect of such terminated
Related Party Contracts, by either Parent or such Affiliates, on the one hand,
and by such Subject Companies, on the other; provided that, while all amounts
outstanding under such Related Party Contracts shall be paid in connection with
such termination, in no event shall Parent or any of its Affiliates, or any
Subject Company, pay any termination fee or other financial penalty in
connection with any such termination or release.
(j)    Subject to applicable Law, at or prior to any Closing, Purchaser shall,
with respect to the Subject Companies and any portion of the Target Business to
be purchased and sold at such Closing, (i) arrange for substitute letters of
credit, guarantees and other obligations or commitments to replace (A) any
letters of credit, guarantees (including any guarantees in connection with any
Securitization Transaction), surety bonds, performance bonds, capital
maintenance agreements or commitments, and other contractual obligations or
commitments entered into by or on behalf of Parent or any of its Affiliates
(other than solely by any of the Subject Companies) in connection with the
Subject Companies and their businesses (together, the “Parent Guarantees”)
listed on Section 5.12(b)(i) of Parent’s Disclosure Letter outstanding as of the
date hereof and (B) any Parent Guarantees entered into in the ordinary course of
business, consistent with past practice and in compliance with the provisions
hereof, on or after the date hereof and prior to such Closing, (ii) assume all
obligations under each Parent Guarantee relating to such Subject Companies and
their businesses, obtaining from the creditor or other counterparty a full
release (in a form reasonably satisfactory to Parent) of all parties liable,
directly or indirectly, for reimbursement to the creditor or counterparty, as
the case may be, or fulfillment of other obligations to a counterparty in
connection with amounts drawn under the Parent Guarantees or due under such
Transferred Derivatives, or (iii) obtain from the creditor or other counterparty
a waiver, release and discharge of any such Parent Guarantee (in a form
reasonably satisfactory to Parent). Purchaser and its Affiliates shall make, or
cause to be made, any required filings before any applicable Government
Authority in connection with the foregoing. Purchaser further agrees that to the
extent (1) the beneficiary or counterparty under any Parent Guarantee does not
accept any such substitute letter of credit, guarantee or other obligation or
commitment proffered by Purchaser, or (2) Purchaser is unable to obtain from the
beneficiary or counterparty under any Parent Guarantee a full release (in a form
reasonably satisfactory to Parent) as contemplated by Section 5.12(b)(ii) or
Section 5.12(b)(iii), Purchaser shall indemnify, defend and hold harmless Parent
and its Affiliates against, and reimburse Parent and its Affiliates for, any and
all amounts paid, including costs or expenses in connection with such Parent
Guarantees, including Parent’s and its Affiliates’ expenses in maintaining such
Parent Guarantees, whether or not any such Parent Guarantee is drawn upon or
required to be performed, and shall in any event promptly (and in any event
within three Business Days) reimburse Parent and its Affiliates to the extent
any Parent Guarantee is called upon, and

70







--------------------------------------------------------------------------------




Parent or its Affiliates make any payment or are obligated to reimburse the
party issuing the Parent Guarantee.
(k)    Subject to Section 5.12(a) and Section 5.20, and without prejudice to the
Parties’ respective indemnification obligations under Article VIII, at or prior
to any Closing, (i) the Subject Companies shall execute releases acquitting,
releasing and discharging Parent and its Affiliates (other than such Subject
Companies) from any and all Liabilities to such Subject Companies that exist as
of such Closing Date or that arise in the future from events or occurrences
taking place prior to or as of such Closing Date, other than in respect of the
Contracts disclosed in Section 5.12(a)(i) of Parent’s Disclosure Letter, and
(ii) Parent and its Affiliates (other than such Subject Companies) shall execute
releases acquitting, releasing and discharging such Subject Companies from any
and all Liabilities to Parent or any of its Affiliates (other than such Subject
Companies) that exist as of such Closing Date or that arise in the future from
events or occurrences taking place prior to or as of such Closing Date, other
than in respect of the Contracts disclosed in Section 5.12(a)(i) of Parent’s
Disclosure Letter.
Section 5.13    Notices and Consents.
(e)    Prior to each Closing, the Parties will take all commercially reasonable
steps necessary, and proceed diligently and in good faith, as promptly as
practicable, to cause the relevant Subject Companies to give such notices to
third parties and obtain such third-party consents as Purchaser (acting
reasonably) deems necessary or desirable in connection with the transactions
contemplated by this Agreement; provided that Parent shall not be required to
incur any out-of-pocket expenses or make any payment to any third party in
connection with providing any such assistance, other than the payment of its
attorneys’ fees and expenses. The Parties agree that, in the event that any such
consent necessary or desirable to preserve for the Target Business or any of the
Subject Companies any right or benefit under any Contract to which a Subject
Company is a party is not obtained prior to the applicable Closing, Parent will,
subsequent to such Closing, reasonably cooperate (for a period not to exceed six
months from the Closing Date relating to such Subject Company) with Purchaser
and the relevant Subject Company in attempting to obtain such consent as
promptly thereafter as practicable; provided that Parent shall not be required
to incur any out-of-pocket expenses or make any payment to any third party in
connection with providing any such assistance.
(f)    Without limiting the generality of this Section 5.13, prior to the
applicable Closing, Parent shall, and shall cause the relevant Subject Companies
to use all commercially reasonable efforts necessary and proceed diligently and
in good faith, as promptly as practicable, to obtain the third-party consents
required under the outstanding indebtedness for borrowed money set forth on
Section 5.13 of Parent’s Disclosure Letter and any Securitization Transaction.
Section 5.14    Financing.
(a)    Until the Final Closing, Parent shall use its reasonable efforts to
provide, at Purchaser’s sole cost and expense, such reasonable cooperation and
assistance as may be reasonably requested by Purchaser in connection with the
preparation for and execution of any financing by Purchaser related to the
transactions contemplated by this Agreement, including to

71







--------------------------------------------------------------------------------




(i) cause appropriate officers and employees to be available at their offices
and on reasonable notice to meet with ratings agencies, prospective lenders,
underwriters and investors, as applicable, in presentations, meetings, road
shows and due diligence sessions, (ii) provide reasonable assistance with the
preparation of any ratings presentations, registration statements, prospectuses,
offering memoranda or other disclosure materials in connection therewith,
including the preparation of appropriate discussions of business, financial
statements, pro-forma financial statements and management discussion for
inclusion in any of the above, (iii) provide any reasonably expected sources for
any such financing with reasonable access to the properties, books and records
of the Target Companies (provided that they have entered into confidentiality
arrangements that are reasonably satisfactory to Parent), and (iv) direct its
independent accountants to provide reasonable assistance to Purchaser, including
in connection with providing customary consents and comfort letters consistent
with professional standards and industry practice; provided that (A) nothing in
this Section 5.14 shall require any cooperation to the extent that it would
unreasonably interfere with the business or operations of Parent or its
Affiliates and (B) none of Parent or its Affiliates shall be required to pay any
commitment or other similar fee for which it has not been advanced funds or
incur any other liability or provide any covenant or undertaking in connection
with any such financing. Purchaser shall promptly, upon request by Parent,
reimburse Parent for all reasonable and documented out-of-pocket costs and
expenses (including attorneys’ fees) incurred by Parent and its Affiliates in
connection with the cooperation and assistance contemplated by this Section
5.14(a). Notwithstanding anything to the contrary contained in this Agreement,
Parent shall not be deemed to be in breach of this Section 5.14(a) so long as
Parent has acted in good faith to cooperate and assist Purchaser as set forth in
this Section 5.14(a).
(b)    Until the Final Closing, in order to enable it or Purchaser to consummate
the transactions contemplated by the Transaction Documents and perform its
obligations thereunder, Purchaser Topco shall take all actions necessary to
(i) ensure Purchaser has access to $4,000,000,000 in revolving credit facility
capacity and (ii) provide financial support in the form of capital contributions
to Purchaser to the extent necessary to achieve on a pro forma basis immediately
following any Closing a ratio of Purchaser’s tangible equity to Purchaser’s
assets of no less than 10% (it being understood that Purchaser Topco has no
obligation to maintain thereafter such ratio).
(c)    Prior to the Closing in respect of the European Target Companies, Parent
and Purchaser shall use their commercially reasonable efforts to take all
actions necessary, including obtaining any regulatory or similar approvals or
Permits, to substitute GMAC PEARL B.V. (or, subject to consultation with and
consent of Purchaser, another Target Company) for GMAC IF with respect to any
outstanding Intercompany Loan (subject to Section 5.17) or other Related Party
Contracts between GMAC IF, on the one hand, and any Target Company, on the other
hand, with respect to funding for such Target Company. Parent shall, and shall
cause its Affiliates to, consult with Purchaser in advance of any such
substitution; provided that this Section 5.14(c) shall not require Parent and
its Affiliates to take any corporate action, to execute any document or other
instrument, or to incur any Liability that would (A) be effective prior to the
Closing in respect of the European Target Companies or (B) be a Liability of any
Person other than a European Target Company (and, for the avoidance of doubt, in
no event shall Parent or any of its Affiliates

72







--------------------------------------------------------------------------------




be required to enter into any Parent Guarantee in connection with this Section
5.14(c)). Purchaser shall consider in good faith any alternative proposal Parent
may develop in respect of the treatment of the Intercompany Loans described in
the previous sentence.
Section 5.15    Non-Compete; Non-Solicit.
(a)    With respect to each Target Business Segment, during the period beginning
on the Closing Date relating to such Target Business Segment and ending on the
third anniversary of such Closing Date (any such period, a “Non-Compete Term”),
Parent and its Controlled Affiliates (the “Restricted Persons”) shall not,
directly or indirectly, anywhere in each of the jurisdictions set forth on
Section 5.15(a) of Parent’s Disclosure Letter in the subsection relating to such
Target Business Segment (the “Restricted Territory”), originate or service
consumer, wholesale or commercial motor vehicle loans and leases, or directly or
indirectly own an interest in, manage, operate, finance or Control any Person
that provides any such products or services in the Restricted Territory
(collectively, the “Restricted Activity”).
(b)    Notwithstanding the foregoing, nothing in this Agreement shall prohibit
or in any way limit:
(i)    any Person other than the Restricted Persons from conducting any
Restricted Activity;
(ii)    any Restricted Person from performing any act or conducting any business
expressly required by this Agreement or any other Transaction Document;
(iii)    any Restricted Person from acquiring, owning or holding up to 4.99% of
the outstanding securities of an entity whose securities are listed and traded
on a nationally recognized securities exchange or market, whether or not in the
United States of America (provided that no Restricted Person may otherwise
Control the business or affairs of such entity) or holding or exercising rights
of ownership with respect to a security in a fiduciary, custodial or agency
capacity or otherwise for the benefit of or on behalf of customers or other
un-Affiliated beneficiaries;
(iv)    any Restricted Person from making passive investments for general
insurance accounts or investment management activities in the ordinary course of
its business;
(v)    the ownership of, any affiliation with, or the conduct of any other
activity with respect to, a Person that conducts, either directly or indirectly,
a Restricted Activity (any such Person, together with all of its Affiliates, a
“Competing Person”) that is the result of (1) a merger, consolidation, share
exchange, sale or purchase of assets, scheme of arrangement or similar business
combination involving any Restricted Person with any Competing Person or (2) the
acquisition of any Competing Person or any Equity Interests in any Competing
Person by any Restricted Person, if, in the case of either (1) or (2):
(A)    no more than 20% of such Competing Person’s total consolidated revenues
in its most recent fiscal year (excluding any revenues of

73







--------------------------------------------------------------------------------




any Restricted Person) in each Restricted Region in which it operated in the
calendar year prior to such ownership or affiliation change from activities that
constitute Restricted Activities; and
(B)    such Competing Person did not generate total consolidated revenues in its
most recent fiscal year (excluding any revenues of such Restricted Person) in
any Specified Jurisdiction in which it operated in the calendar year prior to
such ownership or affiliation change from activities that constitute Restricted
Activities in an amount that would exceed the applicable Specified Jurisdiction
Cap;
(vi)    any Restricted Person from acquiring a Competing Person or more than
4.99% of the outstanding Equity Interests in any Competing Person that generated
total consolidated revenues in its most recently completed fiscal year prior to
such acquisition from activities that constitute Restricted Activities in excess
of the thresholds set forth in Section 5.15(b)(v); provided, however, that such
Restricted Person shall use its reasonable best efforts to (i) divest, within
one year of its acquisition a sufficient portion of such Competing Person
necessary to satisfy such thresholds and (ii) after such divestiture has
occurred, not exceed such thresholds for the duration of the remaining
Non-Compete Term.
(vii)     (A) any Person not Affiliated with Parent that acquires Parent or any
of its Affiliates or their respective successors or substantially all of their
respective assets or business, or any of such Person’s Affiliates or (B) any
Person resulting from any merger, consolidation, share exchange, sale or
purchase of assets, scheme of arrangement or similar business combination (a
“Business Combination”) of Parent or any of its successors with or into any
other Person not Affiliated with Parent, or any of such Person’s Affiliates, if
(1) the directors of Parent immediately prior to such transaction do not serve
as a majority of the directors of the surviving Person or direct or indirect
parent of the surviving Person following such Business Combination, and (2) the
equity holders of Parent or any successor immediately before such Business
Combination own, immediately following such transaction no more than 50% of the
outstanding capital stock of the surviving Person or the direct or indirect
parent of the surviving Person;
(viii)    any Restricted Person from foreclosing on collateral of or acquiring
any of the outstanding Equity Interests in any Person that has outstanding
indebtedness to any Restricted Person, or engaging in any activities otherwise
prohibited by this Section 5.15 in connection with any such Person as a result
of the acquisition of such Equity Interests, in connection with a debt
previously contracted in a distressed or troubled situation;
(ix)    any Restricted Person from continuing any businesses or operations in
wind-down or liquidation that are not being acquired by Purchaser pursuant to
this Agreement; provided, however, that such Restricted Person shall not conduct
any Restricted Activity not already conducted prior to such Closing;
(x)    any Restricted Person from providing transition or separation services to
any Person in connection with Parent’s publicly announced strategy to sell its
Mexican insurance

74







--------------------------------------------------------------------------------




operations, its Canadian motor vehicle finance operations and deposit taking
operations and the warranty insurance business conducted under the CarCare Plan
brand;
(xi)    any Restricted Person from undertaking general advertising or marketing
campaigns not targeting customers, clients or other third-party beneficiaries of
the Target Companies; or
(xii)    any Restricted Person from owning and servicing the assets described in
Section 5.21 of Parent’s Disclosure Letter.
(c)    Nothing in this Agreement shall require any Restricted Person to
terminate any instruments or Contracts of or with any customers, clients or
other third-party beneficiaries in effect as of the date hereof, or prohibit or
otherwise limit any of them from performing their respective binding obligations
in effect as of the Closing at which such instruments, Contracts or performance
first become a Restricted Activity pursuant to this Section 5.15.
(d)    Notwithstanding anything to the contrary contained in this Agreement, the
parties acknowledge and agree that (i) no current or future Affiliate of Parent
(or any of such Affiliate’s direct or indirect Subsidiaries) shall be subject to
any of the restrictions or requirements set forth in this Section 5.15 at any
time following the date on which Parent, directly or indirectly, no longer
Controls such Person; (ii) no current or future Affiliates of Parent (or any of
such Affiliate’s direct or indirect Subsidiaries) shall be subject to any of the
restrictions or requirements set forth in this Section 5.15 at any time for
conducting a Restricted Activity outside of any Restricted Territory for the
benefit of customers, clients or other third-party beneficiaries who also may
reside or otherwise have a presence within a Restricted Territory; and (iii)
neither GMAC-SAIC, nor any successor joint venture, shall constitute an
“Affiliate” of Parent for purposes of this Section 5.15.
(e)    Parent acknowledges that the covenants in this Section 5.15 are necessary
in order to induce Purchaser to enter into and consummate the transactions
contemplated by this Agreement, are required by Purchaser in connection with the
transactions contemplated by this Agreement, and that Purchaser would not enter
into and consummate the transactions contemplated by this Agreement without the
agreement of Parent to the covenants contained in this Section 5.15. In the
event that any of the provisions of this Section 5.15 should ever be finally
adjudicated to exceed the time, scope, geographic or other limitations permitted
by applicable Law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, scope, geographic or other
limitations enforceable under applicable Law.
(f)    For three years following the date on which any of the following
individuals become employees, directly or indirectly, of Purchaser and its
Affiliates (including any Subject Companies) as a result of any Closing
hereunder, the Restricted Persons shall not, directly or indirectly engage in
any of the following activities:
(i)    with respect to any of the individuals set forth on Section 5.15(f)(i) of
Parent’s Disclosure Letter (each, a “Key Person”), cause, solicit, induce or
encourage any such individual to leave such employment or hire, employ or
otherwise engage any such individual;

75







--------------------------------------------------------------------------------




(ii)    with respect to any of the individuals set forth on Section 5.15(f)(ii)
of Parent’s Disclosure Letter, cause, solicit, induce or encourage any such
individual to leave such employment or hire, employ or otherwise engage any such
individual; or
(iii)    with respect to any individual who was an employee at or above the
management level set forth on Section 5.15(f)(iii) of Parent’s Disclosure Letter
of the international operations of Parent immediately prior to the applicable
Closing, cause, solicit, induce or encourage any such individual to leave such
employment;
provided that nothing herein shall be construed to prevent or prohibit any
Restricted Person (A) in the case of clauses (ii) and (iii) above, from hiring
or soliciting for employment any individual (1) who has not been an employee of
any Target Company or Purchaser for at least three months prior to any direct or
indirect solicitation or encouragement from any Restricted Person (other than
solicitations or encouragements not otherwise in violation of this Section
5.15(f)), or (2) was involuntarily terminated by Purchaser or the Subject
Companies, as applicable and (B) from, in the case of clause (iii) only, hiring,
and in the case of clauses (i) through (iii), soliciting for employment, any
individual (1) through the use of, or who responds to, general mass
solicitations for employment (including advertisements) or a third-party
recruiter (in each case, not specifically directed toward employees of the
Subject Companies), or (2) who contacts any Restricted Person on his or her own
initiative without any prior direct or indirect solicitation or encouragement
from any Restricted Person in violation of this Section 5.15(f).
Section 5.16    Other Transaction Documents. At each Closing, each Party shall,
and shall cause its respective Affiliates to, execute each Transaction Document
(other than this Agreement) to which it is contemplated to be a party and which
is to be executed and delivered in connection with such Closing hereunder.
Section 5.17    Intercompany Loans.
(j)    At:
(iv)    the Closing relating to the Brazilian Target Companies, Purchaser shall
repay, or cause each applicable Brazilian Target Company to repay, an amount
equal to the then-outstanding principal amount and accrued but unpaid interest
under each Intercompany Loan to which such Brazilian Target Company is a party
in accordance with the terms and conditions of such Intercompany Loan;
(v)    the Closing relating to the MCC Target Companies, Purchaser shall repay,
or cause each applicable MCC Target Company to repay, an amount equal to the
then-outstanding principal amount and accrued but unpaid interest under each
Intercompany Loan to which such MCC Target Company is a party in accordance with
the terms and conditions of such Intercompany Loan; and
(vi)    the Closing relating to the European Target Companies, Purchaser shall
repay, or cause each applicable European Target Company to repay, an amount
equal to the then-

76







--------------------------------------------------------------------------------




outstanding principal amount and accrued but unpaid interest under each
Intercompany Loan to which such European Target Company is a party in accordance
with the terms and conditions of such Intercompany Loan (each, a “European
Intercompany Loan”); provided, however, that Purchaser may, by delivery of
written notice to Parent at least 45 days prior to the estimated date of such
Closing, defer the repayment of any then-outstanding principal amount of
European Intercompany Loans up to $2,000,000,000 until the Final Closing if (i)
the terms of such European Intercompany Loans are amended prior to such Closing
to reflect terms substantially similar to those set forth in Schedule 5.17 and
reflecting market conditions at the time of such Closing, and (ii) Parent and
Purchaser are able to agree to definitive documentation relating to such
amendment before the fifth Business Day prior to such Closing. Parent and
Purchaser will use their commercially reasonable efforts to negotiate and agree
upon such terms and definitive documentation as promptly as possible after the
delivery of written notice to Parent of Purchaser’s election to defer repayment
of such European Intercompany Loans pursuant to this paragraph (a)(iii).
(k)    Notwithstanding Section 5.17(a), Purchaser may, by delivery of written
notice to Parent at least 45 days prior to the estimated date of the Final
Closing, defer the repayment of any then-outstanding principal amount of
European Intercompany Loans in excess of $2,000,000,000 until the first
anniversary of the Final Closing if (i) the terms of such European Intercompany
Loans are amended prior to the Final Closing to reflect terms substantially
similar to those set forth in Schedule 5.17 and reflecting market conditions at
the time of such Final Closing, and (ii) Parent and Purchaser are able to agree
to definitive documentation relating to such amendment before the fifth Business
Day prior to such Final Closing. Parent and Purchaser will use their
commercially reasonable efforts to negotiate and agree upon such terms and
definitive documentation as promptly as possible after the delivery of written
notice to Parent of Purchaser’s election to defer repayment of such European
Intercompany Loans pursuant to this paragraph (b).
(l)    In lieu of Purchaser paying or causing the repayment of European
Intercompany Loans pursuant to this Section 5.17 at the Final Closing, Purchaser
may, by delivery of written notice to Parent at least 45 days prior to the
estimated date of the Final Closing, elect to purchase one or more European
Intercompany Loans (in whole and not in part) from Parent or its Affiliates for
a purchase price equal to the then-outstanding principal amount of such European
Intercompany Loans plus all accrued but unpaid interest under such European
Intercompany Loans and otherwise on such terms and conditions as Parent and
Purchaser shall mutually agree (with each acting reasonably) no later than five
Business Days prior to the Final Closing. The then-outstanding principal amount
of any such European Intercompany Loans so purchased shall be counted in the
calculation of amounts repaid for purposes of the $2,000,000,000 threshold
referred to in Section 5.17(b).
(m)    At the Final Closing, Purchaser and Parent shall each execute or cause to
be executed any instrument, in form reasonably satisfactory to each of Purchaser
and Parent, reasonably requested by either such Party to facilitate the
transactions contemplated by this Section 5.17.
Section 5.18    Further Assurances. The Parties agree that, from time to time,
whether before, on or after any Closing Date, each of them shall execute and
deliver such further instruments of conveyance and transfer and take such other
action as may be reasonably requested by the other

77







--------------------------------------------------------------------------------




Party to carry out the purposes and intents of this Agreement.
Section 5.19    Delivery of Audited Financial Statements. As soon as
practicable, but in no event later than 10 Business Days before the first
Closing, Parent shall deliver to Purchaser audited combined financial statements
of the Target Companies as at December 31, 2010, 2011 and 2012 and related
statements of income, stockholders’ equity and cash flows for fiscal years then
ended of the Target Companies, prepared in accordance with GAAP to the extent
required pursuant to Rule 3-05 of Regulation S-X, (the “Historical Financial
Statements”) and such other financial statements as may be required in order for
Purchaser to meet its regulatory external financial reporting obligations under
United States securities Laws. All costs and expenses associated with the audit
and preparation of the Historical Financial Statements, the audit report and any
comfort letters in connection therewith, shall be borne equally by Parent, on
the one hand, and Purchaser, on the other hand. Purchaser and its Affiliates
shall cooperate with Parent and take all such actions as Parent or its auditor
may reasonably request in connection with the preparation of the Historical
Financial Statements.
Section 5.20    VAT Provisions.
(a)    With respect to any jurisdiction in which a Target Company is a member of
a VAT group with a Seller or another Affiliate of Parent, at Purchaser’s
request:
(iv)    Parent shall, and shall cause Sellers to, cooperate reasonably with
Purchaser with respect to the preservation of such a VAT group, if possible; and
(v)        (A) Parent shall, on or before the applicable Closing, give notice to
the relevant Taxing Authority (copying the notice to Purchaser) that the
relevant Target Companies will cease to be under Parent’s control with effect
from the applicable Closing and will use its best efforts to procure that the
date on which each Target Company ceases to be a member of such Seller’s or
Affiliate’s VAT group falls on the applicable Closing;
(A)    Parent (on behalf of the relevant Sellers) shall pay, or shall procure
that there is paid, to each Target Company an amount equivalent to such
proportion of any repayment of VAT or any amounts relating to VAT that it or an
Affiliate of the Sellers received on behalf of the VAT group from any Taxing
Authority or of any credit obtained by reference to an excess of deductible
input tax over output tax which is attributable to supplies made or deemed to be
made by the relevant Target Company while a member of such Seller’s or
Affiliate’s VAT group to the extent that the repayment is received or credit
obtained after the relevant Closing within ten (10) Business Days of Parent’s
receipt on behalf of the VAT group; and
(B)    Parent (on behalf of the relevant Sellers) shall pay, or shall procure
that there is paid, to the relevant Target Company an amount equal to any VAT on
actual or deemed supplies, self-supplies, importations or acquisitions made for
VAT purposes (after taking account of any deductible input tax attributable to
such supplies, importations or acquisitions) by other members of the relevant
Seller’s or Affiliate’s VAT group (not being any of the Target Companies or
their subsidiaries), which the relevant Target Company is liable to

78







--------------------------------------------------------------------------------




account for, in addition to any costs and expenses incurred in investigating,
assessing or contesting such liability, before Target Company ceased to be a
member of the same VAT group as the non Target Company; provided that to the
extent able to do so the Target Company provides to Parent a copy of the final
and binding assessment notice letter (or similar communication) issued by the
relevant Taxing Authority holding the Target Company accountable for such VAT.
If such Target Company could not provide Parent a copy of a final and binding
assessment notice letter, the amount of VAT that Parent shall pay shall be
determined in Parent’s reasonable discretion.
(b)    Subject to Section 5.20(d), with respect to any jurisdiction in which a
Target Company is a member of a VAT group with a Seller or another Affiliate of
Parent, at Parent’s request:
(i)    Purchaser (on behalf of the relevant Purchasers) shall pay, or shall
procure that there is paid, to a non Target Company an amount equivalent to such
proportion of any repayment of VAT or any amounts relating to VAT received by
the representative member from any Taxing Authority (calculated before any
set-off asserted by the Taxing Authority against tax due in respect of a Target
Company) or of any credit obtained by reference to an excess of deductible input
tax over output tax which is attributable to supplies made or deemed to be made
by the relevant non Target Company while a member of such Seller’s or
Affiliate’s VAT group within ten (10) Business Days of receipt by the
representative member; and
(ii)    Purchaser (on behalf of the relevant Purchasers) shall pay, or shall
procure that there is paid, to each non Target Company an amount equal to any
VAT on actual or deemed supplies, self-supplies, importations or acquisitions
made for VAT purposes (after taking account of any deductible input tax
attributable to such supplies, importations or acquisitions) by members of the
relevant Seller’s or Affiliate’s VAT group (being Target Companies or their
subsidiaries), which the non Target Company is liable to account for, in
addition to any costs and expenses incurred in investigating, assessing or
contesting such liability, before non Target Company ceased to be a member of
Seller’s or Affiliate’s VAT group; provided that to the extent able to do so the
non Target Company provides to Purchaser a copy of the final and binding
assessment notice letter (or similar communication) issued by the relevant
Taxing Authority holding the non Target Company accountable for such VAT. If
such non Target Company could not provide Purchaser a copy of a final and
binding assessment notice letter, the amount of VAT that Purchaser shall pay
shall be determined in Purchaser’s reasonable discretion.
(c)    The deeming provisions of Section 43(1) of VATA (and any corresponding or
similar provision of any non-U.K. Laws) will be disregarded in determining what
supplies have been made or are deemed to have been made by or to any person.
(d)    Section 5.20(b) shall not require the Purchaser (or any Target Company)
to make any payments to Parent or any other Seller (or any other party) in
respect of repayments, refunds or payments to which Purchaser or any of its
Affiliates is entitled pursuant to the 2006 Agreement.

79







--------------------------------------------------------------------------------




(e)    Parent shall (or shall cause the applicable Seller to), prior to Closing,
make all the necessary applications to Her Majesty’s Revenue & Customs
(including (where appropriate) forms VAT1, VAT50 and VAT51) to ensure that GMAC
Holdings UK Limited and GMAC UK Plc are members of the same UK VAT group.
(f)    On or immediately after the Closing Date, Parent shall submit to the
Purchaser a list showing all assets of the German Target Companies for which (i)
the potential input VAT adjustment periods have not already been expired as of
the Closing Date and (ii) the relevant Target Company has claimed an input VAT
deduction in an amount exceeding the equivalent to $10,000 on an individual
asset basis.
Section 5.21    No Shop. During the period commencing on the date hereof and
ending on the earlier of the termination of this Agreement pursuant to Section
9.1, and the Final Closing Date, Parent will not, directly or indirectly (i)
knowingly solicit, initiate or encourage the submission of any proposal or offer
from any Person (other than Purchaser and its Affiliates) relating to the
acquisition of any Target Equity Interests or all or substantially all of the
assets of any Target Company (including any acquisition structured as a merger,
consolidation or share exchange), or (ii) knowingly assist, participate in or
facilitate (including providing any confidential information for the purpose of
encouraging), any effort or attempt by any Person (other than Purchaser and its
Affiliates) to make any proposal or offer to effect any transaction referred to
in clause (i) above.
Section 5.22    Powers of Attorney. Except as otherwise agreed by Parent and
Purchaser, prior to any Closing Parent shall, or shall cause the applicable
Subject Companies to, terminate any powers of attorney executed by or on behalf
of any Subject Company except for those powers of attorney executed by or on
behalf of any Transferred Employee, any Continuing Employee or any union
employee of a Target Company who continues in employment with the Target
Companies as of or after the applicable Closing Date.
Section 5.23    Derivative Treatment.
(f)    On or before December 31, 2012, Purchaser shall deliver written notice to
Parent informing Parent which, if any, AIM Derivatives they select as
Transferred Derivatives pursuant to clause (ii) of the definition thereof.
(g)    Prior to the First Closing, Purchaser shall use reasonable best efforts
to enter into an ISDA Agreement with each counterparty to a Transferred
Derivative in a form that shall permit the novation of the Transferred
Derivatives, and Parent shall cause margin accounts with each such counterparty
to be funded at each Closing in an amount sufficient to permit the novation of
each Subject Transferred Derivative at each applicable Closing.
(h)    At or prior to each Closing, Purchaser shall use reasonable best efforts
to obtain from the counterparty to each Subject Transferred Derivative a
novation of such Subject Transferred Derivative in a form reasonably
satisfactory to Parent; provided that if Purchaser is unable to obtain such a
novation in a form reasonably satisfactory to Parent, then (i) Purchaser shall
use its reasonable best efforts to enter into a back-to-back Derivative
Transaction with the same terms as such Subject Transferred Derivative with a
financial institution reasonably acceptable to Parent

80







--------------------------------------------------------------------------------




with whom Parent is a counterparty to an ISDA Agreement and who agrees to permit
Parent to enter into a Derivative Transaction with equivalent offsetting terms
to such Subject Transferred Derivative, and (ii) if Purchaser is unable to enter
into the back-to-back Derivative Transaction contemplated by clause (i),
Purchaser shall (which obligation may not be assigned pursuant to Section 10.2
or otherwise without the prior written consent of Parent) enter into a
back-to-back Derivative Transaction with Parent (or its designated Affiliate)
that provides Parent (or its Affiliate) with equivalent offsetting terms to such
Subject Transferred Derivative; provided, further, that the sole amount payable
in connection with any such novation or the entry into any of the foregoing
transactions shall be the payment of the applicable Net Derivative Value.
(i)    At or prior to each Closing, Parent shall use reasonable best efforts to
cause each Subject Rejected Derivative and each Corresponding Derivative to be
terminated or to expire in accordance with its terms at or prior to the Closing
Date applicable to the Target Company that is party to such Subject Rejected
Derivative or Corresponding Derivative.
ARTICLE VI    
CONDITIONS TO CLOSING
Section 6.1    Conditions to Each Party’s Obligations. The obligations of the
Parties to effect any Closing relating to any Target Business Segment are
subject to the satisfaction (or written waiver by each of Parent and Purchaser)
on or prior to such Closing of each of the following conditions:
(a)    Government Approvals. All Required Governmental Approvals relating to the
Subject Companies shall have been made or obtained, and any applicable waiting
periods relating thereto shall have expired or been terminated early.
(b)    No Prohibition. There shall be no Law in effect enjoining or otherwise
prohibiting such Closing and no pending lawsuits, actions or proceedings to
enjoin or otherwise prohibit such Closing shall have been commenced by any
Government Authority or other Person.
(c)    Restructuring. The Restructuring shall have been completed by Parent.
Section 6.2    Conditions to Obligations of Purchaser. The obligation of
Purchaser to effect any Closing relating to any Target Business Segment is also
subject to the satisfaction (or written waiver by Purchaser) on or prior to such
Closing of the following conditions:
(e)    Representations and Warranties. Each of the representations and
warranties of Parent contained in Article III that relate to such Target
Business Segment shall be true and correct to the extent relating to such Target
Business Segment as of the date hereof and as of the Closing Date relating to
such Target Business Segment as though made at and as of such Closing Date,
except (i) for such representations and warranties that are made only as of a
specific date, which shall be true and correct as of such date, and (ii) where
the failures of such representations and warranties to be true and correct have
not had and would not have, (A) with respect to the accuracy of the
representations and warranties at and as of the date hereof, a Company Material
Adverse Effect, and (B) with respect to the accuracy of the representations and
warranties at and as of such

81







--------------------------------------------------------------------------------




Closing Date, a Closing Company Material Adverse Effect (disregarding for
purposes of this clause (ii) any limitations as to materiality or Company
Material Adverse Effect set forth in such representations and warranties);
provided that (x) each reference to “Target Companies” in Article III shall be
replaced with a reference to “Subject Companies” and (y) the Parent Fundamental
Representations shall be true and correct with respect to such Target Business
Segment in all material respects as written as of the date hereof and as of the
Closing Date associated with such Target Business Segment, and (z) the
representations and warranties contained in Section 3.5(b) shall be true and
correct in all respects (replacing the reference to “Company Material Adverse
Effect” in Section 3.5(b) with “Closing Company Material Adverse Effect” for
purposes of this clause (z)).
(f)    Covenants. The covenants, obligations and agreements of Parent set forth
in this Agreement to be performed at or prior to such Closing shall have been
duly performed in all material respects to the extent they relate to such Target
Business Segment.
(g)    Officer’s Certificate. There shall have been delivered to Purchaser a
certificate, dated as of such Closing Date and signed by a duly authorized
officer of Parent, certifying the satisfaction of the conditions in Section
6.2(a) and Section 6.2(b).
(h)    Brazilian Withholding Taxes Calculations. Solely with respect to the
Closing associated with the Brazil Target Companies, Parent shall have delivered
to Purchaser a certificate that sets forth the calculation of the capital gain
or loss with respect to the Target Companies listed in Schedule 6.2(d) and the
amount of the Brazilian capital gain tax due.
(i)    Audited Financial Statements. Solely in connection with the first Closing
hereunder, the Historical Financial Statements shall have been delivered to
Purchaser pursuant to Section 5.19.
(j)    Closing Deliverables. There shall have been delivered to Purchaser the
items specified in Section 2.6(b) and, to the extent applicable, Section 2.6(c).
Section 6.3    Conditions to Obligations of Parent. The obligation of Parent to
effect the Closing relating to any Target Business Segment is also subject to
the satisfaction (or written waiver by Parent) on or prior to such Closing of
the following conditions:
(a)    Representations and Warranties. Each of the representations and
warranties of Purchaser contained in Article IV shall be true and correct as of
the date hereof and as of the Closing Date associated with such Target Business
Segment as though made at and as of such Closing Date except (i) for such
representations and warranties that are made only as of a specific date, which
shall be true and correct as of such date, and (ii) where the failures of such
representations and warranties to be true and correct have not had and would not
have, with respect to the accuracy of the representations and warranties at and
as of the date hereof, a Purchaser Material Adverse Effect, and with respect to
the accuracy of the representations and warranties at and as of the applicable
Closing Date, a Closing Purchaser Material Adverse Effect (disregarding for
purposes of this clause (ii) any limitations as to materiality or Purchaser
Material Adverse Effect set forth in such representations and warranties);
provided that the Purchaser Fundamental

82







--------------------------------------------------------------------------------




Representations shall be true and correct in all material respects as written as
of the date hereof and as of the Closing Date associated with such Closing.
(b)    Covenants. The covenants and agreements of the Purchaser set forth in
this Agreement to be performed at or prior to such Closing shall have been duly
performed in all material respects to the extent that they relate to such Target
Business Segment.
(c)    Officer’s Certificate. There shall have been delivered to Parent a
certificate, dated as of such Closing Date and signed by a duly authorized
officer of Purchaser, certifying the satisfaction of the conditions in Section
6.3(a) and Section 6.3(b).
(d)    Closing Deliverables. There shall have been delivered to Parent the items
specified in Section 2.6(a) and, to the extent applicable, Section 2.6(c).
ARTICLE VII    
TAX MATTERS
Section 7.1    Seller Returns and Reports. Parent shall file, or shall cause the
Target Companies to file, when due all Tax Returns that are required to be filed
by or with respect to the Target Companies on or before the applicable Closing
Date (taking into account all valid extensions of time to file) and shall pay
all Taxes shown due on such Tax Returns. All such Tax Returns shall be prepared
in a manner consistent with prior practice unless otherwise required by
applicable Law. Parent shall, or shall cause the Sellers to, provide Purchaser
with copies of such completed Tax Returns (including annual VAT returns, but
excluding all monthly or quarterly VAT returns) at least 30 days prior to the
due date for filing thereof, along with supporting workpapers, for Purchaser’s
review and approval (such approval not to be unreasonably withheld, conditioned
or delayed). Parent and Purchaser shall attempt in good faith to resolve any
disagreements regarding such Tax Returns prior to the due date for filing. In
the event that Parent and Purchaser are unable to resolve any dispute with
respect to such Tax Return at least five days prior to the due date for filing,
such dispute shall be resolved pursuant to Section 7.12, which resolution shall
be binding on the Parties.
Section 7.2    Purchaser Returns and Reports. Purchaser shall file or cause to
be filed when due all Tax Returns that are required to be filed by or with
respect to each Target Company after the applicable Closing Date with respect to
Pre-Closing Periods and, subject to the rights to payment from Parent only to
the extent provided in Section 8.2(a)(vi), shall pay all Taxes shown due on such
Tax Returns. All such Tax Returns shall be prepared in a manner consistent with
prior practice unless otherwise required by applicable Law. Purchaser shall
provide Parent with copies of such completed Tax Returns (including annual VAT
returns, but excluding all monthly or quarterly VAT returns) at least 30 days
prior to the due date for filing thereof, along with supporting workpapers, for
Parent’s review and approval (such approval not to be unreasonably withheld,
conditioned or delayed). Parent and Purchaser shall attempt in good faith to
resolve any disagreements regarding such Tax Returns prior to the due date for
filing. In the event that Parent and Purchaser are unable to resolve any dispute
with respect to such Tax Return at least five days prior to the due date for
filing, such dispute shall be resolved pursuant to Section 7.12, which
resolution shall be binding on the Parties. Not later than 10 days prior to the
due date for the payment of Taxes on any Tax Returns which Purchaser has the
responsibility to cause to be filed pursuant to this Section 7.2,

83







--------------------------------------------------------------------------------




Parent shall pay (or cause to be paid) to Purchaser the amount of Taxes owed by
Parent pursuant to the provisions of Section 8.2(a). No payment pursuant to this
Section 7.2 shall excuse Parent from its indemnification obligations pursuant to
(and to the extent of) Section 8.2(a)(vii) if the amount of Taxes as ultimately
determined (on audit or otherwise) for the periods covered by such Tax Returns
exceeds the amount of Parent’s payment under this Section 7.2.
Section 7.3    Amendments. Unless required by applicable Law, Purchaser shall
not amend, and after the Closing shall not permit the Target Companies to amend,
any Tax Return filed by Parent, the other Sellers, the Target Companies with
respect to any Pre-Closing Period of any Target Company (if Parent or another
Seller would be liable for any Losses arising from such amendment and if such
amendment is reasonably likely to have a material adverse effect on Parent or
such Seller) without the prior written consent of Parent, which consent shall
not be unreasonably withheld, conditioned or delayed; provided that the
foregoing shall not apply to any amendment that may be required to be filed
following resolution of a Tax audit or other inquiry from a Taxing Authority
conducted in accordance with the contest provisions of Section 7.4.
Section 7.4    Contest Provisions.
(d)    If a claim shall be made by any Taxing or Government Authority, that, if
successful, might result in a payment on behalf of Parent to Purchaser under
Section 8.2 Purchaser shall promptly notify Parent with such potential liability
in writing (a “Tax Notice”) of such claim (a “Tax Claim”) provided that
Purchaser’s failure to deliver such Tax Notice to Parent shall not limit
Purchaser’s rights under Section 8.2 except to the extent Parent’s position or
defense is actually and materially prejudiced by such failure. Such Tax Notice
shall provide reasonable detail to apprise Parent of the nature of the Tax
Claim, taking into account the facts and circumstances with respect to such Tax
Claim.
(e)    With respect to a Tax Claim or proceeding arising therefrom relating
exclusively to a Pre-Closing Period, Purchaser shall have the right, at Parent’s
sole expense (but subject to the same limitation on expenses as provided in
Section 8.2(a)(vii)(G)), to represent the interests of the Target Companies with
respect to such a Tax Claim or proceeding; provided, that:
(i)    Purchaser shall provide Parent with copies of all correspondence, notices
and other written materials received from any Taxing Authorities and shall
otherwise keep Parent and its tax advisors advised of significant developments
in the audit or dispute and of significant communications involving
representatives of the Taxing Authorities;
(ii)    Parent shall have the right to consent to the selection of outside
counsel or other advisors in connection with such Tax Claim or proceeding (which
consent shall not be unreasonably withheld);
(iii)    Purchaser shall keep Parent reasonably informed and consult seriously
and in good faith with Parent and its tax advisors with respect to any issue
relating to such audit or dispute;

84







--------------------------------------------------------------------------------




(iv)    Parent may request that Purchaser take a position in respect of such
audit or proceeding, and Purchaser shall do so provided that (X) there exists a
reasonable basis in fact and law for such position and (Y) the adoption of such
position would not reasonably be expected to adversely affect the Tax liability
of any of the Target Companies for any post-Closing period or portion thereof
(unless Parent agrees to indemnify and hold harmless such Target Companies from
such adverse effect);
(v)    Purchaser shall provide Parent with a copy of any material written
submission to be sent to a Taxing Authority prior to the submission thereof and
shall give serious and good faith consideration to any comments or suggested
revisions that Parent or its tax advisors may have with respect thereto;
(vi)    Parent shall have the right to have a representative attend any portion
of a meeting between Purchaser or any Target Company, on the one hand, and a
Taxing Authority, on the other, in which any Tax for which Parent may be liable
pursuant to Section 8.2(a)(vii) is discussed, provided that Purchaser shall have
the right to set the agenda and strategy for such meeting; and
(vii)    there will be no settlement, resolution, or closing or other agreement
with respect thereto without the consent of Parent, which consent will not be
unreasonably withheld, conditioned or delayed. For the avoidance of doubt,
Parent may reasonably withhold its consent to any settlement, resolution or
closing or other agreement with respect to any Tax Claim or proceeding arising
therefrom if Parent can supply Purchaser with an opinion of nationally
recognized tax counsel in the relevant jurisdiction that there is a reasonable
basis in law and fact for Parent to achieve a more favorable result than the
settlement, resolution, closing or other agreement, in which case Purchaser will
continue to pursue the relevant tax audit or proceeding.
(f)    With respect to a Tax Claim or proceeding arising therefrom relating to a
Straddle Period, Purchaser shall have the right, at its sole expense (but
subject to indemnity pursuant to Section 8.2(a)(vii), reasonably allocated
taking into account the portion of the total Tax Claim that related to a
Pre-Closing Period), to represent the interests of the Target Companies with
respect to such a Tax Claim or proceeding; provided, that:
(vi)    Parent shall have the right, at its sole expense, to have a
representative attend any proceedings and negotiations and to review any written
materials sent to or received from the Taxing Authority;
(vii)    Purchaser shall reasonably cooperate with Parent in connection with
such attendance;
(viii)    Purchaser shall not settle any Tax Claim or proceeding arising
therefrom without Parent’s consent (such consent not to be unreasonably
withheld, conditioned or delayed).

85







--------------------------------------------------------------------------------




Section 7.5    Transfer Taxes. Purchaser and Parent shall each be liable for and
shall pay within any time period prescribed by Law or Taxing Authority (and
shall indemnify and hold harmless Parent Indemnified Persons against) 50% of any
transfer, documentary, filing, recording, stamp, sales, use, registration and
other such taxes or fees or governmental charges, including interest or
penalties thereon, in each case arising out of or in connection with the
transactions effected pursuant to this Agreement (but, for the avoidance of
doubt, excluding any taxes computed by reference to net income or capital gain
of the Sellers, which shall be the responsibility of Parent) (“Transfer Taxes”).
Purchaser shall, at its own expense, file (or cause to be filed) all necessary
Tax Returns and other documentation with respect to any such Transfer Taxes, in
each case arising from the purchase and sale of the Target Equity Interests. If
required by applicable Law, Parent shall, and shall cause its Affiliates to,
join in the execution of any such Tax Returns and other documentation; provided
that any dispute with respect thereto shall be resolved pursuant to Section
7.12, which resolution shall be binding on the Parties. Parent and Purchaser
shall, and shall cause their respective Affiliates to, use commercially
reasonable efforts to minimize the amount of Transfer Taxes payable by reason of
the consummation of the transactions contemplated hereunder.
Section 7.6    Cooperation; Access to Records. After each Closing of each Target
Business Segment, Parent and Purchaser shall cooperate fully in preparing for
and conducting any audits of, or disputes with any Taxing Authorities regarding,
any Tax Returns, and shall provide such information as reasonably necessary for
such audits, disputes or for the filing of all Tax Returns, subject to the
provisions of Section 7.4, of each Target Company in the Target Business
Segment. Parent shall, and shall cause the other Sellers to, after the
applicable Closing, consistent with current practices of the Target Companies,
retain such records, documents, accounting data and other information as are
necessary for the preparation, filing and examination of Tax Returns with
respect to Taxes of each Target Company and shall make available to the other
Parties and to any Government Authority as reasonably requested all records,
documents, accounting data and other information relating to Taxes of each
Target Company until sixty (60) days after the expiration of the statute of
limitations (and, to the extent Parent is notified by Purchaser or the Target
Companies, any extensions thereof) and shall give Purchaser reasonable written
notice prior to transferring, destroying, or discarding any such books and
records and, if Purchaser so requests, Parent, or the other Sellers, shall allow
Purchaser to take possession of such books and records.
Section 7.7    No Tax Elections. Purchaser shall not make, and agrees to prevent
the Target Companies from making, any election pursuant to Section 338(g) of the
Code or any similar provision of Law with respect to any Target Company.
Section 7.8    No Dividends. With respect to each Target Company, prior to
January 1 of the calendar year following the year in which the applicable
Closing occurs, Purchaser agrees that such Target Company shall not pay any
distributions or dividends to its shareholders.
Section 7.9    Tax Sharing. Prior to the applicable Closing Date, Parent shall,
and shall cause the other Sellers to, terminate any Tax sharing, Tax allocation,
and Tax indemnification agreements and arrangements of each of the Target
Companies (other than any Tax sharing, allocation or Tax indemnification
agreement solely between Target Companies in the same Target Business Segment),
and such agreements shall have no further effect for any taxable year or period
(whether a past, present or future year or period), and no additional payments
shall be made

86







--------------------------------------------------------------------------------




thereunder on or after the applicable Closing Date with respect to any period.
Section 7.10    IRS Forms 5471. Purchaser shall cause a Form 5471, Information
Return of U.S. Persons with Respect to Certain Foreign Corporations, to be
timely and accurately filed for each Target Company (other than a Target Company
that is treated as a “disregarded entity” within the meaning of Treasury
Regulations Section 301.7701-3(b)(2)(i)(C)) that is not a U.S. Person for such
Target Company’s tax year in which Purchaser acquired such company. Each such
Form 5471 shall be filed as a joint information return in respect of Purchaser
(or its applicable Affiliate) and Parent (or its applicable Affiliates). In
connection with the filing of each such Form 5471, Parent agrees to furnish or
cause to be furnished to Purchaser, upon request, as promptly as practicable,
such information (including Forms 5471 for each applicable Target Company for
the taxable years ended December 31, 2011 and 2012 filed by Parent or its
Affiliates) and assistance that is reasonably required to properly complete such
Form 5471. Purchaser shall provide copies of the Forms 5471 to Parent no later
than ten Business Days prior to the due date for filing such Forms 5471 for
Parent’s review and approval.
Section 7.11    Straddle Period Tax Allocation. If a Target Company does not
close its taxable year on the applicable Closing Date or in any case in which a
Tax is assessed with respect to a taxable period which includes the applicable
Closing Date but does not begin or end on that day (a “Straddle Period”), the
Taxes, if any, attributable to a Straddle Period shall be allocated (i) to the
Pre-Closing Period for the period up to and including the applicable Closing,
and (ii) to the period beginning after the applicable Closing for the period
subsequent to the applicable Closing. Any allocation of income or deductions
required to determine any Taxes attributable to a Straddle Period shall be made
by means of a closing of the books and records of the Target Company as of the
applicable Closing (but taking into account any Tax consequences of the
Closing), provided that (x) real and personal property Taxes and any other ad
valorem Taxes shall be apportioned on a per diem basis and (y) exemptions,
allowances or deductions that are calculated on an annual basis (including
depreciation and amortization deductions) shall be allocated between the period
ending on the applicable Closing and the period after the applicable Closing in
proportion to the number of days in each such period.
Section 7.12    Disputes. Any dispute as to any matter covered in this Article
VII shall be resolved by a nationally recognized tax expert in the jurisdiction
to which the dispute relates that is mutually agreed by Parent and Purchaser or,
if Parent and Purchaser do not agree on the selection of such expert, KPMG. The
fees and expenses of such expert shall be borne 50% by Parent, on the one hand,
and 50% by Purchaser on the other. If any dispute with respect to a Tax Return
is not resolved prior to the due date of such Tax Return, such Tax Return shall
be filed in the manner which the party responsible for preparing such Tax Return
deems correct, the filing of which shall not prejudice or otherwise control the
dispute in respect of such Tax Return.
Section 7.13    Refunds. If Purchaser or any Target Company receives (i) a Tax
refund of any Tax, (ii) a credit against Taxes otherwise payable in lieu of a
refund, or (iii) the release of excess Tax reserves (which were taken into
account in the calculation of Final Net Asset Value) upon a final, binding and
nonappealable determination with respect to contingencies forming the basis of
such reserves, which Tax refund, credit or release relate to Taxes previously
paid in or provided for in respect of a Pre-Closing Period (except to the extent
that such refund or credit (i) is shown as an

87







--------------------------------------------------------------------------------




asset on the Final Closing Statement for purposes of calculating, or otherwise
taken into account as an increase to, the applicable Final Net Asset Value, (ii)
results from the carryback of a Tax attribute arising from a taxable period (or
portion thereof) beginning on or after Closing, or (iii) is one to which
Purchaser or any of its Affiliates is entitled pursuant to the 2006 Agreements),
Purchaser shall pay to the applicable Seller, within fifteen (15) Business Days
following the actual receipt of such refund (or the application of such credit
or release of such reserve), an amount equal to such refund (or credit or
release) less (x) any expenses incurred by Purchaser, any of its Affiliates or
any Target Company in connection with obtaining such refund (or credit or
release) and (y) any Taxes incurred by Purchaser, any of its Affiliates or any
Target Company in connection with the receipt or accrual of any such refund (or
application of such credit or release). All other Tax refunds (or credits) and
excess Tax reserves shall belong to Purchaser or to the applicable Target
Company. Nothing in this Agreement is intended to alter the rights and
obligations of the parties to the 2006 Agreement; provided, however, that to the
extent that Parent is obligated pursuant to the 2006 Agreement to make a payment
to Purchaser or an Affiliate of Purchaser by reason of the receipt by a Target
Company of a Tax refund, Parent shall not be obligated to make such payment with
respect to a Tax refund received by such Target Company after the applicable
Closing Date.
Section 7.14    Exclusivity. In the event of any inconsistency between the
provisions of this Article VII, on the one hand, and the provisions of Article
VIII, on the other hand, the provisions of this Article VII shall control as to
Tax matters.
ARTICLE VIII    
SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES
Section 8.1    Survival. The representations, warranties, covenants and
obligations of the Parties with respect to each Target Business Segment
contained in or made pursuant to this Agreement shall survive in full force and
effect until 5:00 p.m. New York City time on the date that is 540 days after the
Closing Date for such Target Business Segment, at which time they shall
terminate (and no claims shall be made for indemnification under Section 8.2 or
Section 8.3 thereafter), except:
(e)    the Parent Fundamental Representations and Purchaser Fundamental
Representations shall survive until 5:00 p.m. New York City time on the date
that is the later of (i) 60 days after the expiration of any applicable statute
of limitations and (ii) the tenth anniversary of the Closing Date for such
Target Business Segment;
(f)    (i) the covenants and obligations that by their terms apply or to the
extent they are to be performed in whole or in part after a Closing shall
survive for the period provided in such covenants and obligations, or until
fully performed and (ii) the covenants and obligations that by their terms apply
or to the extent that they are to be performed in their entirety on or prior to
a Closing shall survive until 5:00 p.m. New York City time on the date that is
270 days after such Closing;
(g)    The Non-Indemnifiable Tax Representations shall terminate upon Closing;

88







--------------------------------------------------------------------------------




(h)    The Indemnifiable Tax Representations, Parent’s and Purchaser’s
obligations pursuant to Article VII and claims for indemnification under Section
8.2(a)(vii), Section 8.2(a)(viii) and Section 8.3(a)(iii) shall survive until
the date that is the later of (i) 5:00 p.m., New York City time, on the date
that is 60 days after the expiration of any applicable statute of limitations
(including any extensions and suspension thereof) and (ii) 5:00 p.m., New York
City time, on the date that is 60 days after the date that the respective tax
assessment has become final, binding and nonappealable;
(i)    claims for indemnification under Section 8.2(a)(iii) shall survive in
full force and effect until 5:00 p.m., New York City time, on the date that is
the sixth anniversary of the Closing relating to the Brazilian Target Companies;
(j)    claims for indemnification under Section 8.2(a)(iv) shall survive in full
force and effect until 5:00 p.m., New York City time, on the date that is the
sixth anniversary of the Closing relating to the Target Business Segment that is
the source of the greatest amount of Losses arising out of such claim for
indemnification;
(k)     claims for indemnification under Section 8.2(a)(v) shall survive in full
force and effect indefinitely; and
(l)    claims for indemnification under Section 8.2(a)(vi) shall survive in full
force and effect until 5:00 p.m., New York City time, on the date that is the
tenth anniversary of the Closing relating to the Target Business Segment that is
the source of the greatest amount of Losses arising out of such claim for
indemnification.
Section 8.2    Indemnification by Parent.
(f)    After each Closing and subject to this Article VIII, Parent, on behalf of
the Sellers, shall indemnify, defend and hold harmless Purchaser and its
Affiliates (which, as of and after any Closing, shall include the Subject
Companies transferred at such Closing) (the “Purchaser Indemnified Persons”),
against, and reimburse the Purchaser Indemnified Persons for, without
duplication, all Losses that the Purchaser Indemnified Persons may at any time
suffer or incur, or become subject to:
(viii)    as a result of or in connection with the breach of any of the
representations and warranties of Parent contained in Article III to the extent
relating to a Closing that has occurred or a Target Company that has been
purchased by and sold to Purchaser (other than the Non-Indemnifiable Tax
Representations) (it being understood that, for purposes of determining whether
any breach has occurred or calculating the amount of any Losses under this
Section 8.2(a)(i), all materiality and Company Material Adverse Effect
qualifications and exceptions (except for such qualifications and exceptions (A)
used in Section 3.15(a)(ii), Section 3.15(a)(vi), Section 3.15(a)(viii), Section
3.19(e), Section 3.19(i) and Section 3.28(a) to qualify a list of items or a set
of materials made available rather than to qualify a statement or (B) contained
in Section 3.5(b)) contained in such representations and warranties shall be
disregarded);

89







--------------------------------------------------------------------------------




(ix)    as a result of or in connection with any breach by Parent of any of its
covenants, agreements or obligations contained in this Agreement to the extent
relating to a Closing that has occurred or a Target Company that has been
purchased by and sold to Purchaser;
(x)    as a result of the matters set forth in Section 8.2(a)(iii) of Parent’s
Disclosure Letter;
(xi)    as a result of any action taken by Parent or any of its Affiliates to
effect the Restructuring (to the extent resulting from the Restructuring and
affecting a Target Company that has been purchased by and sold to Purchaser);
(xii)    as a result of (A) Parent’s ownership of Residential Capital LLC, or
(B) any Target Guarantee;
(xiii)    as a result of or in connection with (A) GMAC Continental
Corporation’s operation of any business (other than the Target Business) or
acquisition, ownership or sale of any assets (other than any Equity Interests in
any of the Target Companies) prior to the Closing, or (B) any Liability of GMAC
Continental Corporation that is not related to, and does not arise from, its
operation of the Target Business or its ownership of any Equity Interest in any
of the Target Companies; or
(xiv)    that constitute (A) Taxes of the Target Companies (or any predecessor
thereof) for any Pre-Closing Period (as allocated under Section 7.11), including
any Taxes of the Target Company in respect of (1) income realized on the
applicable Closing Date to the extent resulting from actions taken by the Target
Company at the direction of Parent or any Seller (or any Affiliate of Parent or
any Seller) that are outside the ordinary course of business or (2) any
transactions in connection with the consummation of the Restructuring, (B) Taxes
imposed on any Target Company as a result of the transactions effected pursuant
to this Agreement, (C) Taxes imposed on the Target Companies pursuant to
Treasury Regulations Section 1.1502-6(a) (or any predecessor or successor
thereof or any analogous or similar provision under state, local or foreign
Law), (D) Tax liability of any Target Company (including, without limitation,
any U.K. income tax (whether collected through PAYE or otherwise) or employee or
employer’s National Insurance Contributions) together with any interest or
penalties arising therefrom, as a result of any share options, restricted stock
units, stock appreciation rights or other such similar awards, which have been
granted and/or awarded to any U.K. employees of a Target Company prior to
Closing, pursuant to the Ally Financial, Inc. Long-Term Equity Incentive Plan,
(E) any Transfer Taxes required to be borne by Parent pursuant to Section 7.5,
(F) all withholding Taxes and Taxes in respect of non-resident gains arising as
a result of or in connection with the transactions contemplated by this
Agreement and (G) reasonable out-of-pocket costs and expenses (including
reasonable fees and out-of-pocket expenses of outside legal counsel and other
advisors) incurred by Purchaser Indemnified Persons relating to any indemnified
Tax matter (including an examination relating thereto or a claim for Taxes) in
this Section 8.2(a)(vii) or Section 8.2(a)(viii); or

90







--------------------------------------------------------------------------------




(xv)    as a result of a final binding and non-appealable determination that
changes a Tax Attribute (including by reason of the application of any Tax
Attribute to offset or reduce any Tax liability described in Section
8.2(a)(vii), but excluding by reason of (i) any retroactive change in Law
enacted after the Closing, (ii) the sale of the Target Companies or (iii) any
change of control or change of business conduct effected on or after the
Closing), which, if given effect as of the applicable Closing Date (and not
taking into account any change of Law since the Closing Date), would have caused
a reduction in the Net Deferred Tax Asset calculated in accordance with GAAP, in
which case the Loss subject to indemnification by Parent in this Section
8.2(a)(viii) shall be equal to the amount such reduction, payable at such time
and to the extent that the changed Tax Attribute that causes a reduction in the
Net Deferred Tax Asset would otherwise have been used to reduce the amount of
Tax paid by Purchaser a Target Company or its Affiliates.
(g)    Notwithstanding anything to the contrary contained herein, Parent shall
not be required to indemnify, defend or hold harmless the Purchaser Indemnified
Persons against, or reimburse, or otherwise have any liability under this
Agreement to, the Purchaser Indemnified Persons for (i) any Losses pursuant to
Section 8.2(a)(i) (other than Losses in connection with any Parent Fundamental
Representations or the Indemnifiable Tax Representations) with respect to any
claim (A) unless such claim (or related claims arising out of the same facts,
events or circumstances) involves Losses in excess of $125,000 (the “Threshold”)
(nor shall any such claim that does not meet such Threshold be applied to or
considered for purposes of calculating the aggregate amount of Losses of the
Purchaser Indemnified Persons for which Parent has responsibility under clause
(B) of this Section 8.2(b) below), and (B) until the aggregate amount of the
Losses of the Purchaser Indemnified Persons for which the Purchaser Indemnified
Persons are finally determined to be otherwise entitled to indemnification under
Section 8.2(a)(i) exceeds 2.00% of the Paid Purchase Price at the time the Claim
Notice in respect of a claim for such Losses (or related claims arising out of
the same facts, events or circumstances) is delivered (as may be increased
pursuant to the last sentence of this Section 8.2(b), the “Deductible”), after
which Parent, on behalf of the Sellers, shall be obligated for all Purchaser’s
Losses for which Purchaser is finally determined to be otherwise entitled to
indemnification under Section 8.2(a)(i) that are in excess of the Deductible,
but only if such excess Losses arise with respect to any claim (or related
claims arising out of the same facts, events or circumstances) involving Losses
in excess of the Threshold, (ii) any Losses pursuant to Section 8.2(a)(iii) with
respect to any claim until the aggregate amount of the Losses of the Purchaser
Indemnified Persons for which the Purchaser Indemnified Persons are finally
determined to be otherwise entitled to indemnification under Section 8.2(a)(iii)
exceeds $5,000,000 at the time the Claim Notice in respect of a claim for such
Losses (or related claims arising out of the same facts, events or
circumstances) is delivered (the “Class Action Deductible”), after which Parent,
on behalf of the Sellers, shall be obligated for all Purchaser’s Losses for
which Purchaser is finally determined to be otherwise entitled to
indemnification under Section 8.2(a)(iii) that are in excess of the Class Action
Deductible, but only if such excess Losses arise with respect to any claim (or
related claims arising out of the same facts, events or circumstances) involving
Losses in excess of the Threshold. Notwithstanding anything to the contrary
contained herein, Parent shall not be required to indemnify, defend or hold
harmless the Purchaser Indemnified Persons against, or reimburse, or otherwise
have any liability under this Agreement to, the Purchaser Indemnified Persons
for any Losses (1) pursuant to Section 8.2(a)(i) (other than

91







--------------------------------------------------------------------------------




Losses in connection with any Parent Fundamental Representation or the
Indemnifiable Tax Representations) in a cumulative aggregate amount exceeding
15% of the Paid Purchase Price at the time the Claim Notice in respect of a
claim for such Losses (or related claims arising out of the same facts, events
or circumstances) is delivered (as may be increased pursuant to the last
sentence of this Section 8.2(b), the “Cap”), and (2) pursuant to Section
8.2(a)(i) in connection with the Parent Fundamental Representations or the
Indemnifiable Tax Representations, Section 8.2(a)(ii), Section 8.2(a)(iv),
Section 8.2(a)(vi), Section 8.2(a)(vii) and Section 8.2(a)(viii) in a cumulative
aggregate amount exceeding the Paid Purchase Price at the time the Claim Notice
in respect of a claim for such Losses (or related claims arising out of the same
facts, events or circumstances) is delivered. Notwithstanding anything herein to
the contrary, the Deductible and the Cap in respect of any claim (or related
claims arising out of the same facts, events or circumstances) shall increase as
the Paid Purchase Price increases after the occurrence of any subsequent
Closings.
Section 8.3    Indemnification by Purchaser.
(g)    After each Closing and subject to this Article VIII, Purchaser shall
indemnify, defend and hold harmless Parent, the Sellers, and its and their
respective Affiliates and Representatives (the “Parent Indemnified Persons”),
against, and reimburse Parent Indemnified Persons for, without duplication, all
Losses that Parent Indemnified Persons may at any time suffer or incur, or
become subject to:
(i)    as a result of or in connection with the breach of any of the
representations and warranties of Purchaser contained in Article IV (it being
understood that, for purposes of determining whether any breach has occurred or
calculating the amount of any Losses under this Section 8.3(a)(i), all
materiality and Purchaser Material Adverse Effect qualifications and exceptions
contained in such representations and warranties shall be disregarded);
(ii)    as a result of or in connection with any breach by any Purchaser or
Purchaser Topco of any of their covenants, agreements or obligations contained
in this Agreement or in any Transaction Document; or
(iii)    that constitute (A) any Transfer Taxes required to be borne by such
Purchaser pursuant to Section 7.5; (B) any withholding Tax for which Purchaser
is responsible pursuant to Section 2.8; and (C) reasonable out-of-pocket costs
and expenses (including reasonable fees and out-of-pocket expenses of outside
legal counsel and other advisors) incurred by Parent Indemnified Persons
relating to any indemnified Tax matter (including an examination relating
thereto or a claim for Taxes) in this Section 8.3(a)(iii).
(h)    Notwithstanding anything to the contrary contained herein, Purchaser
shall not be required to indemnify, defend or hold harmless the Parent
Indemnified Persons against, or reimburse, or otherwise have any liability under
this Agreement to, the Parent Indemnified Persons for any Losses pursuant to
Section 8.3(a)(i) (other than Losses in connection with any Purchaser
Fundamental Representations) with respect to any claim (i) unless such claim (or
related claims arising out of the same facts, events or circumstances) involves
Losses in excess of the Deductible

92







--------------------------------------------------------------------------------




(nor shall any such claim that does not meet such Threshold be applied to or
considered for purposes of calculating the aggregate amount of Parent’s Losses
for which Purchaser has responsibility under clause (ii) of this Section 8.3(b)
below), (ii) until the aggregate amount of Losses for which the Parent
Indemnified Persons are finally determined to be otherwise entitled to
indemnification under Section 8.3(a)(i) exceeds the Deductible, after which
Purchaser shall be obligated for all the Losses for which the Parent Indemnified
Persons are finally determined to be otherwise entitled to indemnification under
Section 8.3(a)(i) that are in excess of the Deductible, but only if such excess
Losses arise with respect to any claim (or related claims arising out of the
same facts, events or circumstances) involving Losses in excess of the
Deductible. Notwithstanding anything to the contrary contained herein, Purchaser
shall not be required to indemnify, defend or hold harmless the Parent
Indemnified Persons against, or reimburse, or otherwise have any liability under
this Agreement to, the Parent Indemnified Persons for any Losses (1) pursuant to
Section 8.3(a)(i) (other than Losses in connection with any Purchaser
Fundamental Representation) in a cumulative aggregate amount exceeding the Cap,
and (2) pursuant to Section 8.3(a)(i) in connection with the Purchaser
Fundamental Representations and Section 8.3(a)(iii) in a cumulative aggregate
amount exceeding the Paid Purchase Price at the time the Claim Notice in respect
of a claim for such Losses (or related claims arising out of the same facts,
events or circumstances) is delivered, irrespective of the occurrence of any
subsequent Closings.
Section 8.4    Claims Procedure.
(a)    Notification by the Indemnified Person. If any Person claiming
indemnification under this Article VIII (the “Indemnified Person”) becomes aware
of any fact, matter or circumstance that may give rise to a claim for
indemnification under this Article VIII, the Indemnified Person shall (at its
own expense) promptly notify in reasonable detail the Person from whom
indemnification is sought (the “Indemnifying Person”) in writing of such claim
(“Claim Notice”), including any pending or threatened claim or demand by a third
party that the Indemnified Person has determined has given or could reasonably
give rise to a right of indemnification under this Agreement (including a
pending or threatened claim or demand asserted in writing by a third party
against the Indemnified Person) (each, a “Third-Party Claim”), setting out the
provisions under this Agreement upon which such claim is based, and such other
information (to the extent known) as is reasonably necessary to enable the
Indemnifying Person to assess the merits of the potential claim, to make such
provisions as it may consider necessary (including details of the legal and
factual basis of the claim and the evidence on which the party relies (including
where the claim is a result of a Third-Party Claim, evidence of the Third-Party
Claim)) and setting out its estimate of the amount of Losses to the extent
ascertainable which are, or are to be, the subject of the claim; provided,
however, that the failure to provide such notice shall not release the
Indemnifying Person from any of its obligations under this Article VIII except
to the extent that the Indemnifying Person is materially prejudiced by such
failure. The Parties agree that (i) notices for claims in respect of a breach of
a representation, warranty, covenant or obligation must be delivered prior to
the expiration of the applicable survival period specified in Section 8.1 for
such representation, warranty, covenant or obligation and (ii) any claims for
indemnification for which notice is not timely delivered in accordance with this
Section 8.4(a) shall be expressly barred and are hereby waived; provided,
further, that if, prior to such applicable

93







--------------------------------------------------------------------------------




date, a Party shall have notified the other Party in accordance with the
requirements of this Section 8.4(a) of a claim for indemnification (including
for a contingent Loss) under this Article VIII (whether or not formal legal
action shall have been commenced based upon such claim), such claim shall
continue to be subject to indemnification in accordance with this Article VIII
notwithstanding the passing of such applicable date (and, in the case of a claim
for indemnification for a contingent Loss, notwithstanding that such contingent
Loss may not become an actual liability until the passing of such applicable
date).
(b)    Cooperation by the Indemnified Person. The Indemnified Person shall
reasonably cooperate with and assist the Indemnifying Person in determining the
validity of any claim for indemnity by the Indemnified Person and in defending
against a Third-Party Claim. In connection with any fact, matter, event or
circumstance that may give rise to a claim against any Indemnifying Person under
this Agreement, the Indemnified Person shall ensure that the Indemnified Person
and its Affiliates, as applicable: (i) shall preserve all material evidence
relevant to the claim, (ii) shall allow the Indemnifying Person and its advisers
to investigate the fact, matter, event or circumstance alleged to give rise to
such claim and whether and to what extent any amount is payable in respect of
such claim, and (iii) shall provide the Indemnifying Person and its
Representatives reasonable access to such documents and information as may be
reasonably requested in connection with such Third-Party Claims, subject to the
Indemnifying Person and its advisers agreeing in such form as the Indemnified
Person may reasonably require to keep all such information confidential and to
use it only for the purpose of investigating and defending the claim in
question.
(c)    Assumption of Defense of a Third-Party Claim. Upon receipt of a notice of
a claim for indemnity from an Indemnified Person pursuant to Section 8.4(a) in
respect of a Third-Party Claim (other than a Tax Claim or proceeding arising
therefrom, which shall be governed by the provisions of Article VII) the
Indemnifying Person may, by notice to the Indemnified Person delivered within 30
Business Days of the receipt of notice of such Third-Party Claim, assume the
defense and control of any Third-Party Claim, with its own counsel and at its
own expense, but shall allow the Indemnified Person a reasonable opportunity to
participate in the defense of such Third-Party Claim with its own counsel and at
its own expense. The Indemnifying Person shall not, without the prior written
consent of the Indemnified Person (which shall not be unreasonably withheld,
conditioned or delayed), consent to a settlement, compromise or discharge of, or
the entry of any judgment arising from, any Third-Party Claim, unless such
settlement, compromise, discharge or entry of any judgment does not involve any
finding or admission of any violation of Law or admission of any wrongdoing by
the Indemnified Person, and the Indemnifying Person shall obtain, as a condition
of any settlement, compromise, discharge, entry of judgment (if applicable), or
other resolution, a complete and unconditional release of each Indemnified
Person from any and all Liabilities in respect of such Third-Party Claim. If the
Indemnifying Person does not assume the defense and control of any such
Third-Party Claim, the Indemnified Person, subject to Section 8.4(d), may defend
the same in such manner as it may deem appropriate. This Section 8.4(c) and
Section 8.4(d) do not apply to Third-Party Claims relating to Tax Claims or
proceedings arising therefrom, which shall be governed by the provisions of
Article VII.

94







--------------------------------------------------------------------------------




(d)    Settlement of Claims. The Indemnified Person shall not settle, compromise
or consent to the entry of any judgment with respect to any claim or demand for
which it is seeking indemnification from the Indemnifying Person or admit to any
liability with respect to such claim or demand without the prior written consent
of the Indemnifying Person (which consent shall not be unreasonably withheld,
conditioned or delayed). Notwithstanding anything to the contrary contained in
this Article VIII, no Indemnifying Person shall have any liability under this
Article VIII for any Losses arising out of or in connection with any Third-Party
Claim that is settled or compromised by an Indemnified Person without the
consent of such Indemnifying Person.
(e)    Response to Claims Not Involving Third-Party Claims. In the event any
Indemnifying Person receives a notice of a claim for indemnity from an
Indemnified Person pursuant to Section 8.4(a) that does not involve a
Third-Party Claim, the Indemnifying Person shall notify the Indemnified Person
within 30 Business Days following its receipt of such notice whether the
Indemnifying Person disputes its liability to the Indemnified Person under this
Article VIII.
Section 8.5    Payment. In the event a claim for indemnification under this
Article VIII has been finally determined, the amount of such final determination
shall be paid by the Indemnifying Person to the Indemnified Person within two
Business Days of the request therefor in immediately available funds. Any Action
by or before any Government Authority or arbitral body, and the liability for
and amount of damages therefor, shall be deemed to be “finally determined” for
purposes of this Article VIII when the Parties hereto have so determined by
mutual agreement or, if disputed, when a final non-appealable Government Order
has been entered into with respect to such Action.
Section 8.6    Treatment of Indemnification Payments. To the fullest extent
permitted under applicable Law, for all purposes (including Tax purposes), the
Parties shall treat any payment made under Section 8.2 or Section 8.3 as an
adjustment to the Target Business Segment Purchase Price for the Target Business
Segment to which such payment relates.
Section 8.7    Provisions. To the extent that any claim for indemnification
relates to a Tax or Loss for which a reserve, accrual or provision is
demonstrably and identifiably reflected in the Final Closing Statement, the
amount of such Tax or Loss with respect to such claim for which such reserve,
accrual or provision is reflected shall be reduced to take into account the
amount of such reserve, accrual or provision. The amount of any Tax or Loss for
which indemnification is provided under this Article VIII shall be net of any
amounts actually recovered by the Indemnified Person under insurance policies
with respect to such Loss.
Section 8.8    Exclusive Remedies. Each Party acknowledges and agrees that
(a) prior to the Closing relating to any Target Business Segment, other than in
the case of actual fraud by Parent, the sole and exclusive remedies of the
Purchaser Parties for any breach of any of the representations and warranties of
Parent contained in Article III relating to such Target Business Segment or the
transfer thereof shall be, (i) in the event that each of the conditions set
forth in Article VI has not been satisfied or waived, refusal to close the
purchase and sale of the Target Equity Interests relating to such Target
Business Segment hereunder and (ii) the right to terminate this Agreement
pursuant to Section 9.1(c) subject to the terms set forth therein; (b) following
the Closing relating to any Target Business Segment, the indemnification
provisions of this Article VIII shall be the sole and

95







--------------------------------------------------------------------------------




exclusive remedies of the Parties for any breach of the representations or
warranties contained in this Agreement relating to such Target Business Segment
or the transfer thereof except in the case of fraud or willful breach and
(ii) notwithstanding anything to the contrary contained herein, no breach of any
representation, warranty, covenant or obligation contained herein shall give
rise to any right on the part of either Party to rescind this Agreement or any
of the transactions contemplated hereby, including any Closing that has already
occurred; and (c) following the Closing relating to any Target Business Segment,
the indemnification provisions of this Article VIII shall be the sole and
exclusive monetary remedies of the Parties for any breach or non-fulfillment of
any covenant to the extent such covenant relates to such Target Business Segment
(other than those covenants set forth under Section 5.5(b), Section 5.5(c),
Section 5.6, Section 5.9(e), Section 5.15 and Section 5.18 for the enforcement
of which a Party may also seek specific performance or injunctive relief).
Section 8.9    Damages. The Parties agree that with respect to each
indemnification obligation set forth in this Article VIII, any Transaction
Document or any other document executed or delivered in connection with any
Closing, in no event shall an Indemnifying Person have any liability to an
Indemnified Person for any consequential, indirect, incidental, exemplary,
punitive or special damages, internal costs or lost profits, other than any such
damages, costs or lost profits required to be paid by an Indemnified Person or
any of its Affiliates to any third party arising out of an Action by such third
party or its Affiliates.
Section 8.10    Net Financial Benefit.
(g)    No Indemnifying Person shall be liable under this Article VIII in respect
of any Losses suffered by any Indemnified Person to the extent there are any
offsetting savings by or quantifiable net financial benefits to such Indemnified
Person arising from such Losses or the facts, matters, events or circumstances
giving rise to such Losses. This Section 8.10(a) shall not apply to any Loss
relating to Taxes.
(h)    Any amount of any Loss or Tax for which indemnification is provided under
Section 8.2 shall be (i) increased by the amount of any Tax cost actually
incurred as an increase in Taxes payable by the Indemnified Person (or any
Affiliate thereof) as a result of the receipt or accrual of the indemnification
payment, (ii) net of any Tax benefit actually realized as a decrease in cash
Taxes payable by the Indemnified Person (or any Affiliate thereof) prior to the
date of such indemnification payment as a result of the incurrence or payment of
any such Loss or Tax (including as a result of the facts, matters, events or
circumstances giving rise to such Losses or Taxes).
(i)    If, following an indemnification payment pursuant to Section 8.2, an
Indemnified Person (or any Affiliate thereof) actually realizes as a decrease in
cash Taxes payable by the Indemnified Person (or any Affiliate thereof) a Tax
benefit as a result of the incurrence or payment of a Loss or Tax that would
have reduced the amount of such indemnification payment pursuant to Section
8.10(b) had such Tax benefit been actually realized prior to the date of such
indemnification payment, then within ten (10) Business Days following the
realization of the Tax benefit, Purchaser shall refund to Parent the amount of
such Tax benefit.
Section 8.11    Contingent Liabilities. No Indemnifying Person shall be liable
under this Article VIII in respect of any Loss which is contingent unless and
until such contingent Loss becomes

96







--------------------------------------------------------------------------------




an actual liability and is due and payable.
Section 8.12    Right to Recovery. (g) If any Indemnifying Person is liable to
pay an amount in discharge of any claim under this Agreement and any Indemnified
Person recovers or is entitled to recover (whether by payment, discount, credit,
relief, insurance or otherwise) from a third party a sum which indemnifies or
compensates the Indemnified Person (in whole or in part) in respect of the Loss
which is the subject matter of the claim, Parent or Purchaser, as applicable,
shall procure that all commercially reasonable steps are taken to enforce
recovery against the third party and any actual recovery (less any reasonable
costs and expenses incurred in obtaining such recovery) shall reduce or satisfy,
as the case may be, such claim to the extent of such recovery. Notwithstanding
the foregoing, neither Party shall be required to act or forebear to act under
this Section 8.12 if such act or forbearance, as applicable, could prejudice
such Person’s ability to prosecute a claim against an Indemnifying Person or any
right hereunder in the reasonable judgment of Parent or Purchaser, as
applicable.
(h)    If any Indemnifying Person has paid an amount in discharge of any claim
under this Agreement and any Indemnified Person recovers or is entitled to
recover (whether by payment, discount, credit, relief, insurance or otherwise)
from a third party a sum which indemnifies or compensates any Indemnified Person
(in whole or in part) in respect of the Loss which is the subject matter of the
claim, Parent or Purchaser, as applicable, shall procure that all commercially
reasonable steps are taken as may be required to enforce such recovery and
shall, or shall procure that the relevant Indemnified Person shall, pay to
Parent or Purchaser, as applicable, as soon as practicable after receipt an
amount equal to (i) any sum recovered from the third party less any reasonable
costs and expenses incurred in obtaining such recovery or (ii) if less, the
amount previously paid by the relevant Indemnifying Person to the relevant
Indemnified Person.Double Claims
Section 8.13    Mitigation of Losses.
(a)    The Indemnified Persons shall cause that all commercially reasonable
steps are taken and all commercially reasonable assistance is provided to avoid
or mitigate any Losses, which in the absence of mitigation might give rise to or
increase the Loss in respect of any claim under this Article VIII. This Section
8.14(a) shall not apply to Taxes.
(b)    Subject to and in accordance with the provisions of this Section 8.14(b),
if any liability of the Parent under Section 8.2(a) in respect of Tax can be
reduced or eliminated by the surrender of Group Relief (as defined in Schedule
3.8(u)) to the relevant Target Company by any company other than Purchaser, an
Affiliate of Purchaser or any other Target Company (including by way of electing
that any gain on the disposal or notional disposal of an asset be treated as
accruing not to the Target Company but to an Affiliate of Parent), Parent may
make or procure the making of such surrender or election and Purchaser shall
procure that the Target Company shall cooperate with Parent in relation to such
surrender or election and make all necessary returns, claims, consents and
notifications required to be made in respect of such surrender or election. The
Target Company shall not be liable to give any consideration in respect of any
surrender of or election in relation to Group Relief pursuant to this Section
8.14(b).

97







--------------------------------------------------------------------------------




(c)    In the event that (x) the taxable income or Tax of a Target Company is
increased for a Pre-Closing Period in a manner that results in an
indemnification payment under Section 8.2(a), and (y) the result of such
increase is the allowance of an additional deduction in computing the taxable
income, an additional credit or a correlative adjustment reducing Taxes of such
Target Company or its Affiliates in a taxable period beginning after the
applicable Closing Date, the Purchaser shall use commercially reasonable efforts
to claim such deduction, credit or correlative adjustment in the earliest
taxable period for which such deduction, credit or correlative adjustment is
allowable.
ARTICLE IX    
TERMINATION
Section 9.1    Termination. This Agreement may be terminated at any time prior
to the Final Closing:
(h)    Consent. By the mutual written consent of Parent and Purchaser;
(i)    Delay. By either Parent or Purchaser if the Final Closing has not
occurred on or before July 1, 2014 (the “Outside Date”); provided, however, the
right to terminate this Agreement under this Section 9.1(b) shall not be
available to any Party whose failure to take any action required to fulfill any
of such Party’s obligations under this Agreement has caused or resulted in the
failure of any Closing to occur prior to the Outside Date, and any such
termination shall not affect the obligations of the Parties to complete the
purchase and sale of any Target Business Segment with respect to which the last
of the conditions set forth in Article VI has been satisfied or waived (other
than those conditions that, by their terms, are to be satisfied on such Closing
Date), but the Closing in respect of such Target Business Segment has not yet
occurred (which, for purposes of this Article IX, shall be deemed to be
completed prior to July 1, 2014).
(j)    Breach. By either Parent or Purchaser, upon written notice to the other,
in the event of a material breach of any representation, warranty, covenant or
agreement contained in this Agreement on the part of Purchaser Topco or
Purchaser (in the case of Parent) or Parent (in case of Purchaser), which breach
would, individually or in the aggregate, result in, if occurring or continuing
on every Closing Date applicable to each Target Business Segment not transferred
prior to such date, the failure of any condition to the terminating Party’s
obligations set forth in Article VI in respect of every Closing relating to
every Remaining Target Business Segment, and which cannot be or has not been
cured within 45 days after the giving of written notice to the breaching Party
of such breach (or by the Outside Date, if earlier); provided, however, that the
right to terminate this Agreement under this Section 9.1(c) shall not be
available to Purchaser or Parent if the would-be terminating Party (including,
in the case of Purchaser, Purchaser Topco) is then in material breach of its
representations, warranties, agreements and covenants hereunder; and
(k)    Denial of Regulatory Approval. By Parent or Purchaser on or after the
date that at least one Required Governmental Approval in respect of each
Remaining Target Business Segment has been subject to a written denial by action
of each relevant Government Authority at least 60 days prior to such date and
all avenues of appeal, if any, for each such Required Governmental

98







--------------------------------------------------------------------------------




Approval have been exhausted; provided, however, that the right to terminate
this Agreement under this Section 9.1(d) shall not be available to any Party if
such Party is in material breach of its representations, warranties, agreements
and covenants hereunder at the time it seeks to terminate this Agreement under
this Section 9.1(d).
Section 9.2    Notice of Termination. If Parent or Purchaser desires to
terminate this Agreement pursuant to Section 9.1, it shall give written notice
of such termination to (in the case of termination by Parent) Purchaser and to
(in the case of termination by Purchaser) Parent.
Section 9.3    Effect of Termination. Upon a termination of this Agreement in
accordance with Section 9.1, each Party’s further rights and obligations
hereunder, other than the Surviving Provisions, shall terminate, but termination
shall not affect any rights or obligations of a party which may have accrued
prior to such termination and shall not relieve any Party from liability for any
willful and material breach prior to such termination. Notwithstanding the
foregoing (but subject to clause (ii) of the proviso in Section 9.1(b)), any
termination of this Agreement shall only have effect with respect to any
Remaining Target Business Segment as of the date of such termination (and, for
the avoidance of doubt, any holdback payment that has not been paid theretofore
pursuant to Section 2.4 shall be forfeited by Parent).
Section 9.4    Additional Rights and Remedies. The Parties acknowledge and agree
that nothing in this Article IX shall prejudice or limit any rights or remedies
which may otherwise be available to Parent under this Agreement or pursuant to
applicable Law, including the right to claim damages or seek specific
performance.
ARTICLE X    
MISCELLANEOUS
Section 10.1    Notices.
(i)    Any notice, request, claim, demand or other communication in connection
with this Agreement (each, a “Notice”) shall be:
(i)    in writing in English; and
(ii)    delivered by hand, fax, registered mail or by courier using an
internationally recognized courier company, or transmitted by email.
(j)    A Notice to any Party shall be sent to such party at the following
address, or such other Person or address as such Party may designate by delivery
of notice in writing to the other Party.

99







--------------------------------------------------------------------------------




(i)    If to Parent, to:
 
Ally Financial Inc.
 
 
 
200 Renaissance Center
 
 
 
Mail Code 482-B09-B11
 
 
 
Detroit, MI 48265-2000
 
 
 
Attention: Peter Greene,
William B. Solomon, General Counsel
 
 
 
Facsimile: (877) 263-4044
(313) 656-6124
 
 
 
Email: Peter.Greene@ally.com, William.B.Solomon@ally.com
 
 
 
 
 
 
 
With a copy to (which shall not constitute a Notice):
 
 
 
 
 
Sullivan & Cromwell LLP
 
 
 
135 Broad Street
 
 
 
New York, New York 10004
 
 
 
Attention: Jay Clayton
C. Andrew Gerlach
 
 
 
Facsimile: (212) 558-3588
 
 
 
Email: ClaytonWJ@sullcrom.com, gerlacha@sullcrom.com
 
 



(ii)    If to Purchaser or Purchaser Topco, to:
 
General Motors Financial Company, Inc.
 
 
 
801 Cherry Street, Suite 3500
 
 
 
Fort Worth, Texas 76102
 
 
 
Attention: Chief Financial Officer
 
 
 
Facsimile: (817) 302-7915
 
 
 
chris.choate@gmfinancial.com
 
 
 
 
 
 
 
With a copy to (which shall not constitute a Notice):
 
Weil, Gotshal & Manges LLP
 
 
 
767 Fifth Avenue
 
 
 
New York, New York 10153
 
 
 
Attention: Frederick S. Green, Daniele D. Do
 
 
 
Facsimile: (212) 310-8007
 
 
 
Email: frederick.green@weil.com,
danielle.do@weil.com
 
 


100







--------------------------------------------------------------------------------




(k)    A Notice shall be effective upon receipt and shall be deemed to have been
received:
(xiii)    at the time of delivery, if delivered by hand, registered post or
courier; or
(xiv)    upon confirmation by telephone or electronic correspondence of receipt
thereof, if sent by fax or email, excluding, however, any answer or confirmation
automatically generated by electronic means (such as out-of-office replies).
Section 10.2    Assignment. Except as otherwise expressly provided in this
Agreement, no Party may without the prior written consent of the other Party,
assign, grant any security interest over, hold on trust or otherwise transfer
the benefit of the whole or any part of this Agreement; provided that (a) Parent
may, following notice in writing to Purchaser no later than three Business Days
prior to the effective date of the assignment, assign any or all of its rights,
benefits and obligations under this Agreement to one or more of its direct or
indirect, wholly owned Subsidiaries (other than any Target Company) or
Affiliates; provided, further, that any such assignment shall not relieve Parent
of its obligations hereunder; and (b) Purchaser may, following notice in writing
to Parent no later than three Business Days prior to the effective date of the
assignment, assign, pledge or otherwise transfer any or all of its rights,
benefits and obligations under this Agreement to one or more of its direct or
indirect, wholly owned Subsidiaries or Affiliates; provided that any such
assignment shall not (i) result in any delay in the consummation of the
transactions contemplated hereby or (ii) relieve Purchaser of its obligations
hereunder. Any attempted assignment in violation of this Section 10.2 shall be
null and void. This Agreement shall be binding upon, shall inure to the benefit
of, and shall be enforceable by, the Parties and their successors and permitted
assigns.
Section 10.3    No Third-Party Beneficiaries. Except as provided in Article VIII
or otherwise expressly provided herein, this Agreement is for the sole benefit
of the Parties and their permitted assigns, and nothing herein expressed or
implied shall give or be construed to give to any Person, other than the Parties
and such assigns, any legal or equitable rights hereunder.
Section 10.4    Whole Agreement; Conflict with Other Transaction Documents.
(h)    This Agreement, the other Transaction Documents and the Confidentiality
Agreement contain the whole agreement between the Parties relating to the
subject matter of this Agreement to the exclusion of any terms implied by Law
which may be excluded by contract and supersede any previous written or oral
agreement between the Parties in relation to the matters dealt with herein and
therein.
(i)    Purchaser acknowledges that it has not been induced to enter this
Agreement by any representation, warranty assurance, commitment, statement or
undertaking not expressly incorporated into it and agrees that it will not
contend to the contrary.
(j)    So far as is permitted by Law, Purchaser agrees and acknowledges that its
only right and remedy in relation to any provision of this Agreement shall be
for breach of the terms of this Agreement to the exclusion of all other rights
and remedies (including those in tort or arising under statute), including any
right to rescind this Agreement.

101







--------------------------------------------------------------------------------




(k)    If there is any inconsistency between the terms of this Agreement and any
other Transaction Document, this Agreement shall prevail (as between the Parties
and as between any of Parent’s Affiliates and any of Purchaser’s Affiliates) to
the extent of the inconsistency, unless otherwise expressly agreed.
Section 10.5    Costs. Except as otherwise provided herein, each Party shall
bear all costs incurred by it in connection with the preparation, negotiation
and execution of this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, it being understood that in no
event shall any Subject Companies bear any out-of-pocket costs and expenses of
Parent or any of the Sellers unless such costs and expenses are reflected in the
Final Net Asset Value with respect to such Subject Companies. Purchaser shall
bear the costs incurred for local notaries for the preparation of the deeds and
other documents necessary to effect each Closing as well as the costs incurred
for the German notary contemplated by Section 10.7.
Section 10.6    Governing Law; Consent to Jurisdiction; Specific Performance.
(m)    THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW OR CHOICE OF LAW THAT WOULD HAVE THE EFFECT OF GIVING EFFECT TO
THE LAWS OF ANOTHER JURISDICTION).
(n)    Each Party hereby irrevocably and unconditionally consents to submit to
the exclusive jurisdiction and venue of the United States District Court for the
Southern District of New York and in the courts hearing appeals therefrom unless
no basis for federal jurisdiction exists, in which event each Party irrevocably
consents to the exclusive jurisdiction and venue of the Supreme Court of the
State of New York, New York County, and the courts hearing appeals therefrom,
for any Action arising out of or relating to this Agreement and the transactions
contemplated hereby. Each Party hereby irrevocably and unconditionally waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any such Action, any claim that it is not personally subject to
the jurisdiction of the aforesaid courts for any reason, other than the failure
to serve process in accordance with this Section 10.6, that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and to the fullest extent permitted by applicable Law,
that the Action in any such court is brought in an inconvenient forum, that the
venue of such Action is improper, or that this Agreement, or the subject matter
hereof, may not be enforced in or by such courts and further irrevocably waives,
to the fullest extent permitted by applicable Law, the benefit of any defense
that would hinder, fetter or delay the levy, execution or collection of any
amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY
JURY IN CONNECTION WITH ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

102







--------------------------------------------------------------------------------




(o)    Each Party irrevocably consents to the service of process out of any of
the aforementioned courts in any such Action by the mailing of copies thereof by
registered mail, postage prepaid, to such party at its address specified
pursuant to Section 10.1, such service of process to be effective upon
acknowledgment of receipt of such registered mail.
(p)    Each Party expressly acknowledges that the foregoing waivers are intended
to be irrevocable under the laws of the State of New York and of the United
States of America; provided that consent by Purchaser to jurisdiction and
service contained in this Section 10.6 is solely for the purpose referred to in
this Section 10.6 and shall not be deemed to be a general submission to said
courts or in the State of New York other than for such purpose.
(q)    Each Party acknowledges that, other than as provided in Section 8.8, it
would be impossible to determine the amount of damages that would result from
any breach of any of the provisions of this Agreement and that, in view of the
uniqueness of the subject matter of this Agreement, the remedy at law for any
breach, or threatened breach, of any of such provisions would be inadequate and,
accordingly, agrees that, other than as provided in Section 8.8, the other
Party, in addition to any other rights or remedies which it may have, shall be
entitled to specific performance of this Agreement and any of the terms of this
Agreement (including the respective obligations of Purchaser and Parent under
Section 5.5(b), Section 5.5(c), Section 5.6, Section 5.9(e), Section 5.15 and
Section 5.18) and such other equitable and injunctive relief available to the
Parties from any arbitral tribunal of competent jurisdiction to compel specific
performance of, or restrain any party from violating, any of such provisions. In
connection with any action or proceeding for equitable and injunctive relief
permitted hereunder, other than as provided in Section 8.8, each Party hereby
waives any claim or defense that a remedy at law alone is adequate and, to the
maximum extent permitted by Law, agrees to have each provision of this Agreement
(including the respective obligations of Purchaser and Parent under Section
5.5(b), Section 5.5(c), Section 5.6, Section 5.9(e), Section 5.15 and Section
5.18) specifically enforced against it, without the necessity of posting bond or
other security against it, and consents to the entry of equitable and injunctive
relief against it enjoining or restraining any breach or threatened breach of
any provision of this Agreement.
Section 10.7    Counterparts. The Parties agree to have this Agreement executed
and notarized by a notary in Germany after execution of this Agreement by the
parties hereto in New York. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to constitute an original and all of
which shall together constitute one and the same instrument. Subject to the
first sentence of this Section 10.7, this Agreement shall become binding when
any number of counterparts, individually or taken together, shall bear the
signatures of both Parties. Subject to the first sentence of this Section 10.7,
this Agreement may be executed and delivered by facsimile or any other
electronic means, including “.pdf” or “.tiff” files, and any facsimile or
electronic signature shall constitute an original for all purposes.
Section 10.8    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and

103







--------------------------------------------------------------------------------




purpose of such invalid or unenforceable provision and (b) the remainder of this
Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
Section 10.9    Amendments; Waiver. Any provision of this Agreement may be
amended if, and only if, such amendment is in writing and signed by and on
behalf of each Party hereto. Any provision of this Agreement may be waived if
such waiver is in writing and signed by and on behalf of the Party against whom
such waiver is to be enforced. No waiver of any breach of this Agreement will be
implied from any forbearance or failure of a Party to take action thereon.
Section 10.10    Payments; Currency Conversion.
(i)    Except to the extent otherwise expressly provided in this Agreement, all
payments to be made under this Agreement shall be made in full, without any set
off or deduction for or on account of any counterclaim. Any payment to be made
under this Agreement shall be effected by crediting for same day value the
account specified by the Party entitled to the payment on or before the due date
for payment.
(j)    The conversion of any amount determined initially by reference to a
foreign currency into Dollars for purposes of testing such amount against the
thresholds contained in Section 3.15 (Contracts) or Section 5.1 (Conduct of the
Target Business) shall be made based on the currency conversion rate published
in the applicable Bloomberg page at 4:00 p.m., New York City Time, on, (i) with
respect the thresholds contained in Section 3.15 (Contracts), the date hereof,
and (ii) with respect to the thresholds contained in Section 5.1 (Conduct of the
Target Business), the date the relevant action necessitating such testing
against such thresholds is taken.
[Signature Page Follows]






IN WITNESS WHEREOF, Parent, Purchaser and Purchaser Topco have executed this
Agreement as of the date first written above.


ALLY FINANCIAL INC.
By:
/s/ Michael A. Carpenter    

Name:
Michael A. Carpenter

Title:
Chief Executive Officer


104







--------------------------------------------------------------------------------




GENERAL MOTORS FINANCIAL COMPANY, INC.
By:
/s/ Chris A. Choate    

Name:
Chris A. Choate

Title:
Executive Vice President, Chief Financial Officer and Treasurer

Solely for purposes of Section 5.3, Section 5.6, Section 5.14(b) and Article X:


GENERAL MOTORS COMPANY
By:
/s/ James A. Davlin, V    

Name:
James A. Davlin, V

Title:
Vice President, Finance and Treasurer










SC1:3347968.1D